 

Corporate Capital Trust II 8-K [cctii-8k_071417.htm] 

 

 

Exhibit 10.1

 





 



 

SENIOR SECURED
REVOLVING CREDIT AGREEMENT

 

dated as of

 

July 14, 2017

 

among

 

CORPORATE CAPITAL TRUST II, 

as Borrower

 

The LENDERS Party Hereto

 

and

 

ING CAPITAL LLC,
as Administrative Agent, 

Arranger and Bookrunner

 



 

 

   

 

 

TABLE OF CONTENTS

 

Page

 

Article I

DEFINITIONS Section 1.01.   Defined Terms 1 Section 1.02.   Classification of
Loans and Borrowings 39 Section 1.03.   Terms Generally 39
Section 1.04.   Accounting Terms; GAAP 39 Section 1.05.   Currencies Generally
40 Section 1.06.   Special Provisions Relating to Euro 40 Article II

THE CREDITS Section 2.01.   The Commitments 41 Section 2.02.   Loans and
Borrowings 42 Section 2.03.   Requests for Borrowings 42 Section 2.04.   Letters
of Credit 44 Section 2.05.   Funding of Borrowings 48 Section 2.06.   Interest
Elections 49 Section 2.07.   Termination, Reduction or Increase of the
Commitments 51 Section 2.08.   Repayment of Loans; Evidence of Debt 54
Section 2.09.   Prepayment of Loans 55 Section 2.10.   Fees 60
Section 2.11.   Interest 61 Section 2.12.   Eurocurrency Borrowing Provisions 62
Section 2.13.   Increased Costs 64 Section 2.14.   Break Funding Payments 65
Section 2.15.   Taxes 66 Section 2.16.   Payments Generally; Pro Rata Treatment:
Sharing of Set-offs 69 Section 2.17.   Defaulting Lenders 72
Section 2.18.   Mitigation Obligations; Replacement of Lenders 74
Section 2.19.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 75 Article III

REPRESENTATIONS AND WARRANTIES Section 3.01.   Organization; Powers 76
Section 3.02.   Authorization; Enforceability 76 Section 3.03.   Governmental
Approvals; No Conflicts 76 Section 3.04.   Financial Condition; No Material
Adverse Effect 76

 



  (i) 

 

 

Section 3.05.   Litigation 77 Section 3.06.   Compliance with Laws and
Agreements 77 Section 3.07.   Taxes 77 Section 3.08.   ERISA 77
Section 3.09.   Disclosure 77 Section 3.10.   Investment Company Act; Margin
Regulations. 78 Section 3.11.   Material Agreements and Liens 79
Section 3.12.   Subsidiaries and Investments 79 Section 3.13.   Properties 79
Section 3.14.   Solvency 80 Section 3.15.   Affiliate Agreements 80
Section 3.16.   Structured Subsidiaries 80 Section 3.17.   Compliance with
Sanctions. 80 Section 3.18.   Anti-Money Laundering Program 80
Section 3.19.   Foreign Corrupt Practices Act 81 Section 3.20.   EEA Financial
Institutions. 81 Article IV

CONDITIONS Section 4.01.   Effective Date 82 Section 4.02.   Each Credit Event
84 Article V

AFFIRMATIVE COVENANTS Section 5.01.   Financial Statements and Other Information
86 Section 5.02.   Notices of Material Events 88 Section 5.03.   Existence;
Conduct of Business 89 Section 5.04.   Payment of Obligations 89
Section 5.05.   Maintenance of Properties; Insurance 89 Section 5.06.   Books
and Records; Inspection and Audit Rights 89 Section 5.07.   Compliance with Laws
and Agreements 90 Section 5.08.   Certain Obligations Respecting Subsidiaries;
Further Assurances 90 Section 5.09.   Use of Proceeds 94 Section 5.10.   Status
of RIC and BDC 94 Section 5.11.   Investment Policies 94
Section 5.12.   Portfolio Valuation and Diversification Etc. 95
Section 5.13.   Calculation of Borrowing Base 100 Article VI

NEGATIVE COVENANTS Section 6.01.   Indebtedness 109

 



  (ii) 

 

 

Section 6.02.   Liens 111 Section 6.03.   Fundamental Changes 112
Section 6.04.   Investments 114 Section 6.05.   Restricted Payments 115
Section 6.06.   Certain Restrictions on Subsidiaries 116 Section 6.07.   Certain
Financial Covenants 116 Section 6.08.   Transactions with Affiliates 117
Section 6.09.   Lines of Business 117 Section 6.10.   No Further Negative Pledge
117 Section 6.11.   Modifications of Indebtedness and Affiliate Agreements 118
Section 6.12.   Payments of Longer-Term Indebtedness 118
Section 6.13.   Modification of Investment Policies 119 Section 6.14.   SBIC
Guarantee 119 Article VII

EVENTS OF DEFAULT Article VIII

THE ADMINISTRATIVE AGENT Section 8.01.   Appointment of the Administrative Agent
124 Section 8.02.   Capacity as Lender 124 Section 8.03.   Limitation of Duties;
Exculpation 124 Section 8.04.   Reliance 125 Section 8.05.   Sub-Agents 125
Section 8.06.   Resignation; Successor Administrative Agent 125
Section 8.07.   Reliance by Lenders 126 Section 8.08.   Modifications to Loan
Documents 126 Article IX

MISCELLANEOUS Section 9.01.   Notices; Electronic Communications 127
Section 9.02.   Waivers; Amendments 129 Section 9.03.   Expenses; Indemnity;
Damage Waiver 132 Section 9.04.   Successors and Assigns 134
Section 9.05.   Survival 139 Section 9.06.   Counterparts; Integration;
Effectiveness; Electronic Execution 139 Section 9.07.   Severability 140
Section 9.08.   Right of Setoff 140 Section 9.09.   Governing Law; Jurisdiction;
Etc 140 Section 9.10.   WAIVER OF JURY TRIAL 141 Section 9.11.   Judgment
Currency 141

 



  (iii) 

 

 

Section 9.12.   Headings 142 Section 9.13.   Treatment of Certain Information;
Confidentiality 142 Section 9.14.   USA PATRIOT Act 143
Section 9.15.   Termination 143

 



SCHEDULE 1.01(a) - Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) - Industry Classification Groups SCHEDULE 1.01(c) - Commitments SCHEDULE
1.01(d) - Eligibility Criteria SCHEDULE 3.11(a) - Material Agreements SCHEDULE
3.11(b) - Liens SCHEDULE 3.12(a) - Subsidiaries SCHEDULE 3.12(b) - Investments
SCHEDULE 6.08      - Certain Affiliate Transactions



 



EXHIBIT A - Form of Assignment and Assumption EXHIBIT B - Form of Borrowing Base
Certificate EXHIBIT C - Form of Promissory Note EXHIBIT D - Form of Borrowing
Request





 

  (iv) 

 

 

SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of July 14, 2017 (this
“Agreement”), among CORPORATE CAPITAL TRUST II, a Delaware statutory trust (the
“Borrower”), the LENDERS party hereto, and ING CAPITAL LLC, as Administrative
Agent.

 

WHEREAS, the Borrower has requested that the Lenders (as defined herein) extend
credit to the Borrower from time to time pursuant to the commitments as set
forth herein and the Lenders have agreed to extend such credit upon the terms
and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Article I

DEFINITIONS

 

Section 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.

 

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base (excluding any cash held by the Administrative
Agent pursuant to Section 2.04(k)).

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing denominated in a LIBO Quoted Currency, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate for
such Interest Period.

 

“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 



   

 

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

 

“Affiliate Agreements” means (i) the Investment Advisory Agreement, dated
September 24, 2015, by and between the Company and CNL Fund Advisors II, LLC,
(ii) the Investment Sub-Advisory Agreement, dated September 25, 2015, by and
among the Company, CNL Fund Advisors II, LLC and KKR Asset Management LLC and
(iii) the Administrative Services Agreement dated October 9, 2015, by and
between the Company and CNL Fund Advisors II, LLC.

 

“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).

 

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros and
Pounds Sterling, AUD, NZD and, with the prior consent of each Multicurrency
Lender, any other Foreign Currency, so long as, in respect of any such Foreign
Currency, at such time (a) such Foreign Currency is dealt with in the London
interbank deposit market, or, in the case of AUD or NZD, the relevant local
market for obtaining quotations, (b) such Foreign Currency is freely
transferable and convertible into Dollars in the London foreign exchange market
and (c) no central bank or other governmental authorization in the country of
issue of such Foreign Currency (including, in the case of the Euro, any
authorization by the European Central Bank) is required to permit use of such
Foreign Currency by any Multicurrency Lender for making any Loan hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, (c) the LIBO Rate for deposits in
Dollars for a period of three (3) months plus 1% and (d) zero. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, or such LIBO Rate, as the case may be.

 

“Applicable Commitment Fee Rate” means, (a) with respect to any day during the
period commencing on the Effective Date and ending on the earlier of the date
the Commitments are terminated and the Revolver Termination Date, a rate per
annum equal to (x) 1.50%, if the used portion of the aggregate Dollar
Commitments or Multicurrency Commitments, as applicable, as of the close of
business on such day (after giving effect to Borrowings, prepayments and
Commitment reductions on such day) is less than or equal to an amount equal to
forty-five percent (45%) of the aggregate Dollar Commitments or Multicurrency
Commitments, as applicable, (y) 0.75%, if the used portion of the aggregate
Dollar Commitments or Multicurrency Commitments, as applicable, as of the close
of business on such day (after giving effect to Borrowings, prepayments and
Commitment reductions on such day) is greater than an amount equal to forty-five
percent (45%) and less than or equal to an amount equal to sixty-five percent
(65%) of the aggregate Dollar Commitments or Multicurrency Commitments, as
applicable, and (z) 0.50%, if the used portion of the aggregate Dollar
Commitments or Multicurrency Commitments, as applicable, as of the close of
business on such day (after giving effect to Borrowings, prepayments and
Commitment reductions on such day) is greater than an amount equal to sixty-five
percent (65%) of the aggregate Dollar Commitments or Multicurrency Commitments,
as applicable. For purposes of determining the Applicable Commitment Fee Rate,
the Commitments shall be deemed to be used to the extent of the outstanding
Loans in the respective Class and, in the case of Multicurrency Commitments, LC
Exposure of all Lenders.

 



  2 

 

 

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentage shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04(b).

 

“Applicable External Borrowing Base Value” shall mean with respect to any
Unquoted Investment, the most recent Borrower External Unquoted Borrowing Base
Value determined with respect to such Unquoted Investment; provided, however, if
an IVP External Unquoted Borrowing Base Value with respect to such Unquoted
Investment is more recent than such Borrower External Unquoted Borrowing Base
Value, then the term “Applicable External Borrowing Base Value” shall mean the
most recent IVP External Unquoted Borrowing Base Value obtained with respect to
such Unquoted Investment. Notwithstanding the foregoing, with respect to any
Unquoted Investment included in the Borrowing Base until the Borrower External
Unquoted Borrowing Base Value is delivered for the quarter ended June 30, 2017,
the Applicable External Borrowing Base Value with respect to such Unquoted
Investment shall be as specified in the valuation report of Lincoln Partners
Advisors LLC for the quarter ended March 31, 2017.

 

“Applicable Margin” means (a) with respect to any ABR Loan, 1.75% per annum; and
(b) with respect to any Eurocurrency Loan, 2.75% per annum.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentage
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments pursuant to Section 9.04(b).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04(b).

 



  3 

 

 

“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof as set forth on Schedule 1.01(a), (b) in the case of a U.S.
Government Security, any primary dealer in U.S. Government Securities as set
forth on Schedule 1.01(a), (c) in the case of any foreign Portfolio Investment,
any foreign broker-dealer of internationally recognized standing as set forth on
Schedule 1.01(a) or any Affiliate thereof or (d) any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service (a) approved by the
Board of Directors (or appropriate committee thereof with the necessary
delegated authority) of the Borrower, (b) designated in writing to the
Administrative Agent by the Borrower (which designation shall be accompanied by
a copy of a resolution of the Board of Directors (or appropriate committee
thereof with the necessary delegated authority) of the Borrower that such
pricing or quotation service has been approved by the Borrower), and
(c) acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Third-Party Appraiser” means any of Houlihan Lokey, Duff & Phelps LLC,
Murray, Devine and Company, Lincoln Partners Advisors LLC and Valuation Research
Corporation, in each case only so long as such firm has been approved by a
resolution of the Board of Directors (or appropriate committee thereof with the
necessary delegated authority) of the Borrower to assist the Board of Directors
(or any such committee) of the Borrower in making valuations of portfolio assets
to determine the Borrower’s compliance with the applicable provisions of this
Agreement, or any other Independent nationally recognized third-party appraisal
firm approved by the Board of Directors (or appropriate committee thereof with
the necessary delegated authority) and engaged for that purpose and acceptable
to the Administrative Agent in its reasonable discretion, provided that, in each
case to the extent such Approved Third-Party Appraiser requests or requires a
non-reliance letter, confidentiality agreement or similar agreement prior to
allowing the Administrative Agent to review the written valuation report of the
Approved Third-Party Appraiser referred to in the first sentence of Section
5.12(b)(ii)(B)(y), such Administrative Agent and such Approved Third-Party
Appraiser shall have entered into a letter or agreement.

 

“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Borrower thereunder). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the SEC under Section 6(c) of the Investment Company
Act relating to the exclusion of any Indebtedness of any SBIC Subsidiary from
the definition of Senior Securities only so long as (a) such order is in effect,
and (b) no obligations have become due and owing pursuant to the terms of any
Permitted SBIC Guarantee. For the avoidance of doubt, the outstanding utilized
notional amount of any total return swap less the value of the margin posted by
the Borrower or any of its Subsidiaries thereunder at such time shall be treated
as a Senior Security for the purposes of calculating the Asset Coverage Ratio.

 



  4 

 

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and promptly transferred to a Financing
Subsidiary pursuant to the terms of Sections 6.03(f) and (g) hereof.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.07(f).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolver Termination Date and the date of
termination of the Commitments.

 

“AUD” and “A$” denote the lawful currency of The Commonwealth of Australia.

 

“AUD Bank Bill Reference Rate” means, with respect to any Interest Period, (a)
the average bid reference rate as administered by the Australian Financial
Markets Association (or any other Person that takes over the administration of
that rate) for AUD bills of exchange with a tenor equal to such Interest Period,
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) at or about 11:00 a.m.
(Sydney, Australia time) on the day that is two Business Days prior to the first
day of such Interest Period (or if such Interest Period is not equal to a number
of months, for a term equivalent to the number of months closest to such
Interest Period), provided, that, if the rate determined in accordance with this
clause (a) shall be less than zero, such rate shall be deemed to be zero for
purposes of this clause (a), plus (b) 0.20%.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Loans” has the meaning assigned to such term in Section 5.13.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

 



  5 

 

 

“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrower External Unquoted Borrowing Base Value” has the meaning assigned to
such term in Section 5.12(b)(ii)(B)(y).

 

“Borrower Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

 

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date, (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period and/or (c) a
Pro-Rata Borrowing, as applicable.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably acceptable to the Administrative Agent.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in U.S.
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, any Borrowing denominated in
any Foreign Currency, or to a notice by the Borrower with respect to any such
borrowing, continuation, payment, prepayment of Interest Period, that is also a
day on which commercial banks and the London foreign exchange market settle
payments in the Principal Financial Center for such Foreign Currency.

 



  6 

 

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article VII.

 

“CAM Exchange Date” means the first date on which there shall occur (a) an event
referred to in paragraph (h) or (i) of Article VII or (b) an acceleration of
Loans pursuant to Article VII.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

 

“Canadian Dollar” means the lawful money of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Effective Date with respect to the accounting for
leases as either operating leases or capital leases, any lease that is not (or
would not be) a capital lease under GAAP as in effect on the Effective Date
shall not be treated as a capital lease, and any lease that would be treated as
a capital lease under GAAP as in effect on the Effective Date shall continue to
be treated as a capital lease, hereunder and under the other Loan Documents,
notwithstanding such change in GAAP after the Effective Date, and all
determinations of Capital Lease Obligations shall be made consistently therewith
(i.e., ignoring any such changes in GAAP after the Effective Date).

 

“Capital Stock” has the meaning assigned to such term in Section 5.13.

 

“Cash” has the meaning assigned to such term in Section 5.13.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)       Short-Term U.S. Government Securities (as defined in Section 5.13);

 

(b)       investments in commercial paper or other short-term corporate
obligations maturing within 180 days from the date of acquisition thereof and
having, at such date of acquisition, a credit rating of at least A-1 from S&P
and at least P-1 from Moody’s;

 



  7 

 

 

(c)       investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States or any State thereof, Canada or any province
thereof, the United Kingdom or, if consented to by the Administrative Agent in
its sole discretion, the jurisdiction or any constituent jurisdiction thereof of
any Agreed Foreign Currency; provided that such certificates of deposit,
banker’s acceptances and time deposits are held in a securities account (as
defined in the Uniform Commercial Code) through which the Collateral Agent can
perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

 

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(e)       a Reinvestment Agreement issued by any bank (if treated as a deposit
by such bank), or a Reinvestment Agreement issued by any insurance company or
other corporation or entity, in each case, at the date of such acquisition
having a credit rating of at least A-1 from S&P and at least P-1 from Moody’s;
provided that such Reinvestment Agreement may be unwound at the option of the
Borrower at any time without penalty; and

 

(f)       investments in money market funds and mutual funds which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (e) above;

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars or an Agreed Foreign Currency.

 

“Cash Pay” has the meaning assigned to such term in Section 5.13.

 

“CDOR Rate” means the rate per annum equal to the average of the annual yield
rates applicable to Canadian Dollar Bankers’ acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the day that is two Business Days prior to the first
day of the Interest Period as reported on the “CDOR Page” (or any display
substituted therefor) of Reuters Monitor Money Rates Service (or such other page
or commercially available source displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as may be designated by the Administrative
Agent from time to time) for a term equivalent to such Interest Period (or if
such Interest Period is not equal to a number of months, for a term equivalent
to the number of months closest to such Interest Period); provided, that if the
CDOR Rate is less than zero, such rate shall be zero for purposes of this
Agreement.

 



  8 

 

 

“CFC” means an entity that is a “controlled foreign corporation” of any Obligor
within the meaning of Section 957 of the Code.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than the Investment Advisor,
of shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
requisite members of the board of directors of the Borrower nor (ii) appointed
by a majority of the directors so nominated; other than, in the case of this
clause (b), in connection with an initial public offering or (c) the acquisition
of direct or indirect Control of the Borrower by any Person or group other than
the Investment Advisor.

 

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Effective Date, (b) any change in any law, rule or regulation or
treaty or in the interpretation, implementation or application thereof by any
Governmental Authority after the Effective Date or (c) compliance by any Lender
or the Issuing Bank (or, for purposes of Section 2.13(b), by any lending office
of such Lender or by such Lender’s or the Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Effective Date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee On Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; and when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or a Multicurrency Commitment.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“COF Rate” has the meaning assigned to such term in Section 2.12(a).

 



  9 

 

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means ING in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.

 

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.07(f).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.07(f).

 

“Competitor” means, on any date, any Person that is (x) primarily engaged in the
business of private direct lending as a business development company, mezzanine
fund, private debt fund, hedge fund or private equity fund, which is in direct
competition with the Borrower and (y) designated by the Borrower as a
“Competitor” by a list delivered to the Administrative Agent on or prior to the
Effective Date, as such list may be updated from time to time with the approval
of the Administrative Agent, such approval not to be unreasonably withheld, so
long as no Event of Default shall have occurred and be continuing, which list
(or any update thereto) shall be promptly disclosed to the Lenders; provided
further that any updates to the Borrower’s list of Competitors shall (A) not
have any retroactive effect on any prior disclosures made in accordance with
Section 9.13 and (B) be deemed effective for purposes of Section 9.13 two (2)
Business Days following the Administrative Agent’s approval of such updates to
the list of Competitors.

 

“Conduit Financing Arrangement” has the meaning assigned to such term in Section
2.15(i).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).

 

“Covenant-Lite Loan” has the meaning assigned to such term in Section 5.13.

 

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate principal
amount (including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Other Covered Indebtedness outstanding on such date
minus (z) LC Exposure that has been cash collateralized or LC Exposure that has
been backstopped in a manner reasonably satisfactory to the Administrative
Agent.

 



  10 

 

 

“Covered Taxes” means (i) Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (ii) Other Taxes.

 

“Currency” means Dollars or any Foreign Currency.

 

“Currency Valuation Notice” has the meaning assigned to such term in Section
2.09(b).

 

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

 

“Custodian Account” means an account subject to a Custodian Agreement.

 

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Collateral Agent.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulted Obligation” has the meaning assigned to such term in Section 5.13.

 

“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loans, such
Lender’s failure is based on such Lender’s reasonable determination that the
conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have not otherwise been waived in accordance with the terms
of this Agreement and such Lender has advised the Administrative Agent in
writing (with reasonable detail of those conditions that have not been
satisfied) prior to the time at which such funding was to have been made,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing or public statement) cannot be satisfied),
(c) failed, within three (3) Business Days after request by the Administrative
Agent to confirm in writing that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans or participations in then
outstanding Letters of Credit (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount (other than a de
minimis amount) required to be paid by it hereunder within three (3) Business
Days of the date when due, unless the subject of a good faith dispute, or (e)
other than via an Undisclosed Administration, either (i) has been adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent or has a parent company that has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent, (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has a parent company that has become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or (iii) become the subject of a Bail-In Action or has a
parent company that has become the subject of a Bail-In Action (unless in the
case of any Lender referred to in this clause (e) the Borrower, the
Administrative Agent and the Issuing Bank shall be satisfied in the exercise of
their respective reasonable discretion that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder); provided that a Lender shall not qualify as a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by a Governmental
Authority or instrumentality thereof, or solely as a result of an Undisclosed
Administration, so long as such ownership interest or Undisclosed Administration
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 



  11 

 

 

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and L/C Exposure (other than LC
Exposure that has been cash collateralized or LC Exposure that has been
backstopped in a manner reasonably satisfactory to the Issuing Bank and the
Administrative Agent) and (b) accrued and unpaid fees under the Loan
Commitments.

 

“DIP Loan” has the meaning assigned to such term in Section 5.13.

 

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Dollar Credit Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.07 or reduced from time to
time pursuant to Section 2.09 or as otherwise provided in this Agreement and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The aggregate amount of each Lender’s Dollar
Commitment as of the Effective Date is set forth on Schedule 1.01(c), or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Lenders’ Dollar
Commitments as of the Effective Date is $18,500,000.

 

  12 

 



 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

 

“Dollar Lender” means the Persons listed on Schedule 1.01(c) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Dollar Loan” means a Loan denominated in Dollars made by a Dollar Lender.

 

“Dollars” or “$” refers to lawful money of the United States.

 

“EBITDA” has the meaning assigned to such term in Section 5.13.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means July 14, 2017.

 

“Eligible Liens” means, any right of offset, banker’s lien, security interest or
other like rights against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account; provided that such rights are subordinated, pursuant to the
terms of the Custodian Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein.

 



  13 

 

 

“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash and
Cash Equivalents held by any Obligor) that, in each case, meets all of the
criteria set forth on Schedule 1.01(d) hereto; provided, that no Portfolio
Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Borrowing Base if the Collateral Agent does not
at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement). Without limiting the generality of the foregoing, it is
understood and agreed that any Portfolio Investments that have been contributed
or sold, purported to be contributed or sold or otherwise transferred to any
Financing Subsidiary, or held by any Financing Subsidiary, or which secure
obligations of any Financing Subsidiary, shall not be treated as Eligible
Portfolio Investments until distributed, sold or otherwise transferred to the
Borrower free and clear of all Liens (other than Permitted Liens).
Notwithstanding the foregoing, nothing herein shall limit the provisions of
Section 5.12(b)(i), which provide that, for purposes of this Agreement, all
determinations of whether an Investment is to be included as an Eligible
Portfolio Investment shall be determined on a Settlement-Date Basis; provided
that no such Investment shall be included as an Eligible Portfolio Investment to
the extent it has not been paid for in full.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA, with respect to a Plan (other than an event for which the 30-day notice
period is waived); (b) with respect to any Plan, the failure to satisfy the
minimum funding standards set forth in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4041(c) or Section 4042 of ERISA; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of Withdrawal Liability; (g) the
occurrence of any non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA which would result in liability
to a Lender; (h) the failure to make any required contribution to a
Multiemployer Plan or to any Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 412 or 430 of
the Code or Section 302, 303 or 4068 of ERISA; or (i) the receipt by the
Borrower or any ERISA Affiliate of any notice concerning a determination that a
Multiemployer Plan is insolvent or in reorganization, as defined in Title IV of
ERISA.

 



  14 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of the Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed by the United States or the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, or (ii)
that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any
withholding tax that is imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect at the time such Lender becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.15(a), (c)
Taxes attributable to a Lender’s failure to comply with Sections 2.15(f) through
(h), and (d) any Taxes imposed under FATCA.

 

“Exemptive Order” has the meaning set forth in Section 6.08(vii).

 

“External Quoted Value” has the meaning set forth in Section 5.12(b)(ii)(A).

 

“External Unquoted Borrowing Base Value” means (i) with respect to Borrower
Tested Assets, the Borrower External Unquoted Borrowing Base Value and (ii) with
respect to IVP Tested Assets, the IVP External Unquoted Borrowing Base Value.

 

“FATCA” means sections 1471 through 1474 of the Code, as of the Effective Date
(or any amendment or successor version that is substantially comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

 



  15 

 

 

“FCPA” has the meaning assigned to such term in Section 3.19.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three (3) Federal funds brokers of recognized standing selected by
it; provided, that if the Federal Funds Effective Rate is less than zero, such
rate shall be zero for purposes of this Agreement.

 

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, chief accounting officer,
treasurer, assistant treasurer, controller or assistant controller of the
Borrower.

 

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

 

“First Lien Bank Loan” has the meaning assigned to such term in Section 5.13.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Foreign Currency” means at any time any Currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“Foreign Eligible Portfolio Investments” means any Eligible Portfolio Investment
with respect to which the requirements of paragraph 9 of Schedule 1.01(d) hereto
are met by reference to any Permitted Foreign Jurisdiction.

 

“Foreign Lender” means any Lender or Issuing Bank or any other recipient of
payments hereunder from the Borrower that, in each case, is not (a) a citizen or
resident of the United States, (b) a corporation, partnership or other entity
created or organized in or under the laws of the United States (or any
jurisdiction thereof) or (c) any estate or trust that is subject to U.S. federal
income taxation regardless of the source of its income.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the government of the United States or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

 



  16 

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Guarantee and Security Agreement” means the Guarantee, Pledge and Security
Agreement, dated as of the Effective Date, among the Borrower, the Subsidiary
Guarantors, the Administrative Agent and the Collateral Agent, as the same shall
be amended, restated, modified and supplemented from time to time.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08, or to which the Collateral
Agent shall otherwise consent).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

 

“Hedging Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement as in effect on the Effective Date.

 

“High Yield Securities” has the meaning assigned to such term in Section 5.13.

 



  17 

 

 

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as “Immaterial Subsidiaries” by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria at all times: (a) such Subsidiaries and their
Subsidiaries do not hold any Eligible Portfolio Investment; (b) the aggregate
assets of all such Subsidiaries and their Subsidiaries (on a consolidated basis)
do not exceed an amount equal to 3% of the consolidated assets of the Borrower
and its Subsidiaries; and (c) the aggregate revenues of all such Subsidiaries
and their Subsidiaries (on a consolidated basis) for the most recent period of
four consecutive fiscal quarters of such Subsidiaries and their Subsidiaries for
which financial statements required to be delivered pursuant to Section 5.01 do
not exceed an amount equal to 3% of the consolidated revenues of the Borrower
and its Subsidiaries on a pro forma basis for such period; provided, further
that if the aggregate assets or revenues of all Subsidiaries designated by the
Borrower as “Immaterial Subsidiaries” (and not redesignated) shall as at any
such time exceed the limits set forth in clauses (a), (b) and (c) above, then
all such Subsidiaries shall be deemed not to be Immaterial Subsidiaries unless
and until the Borrower shall redesignate one or more as not Immaterial
Subsidiaries, in each case in a written notice to the Administrative Agent, and,
as a result thereof, the aggregate assets and revenues of all Subsidiaries still
designated as “Immaterial Subsidiaries” do not exceed such limits.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.07(f).

 

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits, loans or
advances of any kind that are required to be accounted for under GAAP as a
liability on the financial statements of an Obligor (other than deposits
received in connection with a Portfolio Investment in the ordinary course of the
Obligor’s business (including, but not limited to, any deposits or advances in
connection with expense reimbursement, prepaid agency fees, other fees,
indemnification, work fees, tax distributions or purchase price adjustments)),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar debt instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (other than trade accounts payable and accrued
expenses in the ordinary course of business not past due for more than 90 days
after the date on which such trade account payable was due), (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (with
the value of such debt being the lower of the outstanding amount of such debt
and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) the net amount such Person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at that time, and (j)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor (or such Person is not otherwise liable for such Indebtedness).
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment or (y) a commitment
arising in the ordinary course of business to make a future Portfolio Investment
or fund the delayed draw or unfunded portion of any existing Portfolio
Investment.

 



  18 

 

 

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment adviser or any Affiliate thereof) other than ownership
of publicly traded stock of the Borrower or any such Subsidiary or Affiliate
with a market value not to exceed $1,000,000 and (b) is not an officer,
employee, promoter, underwriter, trustee, partner, director or a Person
performing similar functions of the Borrower or of its Subsidiaries or
Affiliates (including its investment advisor or any Affiliate thereof).

 

“Independent Valuation Provider” means any of Duff & Phelps LLC, Murray, Devine
and Company, Lincoln Partners Advisors LLC, Houlihan Lokey and Valuation
Research Corporation, or any other Independent nationally recognized third-party
appraisal firm selected by the Administrative Agent, and reasonably acceptable
to the Borrower.

 

“Industry Classification Group” means (a) any of the classification groups set
forth in Schedule 1.01(b) hereto, together with any such classification groups
that may be subsequently established by Moody’s and provided by the Borrower to
the Administrative Agent and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12.

 

“ING” means ING Capital LLC.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter or, with respect to such portion of any Loan or Borrowing that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Maturity Date, as specified in the applicable Borrowing Request or Interest
Election Request; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period (other than an Interest
Period that ends on the Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.

 



  19 

 

 

“Internal Value” has the meaning set forth in Section 5.12(b)(ii)(C).

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person, but excluding any advances to employees, officers, directors and
consultants of the Borrower or any of its Subsidiaries for travel,
entertainment, business and moving expenses in the ordinary course of business);
or (c) Hedging Agreements.

 

“Investment Advisor” means CNL Fund Advisors II, LLC, a Delaware limited
liability company.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Investment Policies” means the Borrower’s written investment objectives,
policies, restrictions and limitations (including the Borrower’s investment
allocation and conflicts mitigation policy between affiliated investment
vehicles managed directly or indirectly by the Investment Advisor) delivered to
the Administrative Agent prior to the Effective Date, as may be amended or
modified from time to time in accordance with the terms hereof.

 

“Issuing Bank” means ING Capital LLC, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(j).

 

“IVP External Unquoted Borrowing Base Value” has the meaning assigned to such
term in Section 5.12(b)(ii)(B)(x).

 

“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).

 

“IVP Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii)(B)(x).

 



  20 

 

 

“IVP Testing Date” has the meaning assigned to such term in
Section 5.12(b)(ii)(B)(x).

 

“Last Out Loan” has the meaning assigned to such term in Section 5.13.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by the Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Lender at any time shall be its Applicable
Multicurrency Percentage of the total LC Exposure at such time.

 

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.04(k).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBO Quoted Currency” means each of the following currencies: Dollars; Euro;
and English Pounds Sterling; in each case so long as there is a published LIBO
rate with respect thereto.

 

“LIBO Rate” means, for any Interest Period:

 

(a)        for any Eurocurrency Borrowing denominated in a LIBO Quoted Currency,
the Intercontinental Exchange Benchmark Administration Ltd. LIBOR Rate (or the
successor thereto if the Intercontinental Exchange Benchmark Administration Ltd.
is no longer making such rates available) per annum for deposits in such
Currency for a period equal to the Interest Period appearing on the display
designated as Reuters Screen LIBOR01 Page (or such other page on that service or
such other service designated by the Intercontinental Exchange Benchmark
Administration Ltd. LIBOR Rate (or the successor thereto if the Intercontinental
Exchange Benchmark Administration Ltd. is no longer making such rates available)
for the display of such Administration’s Interest Settlement Rates for deposits
in such Currency) as of 11:00 a.m., London time on the day that is two Business
Days prior to the first day of the Interest Period (or if such Reuters Screen
LIBOR01 Page is unavailable for any reason at such time, the rate which appears
on the Reuters Screen ISDA Page as of such date and such time); provided, that
if the Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBO Rate for purposes of this
definition shall mean the rate of interest determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the nearest 1/100th of
1%) of the rates per annum at which deposits in such Currency are offered to the
Administrative Agent two (2) business days preceding the first day of such
Interest Period by leading banks in the London interbank market as of 11:00 a.m.
for delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the
Administrative Agent’s portion of the relevant Eurocurrency Borrowing; provided,
further, that if the LIBO Rate is less than zero, such rate shall be zero for
purposes of this Agreement;

 



  21 

 

 

(b)       in the case of any Eurocurrency Borrowings denominated in AUD, the AUD
Bank Bill Reference Rate per annum;

 

(c)       in the case of any Eurocurrency Borrowings denominated in Canadian
Dollars, the CDOR Rate per annum;

 

(d)       in the case of any Eurocurrency Borrowings denominated in NZD, the NZD
Rate per annum; and

 

(e)       for all Non-LIBO Quoted Currencies (other than Canadian Dollars, AUD
or NZD), the calculation of the applicable reference rate shall be determined in
accordance with market practice.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and, for the
avoidance of doubt, in the case of Investments that are loans or other debt
obligations, restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien” and, in the case of Portfolio
Investments that are equity securities, excluding customary drag-along,
tag-along, right of first refusal, restrictions on assignments or transfers and
other similar rights in favor of other equity holders of the same issuer).

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to Section 2.08(f) and the Security Documents.

 

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.

 

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

 



  22 

 

 

“Long-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13.

 

“Margin Stock” means “margin stock” within the meaning of Regulations D, T, U
and X.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit, Hedging Agreements and total return swaps), of any one or more of the
Borrower and its Subsidiaries in an aggregate outstanding principal amount
exceeding $5,000,000, (b) obligations in respect of one or more Hedging
Agreements under which the maximum aggregate amount (giving effect to any
netting agreements) that the Borrower and the Subsidiaries would be required to
pay if such Hedging Agreement(s) were terminated at such time would exceed
$5,000,000 and (c) obligations in respect of any total return swap under which
the outstanding utilized notional amount less the value of the margin posted by
the Borrower or any of its Subsidiaries thereunder at such time would exceed
$5,000,000.

 

“Maturity Date” means the date that is the one (1) year anniversary of the
Revolver Termination Date.

 

“Mezzanine Investments” has the meaning assigned to such term in Section 5.13.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multicurrency Commitments” means, with respect to each Multicurrency Lender,
the commitment of such Multicurrency Lender to make Loans, and to acquire
participations in Letters of Credit, denominated in Dollars and in Agreed
Foreign Currencies hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Multicurrency Credit Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.07 or reduced from time to time pursuant to Section 2.09
or as otherwise provided in this Agreement and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04. The aggregate amount of each Lender’s Multicurrency Commitment as of the
Effective Date is set forth on Schedule 1.01(c), or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Lenders’ Multicurrency Commitments as of
the Effective Date is $51,500,000.

 

“Multicurrency Lender” means the Persons listed on Schedule 1.01(c) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 



  23 

 

 

“Multicurrency Loan” means a Loan denominated in Dollars or in an Agreed Foreign
Currency made pursuant to the Multicurrency Commitments.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to, or is required to be
contributed to, by the Borrower.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses incurred by any Obligor directly incidental
to such Asset Sale, including reasonable legal fees and expenses, minus (c) all
taxes paid or reasonably estimated to be payable as a result of such Asset Sale
(after taking into account any available tax credits or deductions) and (d)
reserves for indemnification, purchase price adjustments or analogous
arrangements reasonably estimated by the Borrower or the relevant Subsidiary in
connection with such Asset Sale; provided that, (i) such reserved amount shall
not be included in the Borrowing Base and (ii) if the amount of any estimated
reserves pursuant to this clause (d) exceeds the amount actually required to be
paid in cash in respect of indemnification, purchase price adjustments or
analogous arrangements for such Asset Sale, the aggregate amount of such excess
shall constitute Net Asset Sale Proceeds (as of the date the Borrower determines
such excess exists).

 

“Net Extraordinary Receipts” means an amount equal to (a) any Cash amount (and
Cash proceeds of any non-Cash amount) received not in the ordinary course by or
paid to any Obligor on account of any foreign, United States, state or local tax
refunds (other than for the avoidance of doubt, amounts received by the Borrower
pursuant to Section 2.15(j)), pension plan reversions, judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action, condemnation awards (and payments in lieu thereof), indemnity payments,
purchase price adjustments received in connection with any purchase agreement
and proceeds of insurance, minus (b) any costs, fees, commissions, premiums and
expenses incurred by any Obligor directly incidental to such Cash receipts,
including reasonable legal fees and expenses, minus (c) all taxes paid or
reasonably estimated to be payable as a result of such Cash receipts (after
taking into account any available tax credits or deductions); provided, however,
that Net Extraordinary Receipts shall not include (i) proceeds of any issuance
of Equity Interests or issuances of Indebtedness by any Obligor, (ii) amounts
that any Obligor receives from the Administrative Agent or any Lender in
connection with the Loan Documents, (iii) Cash receipts to the extent received
from proceeds of any casualty insurance or condemnation awards (or payments in
lieu thereof) to the extent that such proceeds are used within 90 days to repair
or replace the assets giving rise to such proceeds, (iv) proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings, or (v) indemnity payments or payments in respect of judgments or
settlements of claims, litigation or proceedings to the extent that such
payments are received by any Person in respect of any unaffiliated third party
claim against or loss by such Person and promptly applied to pay (or to
reimburse such Person for its prior payment of) such claim or loss and the costs
and expenses of such Person with respect thereto.

 



  24 

 

 

“Net Return of Capital” means an amount equal to (a) any Cash amount (and Cash
proceeds of any non-Cash amount) received by any Obligor at any time in respect
of the outstanding principal of any Portfolio Investment (whether at stated
maturity, by acceleration or otherwise), plus (b) without duplication of amounts
received under clause (a), any Cash proceeds (including Cash proceeds of any
non-Cash consideration) received by any Obligor at any time from the sale of any
property or assets pledged as collateral in respect of any Portfolio Investment
to the extent such Cash proceeds are less than or equal to the outstanding
principal balance of such Portfolio Investment, plus (c) any cash amount (and
Cash proceeds of any non-Cash amount) received by any Obligor at any time in
respect of any Portfolio Investment that is an Equity Interest (x) upon the
liquidation or dissolution of the Portfolio Company of such Portfolio
Investment, (y) as a distribution of capital made on or in respect of such
Portfolio Investment (other than, in the case of a Portfolio Investment that is
Capital Stock, any distribution on account of actual taxes paid or reasonably
estimated to be payable), or (z) pursuant to the recapitalization or
reclassification of the capital of the Portfolio Company of such Portfolio
Investment or pursuant to the reorganization of such Portfolio Company plus
(d) any similar return of capital received by any Obligor in Cash (and Cash
proceeds of any non-Cash amount) in respect of any Portfolio Investment, minus
(e) (i) any costs, fees, commissions, premiums and expenses incurred by any
Obligor directly incidental to such Cash receipts, including reasonable legal
fees and expenses and (ii) any amounts necessary to meet tax obligations from
associated gain.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Non-Core Investments” has the meaning assigned to such term in Section 5.13.

 

“Non-LIBO Quoted Currency” means any currency other than a LIBO Quoted Currency.

 

“Noteless Assigned Loan” has the meaning assigned to such term in Section 5.13.

 

“NZD” means the lawful currency of New Zealand.

 

“NZD Rate” means for any Loans in NZD, (a) with respect to any Interest Period,
the average bank bill reference rate as administered by the New Zealand
Financial Markets Association (or any other Person that takes over the
administration of that rate) for bills of exchange with a tenor equal in length
to such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period) as displayed on page BKBM of the Reuters screen at or about 11:00 a.m.
(Wellington, New Zealand time) on the day that is two Business Days prior to the
first day of such Interest Period or, in the event such rate does not appear on
such page, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion; provided, that, if the rate determined in
accordance with this clause (a) shall be less than zero, such rate shall be
deemed to be zero for purposes of this clause (a), plus (b) 0.20%.

 



  25 

 

 

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Obligors’ Net Worth” means, at any date, the Stockholders’ Equity at such date,
minus the net asset value held by any Obligor in any non-Obligor Subsidiary.

 

“OFAC” has the meaning assigned to such term in Section 3.17.

 

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Covered Indebtedness” means, collectively (i) Unsecured Shorter-Term
Indebtedness and (ii) the net amount that any Obligor would be obligated to pay
under any Hedging Agreement as a result of the termination of such Hedging
Agreement as of any date of determination.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.18(b) of the Agreement).

 

“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“Patriot Act” means USA Patriot Act Title III of Pub. L. 107-56 (signed into law
October 26, 2001).

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation as referred to and
defined in ERISA.

 

“Performing” has the meaning assigned to such term in Section 5.13.

 



  26 

 

 

“Performing Capital Stock” has the meaning assigned to such term in Section
5.13.

 

“Performing Cash Pay Covenant-Lite Loans” has the meaning assigned to such term
in Section 5.13.

 

“Performing Cash Pay First Lien Bank Loans” has the meaning assigned to such
term in Section 5.13.

 

“Performing Cash Pay High Yield Securities” has the meaning assigned to such
term in Section 5.13.

 

“Performing Cash Pay Last Out Loans” has the meaning assigned to such term in
Section 5.13.

 

“Performing Cash Pay Mezzanine Investments” has the meaning assigned to such
term in Section 5.13.

 

“Performing Cash Pay Second Lien Bank Loans” has the meaning assigned to such
term in Section 5.13.

 

“Performing Covenant-Lite Loans” has the meaning assigned to such term in
Section 5.13.

 

“Performing DIP Loans” has the meaning assigned to such term in Section 5.13.

 

“Performing First Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Performing High Yield Securities” has the meaning assigned to such term in
Section 5.13.

 

“Performing Last Out Loans” has the meaning assigned to such term in Section
5.13.

 

“Performing Mezzanine Investments” has the meaning assigned to such term in
Section 5.13.

 

“Performing Non-Cash Pay Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Performing Non-Cash Pay Covenant-Lite Loans” has the meaning assigned to such
term in Section 5.13.

 

“Performing Non-Cash Pay High Yield Securities” has the meaning assigned to such
term in Section 5.13.

 

“Performing Non-Cash Pay Mezzanine Investments” has the meaning assigned to such
term in Section 5.13.

 



  27 

 

 

“Performing Non-Cash Pay Investments” has the meaning assigned to such term in
Section 5.13.

 

“Performing Second Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.

 

“Permitted Foreign Jurisdiction” means Australia, Canada, France, Germany,
Ireland, Italy, Luxembourg, New Zealand, Sweden, Switzerland, the Netherlands
and the United Kingdom.

 

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges (i) not yet due or (ii) that are being contested
in good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the Borrower in accordance with GAAP;
(b) Liens of clearing agencies, broker-dealers and similar Liens incurred in the
ordinary course of business; provided that such Liens (i) attach only to the
securities (or proceeds) being purchased or sold and (ii) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing; (c) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmen’s, storage, landlord, and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business and securing obligations (other than Indebtedness for borrowed money)
not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower in accordance with GAAP; (d) Liens incurred or pledges or
deposits made to secure obligations incurred in the ordinary course of business
under workers’ compensation laws, unemployment insurance or other similar social
security legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations;
(h) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) zoning restrictions, easements, licenses, or
other restrictions on the use of any real estate (including leasehold title), in
each case which do not interfere with or affect in any material respect the
ordinary course conduct of the business of the Borrower and its Subsidiaries;
(j) purchase money Liens on specific equipment and fixtures provided that
(i) such Liens only attach to such equipment and fixtures, (ii) the Indebtedness
secured thereby is incurred in the ordinary course of business and does not
exceed $2,000,000 in the aggregate at any time outstanding and (iii) the
Indebtedness secured thereby does not exceed the lesser of the cost and the fair
market value of such equipment and fixtures at the time of the acquisition
thereof; (k) deposits of money securing leases to which Borrower is a party as
lessee made in the ordinary course of business; (l) Eligible Liens; (m) Liens
arising solely from precautionary filings of financing statements under the
Uniform Commercial Code covering assets sold or contributed to any Person in a
transaction not prohibited hereunder; and (n) Liens in favor of any escrow agent
solely on and in respect of any cash earnest money deposits made by any Obligor
in connection with any letter of intent or purchase agreement (to the extent
that the acquisition or disposition with respect thereto is otherwise permitted
hereunder).

 



  28 

 

 

“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies or Valuation Policy, that is either
(a) approved in writing by the Administrative Agent (with the consent of the
Required Lenders), (b) required by applicable law or Governmental Authority (or,
in the case of the Valuation Policy, under GAAP), or (c) could not reasonably be
expected to have a material adverse effect on the Lenders.

 

“Permitted Prior Working Capital Lien” has the meaning assigned to such term in
Section 5.13.

 

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form; provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(r) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.

 

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

 

“Pounds Sterling” means the lawful currency of England.

 



  29 

 

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“Pro-Rata Borrowing” has the meaning set forth in Section 2.03(a).

 

“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing, an
amount equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied
by (ii) the aggregate Dollar Commitments of all Dollar Lenders at such time
divided by (iii) the aggregate Commitments of all Lenders at such time.

 

“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing in Dollars, an amount equal to (i) the aggregate amount of such
Pro-Rata Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of
all Multicurrency Lenders at such time divided by (iii) the aggregate
Commitments of all Lenders at such time.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on September 29, 2017.

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

 

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a credit rating of at
least A-1 from S&P and at least P-1 from Moody’s; provided that such agreement
provides that it is terminable by the purchaser, without penalty, if the rating
assigned to such agreement by either S&P or Moody’s is at any time lower than
such ratings.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, subject to Section 2.17(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time; provided, that, (a) if there are only three (3) Lenders at such time,
“Required Lenders” shall mean Lenders having Revolving Credit Exposures and
unused Commitments representing more than 67% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time and (b) if there are only
two (2) Lenders at such time, “Required Lenders” shall mean all Lenders. The
“Required Lenders” of a Class (which shall include the term “Required
Multicurrency Lenders”) means Lenders having Revolving Credit Exposures and
unused Commitments of such Class representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments of such Class (or, if
there are only three (3) Lenders of such Class at such time, 67% of the sum of
the total Revolving Credit Exposures and unused Commitments of such Class and,
if there are only two (2) Lenders of such Class at such time, all Lenders in
such Class).

 



  30 

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower and its Affiliates);
provided, for clarity, neither the conversion of convertible debt into capital
stock nor the purchase, redemption, retirement, acquisition, cancellation or
termination of convertible debt made solely with capital stock (other than
interest or expenses, which may be payable in cash) shall be a Restricted
Payment hereunder.

 

“Restructured Investment” has the meaning assigned to such term in Section 5.13.

 

“Revolver Termination Date” means the date that is the two (2) year anniversary
of the Effective Date, unless extended with the consent of each Lender in its
sole and absolute discretion.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Commitments.

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans at
such time made or incurred under the Multicurrency Commitments, and its LC
Exposure.

 

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the aggregate Revolving Credit Exposure on such
date divided by the aggregate outstanding Covered Debt Amount on such date.

 

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.

 



  31 

 

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

 

“Sanctioned Country” means, at any time, a country, territory or region that is,
or whose government is, the subject or target of any Sanctions.

 

“Sanctions” has the meaning assigned to such term in Section 3.17.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, directly or
indirectly, Subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated by the Borrower (as provided below) as an SBIC
Subsidiary, so long as:

 

(a)       other than pursuant to a Permitted SBIC Guarantee or the requirement
by the SBA that the Borrower make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of SBA Indebtedness (provided that
such contribution is permitted by Sections 6.03(f) and (g) and is made
substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Borrower or any of its Subsidiaries (other than any
SBIC Subsidiary), (ii) is recourse to or obligates the Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Borrower or any of its Subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof;

 

(b)       other than pursuant to a Permitted SBIC Guarantee, neither the
Borrower nor any of its Subsidiaries has any material contract, agreement,
arrangement or understanding with such Person other than on terms no less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of the Borrower or such
Subsidiary;

 

(c)       neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

 

(d)       such Person has not Guaranteed or become a co-borrower under, and has
not granted a security interest in any of its properties to secure, and the
Equity Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

 

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

 



  32 

 

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Second Lien Bank Loan” has the meaning assigned to such term in Section 5.13.

 

“Securities” has the meaning assigned to such term in Section 5.13.

 

“Securities Act” has the meaning assigned to such term in Section 5.13.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered at
any time by any of the Obligors pursuant to the Guarantee and Security Agreement
or otherwise providing or relating to any collateral security for any of the
Secured Obligations under and as defined in the Guarantee and Security
Agreement.

 

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

 

“Settlement-Date Basis” means that any Investment that has been purchased will
not be treated as an Eligible Portfolio Investment until such purchase has
settled, and any Eligible Portfolio Investment which has been sold will not be
excluded as an Eligible Portfolio Investment until such sale has settled.

 

“Short-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13.

 

“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the Effective
Date and reflected in any projections delivered to the Lenders or with respect
to any transaction contemplated or undertaken after the Effective Date, and
(iii) such Obligor has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(b) such Obligor is “solvent” within the meaning given to such term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 



  33 

 

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer or issuer’s affiliates of such Equity Interest,
provided that (a) such Lien was created to secure Indebtedness owing by such
issuer to such creditors, (b) such Indebtedness was (i) in existence at the time
the Obligors acquired such Equity Interest, (ii) incurred or assumed by such
issuer substantially contemporaneously with such acquisition or (iii) already
subject to a Lien granted to such creditors and (c) unless such Equity Interest
is not intended to be included in the Collateral, the documentation creating or
governing such Lien does not prohibit the inclusion of such Equity Interest in
the Collateral.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c), and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and
(c) excluding obligations related to the collectability of the assets sold or
the creditworthiness of the underlying obligors and excluding obligations that
constitute credit recourse).

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
applicable maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.

 

“Structured Finance Obligations” means any obligation issued by a special
purpose vehicle (or any similar obligor) and secured directly by, referenced to,
or representing ownership of or investment in, a pool of receivables or other
financial assets of any Obligor, including collateralized loan obligations,
collateralized debt obligations and mortgaged-backed securities, or any finance
lease. For the avoidance of doubt, if an obligation satisfies this definition of
“Structured Finance Obligation”, such obligation (a) shall not qualify as any
other category of Portfolio Investment and (b) shall not be included in the
Borrowing Base.

 

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
which is formed in connection with third-party financings (including prior to
the Effective Date) and which engages in no material activities other than in
connection with the purchase and financing of assets from the Obligors or any
other Person, and which is designated by the Borrower (as provided below) as a
Structured Subsidiary, so long as:

 



  34 

 

 

(a)       no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Sections 6.03(f) and (g)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;

 

(b)       no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets; and

 

(c)       no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

 

Except as provided in the next sentence, any such designation by the Borrower
shall be effected pursuant to a certificate of a Financial Officer delivered to
the Administrative Agent, which certificate shall include a statement to the
effect that, to the best of such Financial Officer’s knowledge, such designation
complied with the foregoing conditions. Each Subsidiary of a Structured
Subsidiary shall be deemed to be a Structured Subsidiary and shall comply with
the foregoing requirements of this definition.

 

“Sub-Advisor” means KKR Credit Advisors (US) LLC, a Delaware limited liability
company

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any domestic Subsidiary that is or is required to
be a Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no CFC, Transparent Subsidiary,
Financing Subsidiary or Immaterial Subsidiary shall be required to be a
Subsidiary Guarantor as long as it remains a CFC, Transparent Subsidiary,
Financing Subsidiary or Immaterial Subsidiary, as applicable, each as defined
and described herein.

 



  35 

 

 

“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder by the Borrower or any other Obligor shall
have been paid in full (excluding, for the avoidance of doubt, any amount in
connection with any contingent, unasserted obligations) and all Letters of
Credit shall have (v) expired, (w) terminated, (x) been cash collateralized or
(y) otherwise backstopped in a manner reasonably acceptable to the Issuing Bank
and the Administrative Agent and all LC Disbursements then outstanding have been
reimbursed.

 

“Tested Amount” means the greater of (i) an amount equal to (x) 125% of the
Covered Debt Amount as of the applicable IVP Testing Date minus (y) the sum of
Cash and the aggregate value of all Quoted Investments included in the Borrowing
Base as of the applicable IVP Testing Date; and (ii) 10% of the aggregate value
of all Unquoted Investments included in the Borrowing Base as of the applicable
IVP Testing Date; provided that in no event shall more than 25% (or, if clause
(ii) applies, 10%, or as near thereto as reasonably practicable) of the
aggregate value of the Unquoted Investments in the Borrowing Base be tested by
the Independent Valuation Provider in respect of any applicable IVP Testing Date
((the determination of fair value for such 25% threshold shall be based off of
the last determination of value of the Portfolio Investments pursuant to Section
5.12 and, for the avoidance of doubt, in the case of any Unquoted Investments
acquired during the calendar quarter, the value shall be as determined pursuant
to the proviso of Section 5.12(b)(ii)(E).

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Transferable” has the meaning set forth on Schedule 1.01(d).

 

“Transparent Subsidiary” means an entity classified as a partnership or as a
disregarded entity for U.S. federal income taxes directly or indirectly owned by
an Obligor that has no material assets other than Equity Interests (held
directly or indirectly through other Transparent Subsidiaries) in one or more
CFCs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed.

 



  36 

 

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“United States” means the United States of America.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

 

“Unsecured Longer-Term Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries for borrowed money that:

 

(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood that (i) the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest expenses or fractional shares (which may be payable in cash))
shall not constitute “amortization”, “redemption”, “repurchase” or “repayment”
for the purposes of this definition and (ii) any mandatory amortization,
redemption, repurchase or prepayment obligation or put right that is contingent
upon the happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a) (notwithstanding
the foregoing, in this clause (ii), the Borrower acknowledges that any payment
prior to the Termination Date in respect of any such obligation or right shall
only be made to the extent permitted by Section 6.12));

 

(b) is incurred pursuant to terms that are substantially comparable to market
terms for substantially similar debt of other similarly situated borrowers as
reasonably determined in good faith by Borrower, or, if such transaction is not
one in which there are market terms for substantially similar debt of other
similarly situated borrowers, on terms that are negotiated in good faith on an
arm’s-length basis (in each case other than financial covenants, covenants
governing the borrowing base and events of default (other than events of default
in customary in indentures or similar instruments that have no analogous
provisions in this Agreement or credit agreements generally), which shall be no
more restrictive upon the Borrower and its Subsidiaries, prior to the
Termination Date, than those set forth in this Agreement); provided that, upon
the Borrower’s written request in connection with the incurrence of any
Unsecured Longer-Term Indebtedness that otherwise would not meet the
requirements set forth in this parenthetical of this clause (b), this Agreement
will be deemed automatically amended (and, upon the request of the
Administrative Agent or the Required Lenders, the Borrower shall promptly enter
into a written amendment evidencing such amendment), mutatis mutandis, solely to
the extent necessary such that the financial covenants and events of default, as
applicable, in this Agreement shall be as restrictive as such provisions in the
Unsecured Longer-Term Indebtedness) (it being understood that put rights or
repurchase or redemption obligations (x) in the case of convertible securities,
in connection with the suspension or delisting of the Capital Stock of the
Borrower or the failure of the Borrower to satisfy a continued listing rule with
respect to its Capital Stock or (y) arising out of circumstances that would
constitute a “fundamental change” (as such term is customarily defined in
convertible note offerings) or constitute Events of Default under this Agreement
shall not be deemed to be more restrictive for purposes of this definition); and

 



  37 

 

 

(c) is not secured by any assets of any Person. For the avoidance of doubt,
Unsecured Longer-Term Indebtedness shall also include any refinancing,
refunding, renewal or extension of any Unsecured Longer-Term Indebtedness so
long as such refinanced, refunded, renewed or extended Indebtedness continues to
satisfy the requirements of this definition.

 

“Unsecured Shorter-Term Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries for borrowed money that is not secured by any assets of
any Person and that does not constitute Unsecured Longer-Term Indebtedness. For
the avoidance of doubt, Unsecured Shorter-Term Indebtedness shall also include
any refinancing, refunding, renewal or extension of any Unsecured Shorter-Term
Indebtedness so long as such refinanced, refunded, renewed or extended
Indebtedness continues to satisfy the requirements of clause (a).

 

“USA PATRIOT Act” has the meaning assigned to such term in Section 3.18.

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“Valuation Policy” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(y).

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withholding Agent” means any Obligor and the Administrative Agent.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
defined in Part I of Subtitle E of Title IV of ERISA.

 

“wholly owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person and/or one or more wholly owned Subsidiaries of such person.
Unless the context otherwise requires, “wholly owned Subsidiary Guarantor” shall
mean a wholly owned Subsidiary that is a Subsidiary Guarantor.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



  38 

 

 

Section 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Loan” or a “Multicurrency Loan”), by Type (e.g., an “ABR Loan”) or by Class and
Type (e.g., a “Multicurrency Eurocurrency Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Dollar Borrowing” or a
“Multicurrency Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and
Type (e.g., a “Multicurrency Eurocurrency Borrowing”). Loans and Borrowings may
also be identified by Currency.

 

Section 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such successors and assigns set forth
herein), (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. For the avoidance of
doubt, any cash payment (other than any cash payment on account of interest)
made by the Borrower in respect of any conversion features in any convertible
securities that may be issued by the Borrower shall constitute a “regularly
scheduled payments and interest” within the meaning of Section 6.12.

 

Section 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then Borrower, Administrative Agent and the Lenders agree to
enter into negotiations in good faith in order to amend such provisions of the
Agreement so as to equitably reflect such change to comply with GAAP with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such change to comply with GAAP as if such
change had not been made; provided, however, until such amendments to equitably
reflect such changes are effective and agreed to by Borrower, Administrative
Agent and the Required Lenders, the Borrower’s compliance with such financial
covenants shall be determined on the basis of GAAP as in effect and applied
immediately before such change in GAAP becomes effective. Notwithstanding the
foregoing or anything herein to the contrary, the Borrower covenants and agrees
with the Lenders that whether or not the Borrower may at any time adopt
Financial Accounting Standard No. 159 (or successor standard solely as it
relates to fair valuing liabilities) or Accounting Standard Codification 825,
all determinations relating to fair value accounting for liabilities or
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted Financial Accounting Standard No. 159
(or such successor standard solely as it relates to fair valuing liabilities) or
Accounting Standard Codification 825.

 



  39 

 

 

Section 1.05.     Currencies Generally. At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. Except as provided in Section 2.09(b) and
the last sentence of Section 2.16(a), for purposes of determining (i) whether
the amount of any Borrowing under the Multicurrency Commitments, together with
all other Borrowings under the Multicurrency Commitments then outstanding or to
be borrowed at the same time as such Borrowing, would exceed the aggregate
amount of the Multicurrency Commitments, (ii) the aggregate unutilized amount of
the Multicurrency Commitments, (iii) the Revolving Credit Exposure, (iv) the
Covered Debt Amount and (v) the Borrowing Base or the Value or the fair market
value of any Portfolio Investment, the outstanding principal amount of any
Borrowing that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing or Portfolio Investment, as the case may be,
determined as of the date of such Borrowing (determined in accordance with the
last sentence of the definition of the term “Interest Period”) or the date of
valuation of such Portfolio Investment, as the case may be; provided that in
connection with the delivery of any Borrowing Base Certificate pursuant to
Section 5.01(d) or (e), such amounts shall be determined as of the date of the
delivery of such Borrowing Base Certificate. Where any amount is denominated in
Dollars under this Agreement but requires for its determination an amount which
is denominated in a Foreign Currency, such amounts shall be converted to the
Foreign Currency Equivalent on the date of determination. Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded to the nearest 1,000 units of
such Foreign Currency). Without limiting the generality of the foregoing, for
purposes of determining compliance with any basket in Sections 2.09(d), 5.02(c),
5.08(c)(ii), 6.01(b), 6.01(e), 6.02(h), 6.03(h), 6.04(h), 6.05(e) of this
Agreement, in no event shall the Borrower or any Obligor be deemed to not be in
compliance with any such basket solely as a result of a change in exchange
rates.

 

Section 1.06.     Special Provisions Relating to Euro. Each obligation hereunder
of any party hereto that is denominated in the National Currency of a state that
is not a Participating Member State on the date hereof shall, effective from the
date on which such state becomes a Participating Member State, be redenominated
in Euro in accordance with the legislation of the European Union applicable to
the European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

 



  40 

 

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 

Article II

THE CREDITS

 

Section 2.01.     The Commitments.

 

(a)       Subject to the terms and conditions set forth herein, each Dollar
Lender agrees to make Dollar Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Dollar Credit Exposure exceeding such Lender’s
Dollar Commitment, (b) the aggregate Revolving Dollar Credit Exposure of all of
the Lenders exceeding the aggregate Dollar Commitments, or (c) the total Covered
Debt Amount exceeding the Borrowing Base then in effect; and

 

(b)       Subject to the terms and conditions set forth herein, each
Multicurrency Lender agrees to make Multicurrency Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Multicurrency Credit
Exposure exceeding such Lender’s Multicurrency Commitment, (b) the aggregate
Revolving Multicurrency Credit Exposure of all the Lenders exceeding the
aggregate Multicurrency Commitments or (c) the total Covered Debt Amount
exceeding the Borrowing Base then in effect.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

 



  41 

 

 

Section 2.02.     Loans and Borrowings.

 

(a)       Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class, Currency and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)       Type of Loans. Subject to Section 2.12, each Borrowing of a Class
shall be constituted entirely of ABR Loans or of Eurocurrency Loans of such
Class denominated in a single Currency as the Borrower may request in accordance
herewith. Each Pro-Rata Borrowing denominated in Dollars shall be constituted
entirely of ABR Loans or of Eurocurrency Loans. Each Borrowing denominated in an
Agreed Foreign Currency shall be constituted entirely of Eurocurrency Loans.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, and (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.13 shall apply).

 

(c)       Minimum Amounts. Each Borrowing (whether Eurocurrency or ABR) shall be
in an aggregate amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, with respect to any Agreed Foreign Currency, such smaller minimum
amount as may be agreed to by the Administrative Agent; provided that a
Borrowing of a Class may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments of such Class or that is required to
finance the reimbursement of an LC Disbursement of such Class as contemplated by
Section 2.04(f). Borrowings of more than one Class, Currency and Type may be
outstanding at the same time.

 

(d)       Limitations on Interest Periods. Notwithstanding any other provision
of this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Loan) any Borrowing if the Interest
Period requested therefor would end after the Maturity Date.

 

Section 2.03.     Requests for Borrowings.

 

(a)       Notice by the Borrower. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by delivery of a signed
Borrowing Request or by telephone (followed promptly by delivery of a signed
Borrowing Request) (i) in the case of a Eurocurrency Borrowing denominated in
Dollars, not later than 11:00 a.m., New York City time, three (3) Business Days
before the date of the proposed Borrowing or (ii) in the case of a Eurocurrency
Borrowing denominated in an Agreed Foreign Currency (other than AUD or NZD), not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing, (iii) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing or (iv) in the case of a Eurocurrency Borrowing denominated
in AUD or NZD, not later than 11:00 a.m., London time, four Business Days before
the date of the proposed Borrowing. Each such request for a Borrowing shall be
irrevocable. Notwithstanding the other provisions of this Agreement, in the case
of any Borrowing denominated in Dollars, the Borrower may request that such
Borrowing be split into a Dollar Loan in an aggregate principal amount equal to
the Pro-Rata Dollar Portion and a Multicurrency Loan in an aggregate amount
equal to the Pro-Rata Multicurrency Portion (any such Borrowing, a “Pro-Rata
Borrowing”). Except as set forth in this Agreement, a Pro-Rata Borrowing shall
be treated as being comprised of two separate Borrowings, a Dollar Borrowing
under the Dollar Commitments and a Multicurrency Borrowing under the
Multicurrency Commitments.

 



  42 

 

 

(b)     Content of Borrowing Requests. Each request for a Borrowing (whether a
written Borrowing Request or a telephonic request) shall specify the following
information in compliance with Section 2.02:

 

(i)       whether such Borrowing is to be made under the Dollar Commitments, the
Multicurrency Commitments or is a Pro-Rata Borrowing;

 

(ii)       if such Borrowing is a Pro-Rata Borrowing, the Pro-Rata Dollar
Portion and the Pro-Rata Multicurrency Portion;

 

(iii)       the aggregate amount and Currency of the requested Borrowing;

 

(iv)       the date of such Borrowing, which shall be a Business Day;

 

(v)       in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

 

(vi)       in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

(vii)       the location and number of the Borrower’s account (or such other
account(s) as the Borrower may designate in a written Borrowing Request
accompanied by information reasonably satisfactory to the Administrative Agent
as to the identity and purpose of such other account(s)) to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

 

(c)       Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 



  43 

 

 

(d)       Failure to Elect. If no election as to the Class of a Borrowing is
specified, then the requested Borrowing shall be denominated in Dollars and
shall be a Pro-Rata Borrowing. If no election as to the Currency of a Borrowing
is specified then the requested Borrowing shall be denominated in Dollars. If no
election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be a Eurocurrency Borrowing having an Interest Period of one
(1) month and, if an Agreed Foreign Currency has been specified, the requested
Borrowing shall be a Eurocurrency Borrowing denominated in such Agreed Foreign
Currency and having an Interest Period of one (1) month. If a Eurocurrency
Borrowing is requested but no Interest Period is specified, (i) if the Currency
specified for such Borrowing is Dollars (or if no Currency has been so
specified), the requested Borrowing shall be a Eurocurrency Borrowing
denominated in Dollars having an Interest Period of one month’s duration, and
(ii) if the Currency specified for such Borrowing is an Agreed Foreign Currency,
the Borrower shall be deemed to have selected an Interest Period of one
(1) month’s duration.

 

Section 2.04.     Letters of Credit.

 

(a)       General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Bank to issue, at any time and from time to time during the Availability
Period and under the Multicurrency Commitments, Letters of Credit denominated in
Dollars or in any Agreed Foreign Currency for its own account or for the account
of its designee (provided the Obligors shall remain primarily liable to the
Lenders hereunder for payment and reimbursement of all amounts payable in
respect of such Letter of Credit hereunder) for the purposes set forth in
Section 5.09 in such form as is acceptable to the Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by the Borrower. Letters of Credit issued hereunder shall
constitute utilization of the Multicurrency Commitments up to the aggregate
amount then available to be drawn thereunder.

 

(b)       Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, stating that such Letter of Credit is to be issued under
the Multicurrency Commitments, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. The Administrative Agent will promptly notify all
Lenders following the issuance of any Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 



  44 

 

 

(c)       Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Bank (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $15,000,000, (ii) the total
Revolving Multicurrency Credit Exposures shall not exceed the aggregate
Multicurrency Commitments and (iii) the total Covered Debt Amount shall not
exceed the Borrowing Base then in effect.

 

(d)       Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date twelve months after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods; provided, further, that (x) in no event shall any Letter of Credit have
an expiration date that is later than the Revolver Termination Date unless the
Borrower (1) deposits, on or prior to the Revolver Termination Date, into the
Letter of Credit Collateral Account Cash, in an amount equal to 102% of the
undrawn face amount of all Letters of Credit that remain outstanding as of the
close of business on the Revolver Termination Date and (2) pays in full, on or
prior to the Revolver Termination Date, all commissions required to be paid with
respect to any such Letter of Credit through the then-current expiration date of
such Letter of Credit and (y) no Letter of Credit shall have an expiry date
after the Maturity Date.

 

(e)       Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) by the Issuing Bank, and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Multicurrency Lender, and each Multicurrency
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Multicurrency Percentage of the
aggregate amount available to be drawn under such Letter of Credit. Each
Multicurrency Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, provided that no Multicurrency Lender shall be
required to purchase a participation in a Letter of Credit pursuant to this
Section 2.04(e) if (x) the conditions set forth in Section 4.02 would not be
satisfied in respect of a Borrowing at the time such Letter of Credit was issued
and (y) the Required Multicurrency Lenders shall have so notified the Issuing
Bank in writing and shall not have subsequently determined that the
circumstances giving rise to such conditions not being satisfied no longer
exist.

 

In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Bank, such Lender’s Applicable Multicurrency
Percentage of each LC Disbursement made by the Issuing Bank in respect of
Letters of Credit promptly upon the request of the Issuing Bank at any time from
the time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Multicurrency Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Multicurrency Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to paragraph (f), the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
the Multicurrency Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Multicurrency Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 



  45 

 

 

(f)       Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 p.m., New York City time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing of either Class
(or a Pro-Rata Borrowing) in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Multicurrency Percentage thereof.

 

(g)       Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:

 



  46 

 

 

(i)       the Issuing Bank may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii)      the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

(iii)     this sentence shall establish the standard of care to be exercised by
the Issuing Bank when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

(h)       Disbursement Procedures. The Issuing Bank shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
promptly after such examination notify the Administrative Agent and the Borrower
by telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the applicable
Lenders with respect to any such LC Disbursement.

 

(i)       Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement within two Business Days following the
date when due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.11(c) shall apply. Interest accrued pursuant to this paragraph shall
be for account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (f) of this Section to
reimburse the Issuing Bank shall be for account of such Lender to the extent of
such payment.

 



  47 

 

 

(j)       Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. In
addition to the foregoing, if a Lender becomes, and during the period in which
it remains, a Defaulting Lender, and any Default has arisen from a failure of
the Borrower to comply with Section 2.17(c), then the Issuing Bank may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Issuing Bank, effective at the close of business New York City time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice). On or after the effective date of any such
resignation, the Borrower and the Administrative Agent may, by written
agreement, appoint a successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement under any of the foregoing circumstances shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Bank pursuant to Section 2.10(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of the Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(k)       Cash Collateralization. If the Borrower shall be required or shall
elect, as the case may be, to provide cover for LC Exposure pursuant to Section
2.04(d), Section 2.08(a), Section 2.09(b), Section 2.17(c)(ii) or the third to
last paragraph of Article VII, the Borrower shall immediately deposit into a
segregated collateral account or accounts (herein, collectively, the “Letter of
Credit Collateral Account”) in the name and under the dominion and control of
the Administrative Agent Cash denominated in the Currency of the Letter of
Credit under which such LC Exposure arises in an amount equal to the amount
required under the applicable section. Such deposit shall be held by the
Administrative Agent as collateral in the first instance for the LC Exposure
under this Agreement and thereafter for the payment of the “Secured Obligations”
under and as defined in the Guarantee and Security Agreement, and for these
purposes the Borrower hereby grants a security interest to the Administrative
Agent for the benefit of the Lenders in the Letter of Credit Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

 

Section 2.05.     Funding of Borrowings.

 

(a)       Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the account(s) designated
by the Borrower in the applicable Borrowing Request; provided that ABR
Borrowings made to finance the reimbursement of an LC Disbursement as provided
in Section 2.04(f) shall be remitted by the Administrative Agent to the Issuing
Bank.

 



  48 

 

 

(b)       Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and, in reliance upon such assumption, the
Administrative Agent may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and (ii) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

Section 2.06.     Interest Elections.

 

(a)       Elections by the Borrower for Borrowings. Subject to Section 2.03(d),
the Loans constituting each Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have the Interest Period specified in such Borrowing Request.
Thereafter, subject to Section 2.06(e), the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Borrowing of a Class may only be continued or converted into
a Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency, (iii)
no Eurocurrency Borrowing denominated in a Foreign Currency may be continued if,
after giving effect thereto, the aggregate Revolving Multicurrency Credit
Exposures would exceed the aggregate Multicurrency Commitments, and (iv) a
Eurocurrency Borrowing denominated in a Foreign Currency may not be converted
into a Borrowing of a different Type. The Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders of the respective
Class holding the Loans constituting such Borrowing (except as provided under
Section 2.12(b)), and the Loans constituting each such portion shall be
considered a separate Borrowing.

 



  49 

 

 

(b)       Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by delivery of a
signed Interest Election Request in a form approved by the Administrative Agent
or by telephone (followed promptly, but no later than the close of business on
the date of such request, by a signed Interest Election Request in a form
approved by the Administrative Agent) by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic and written notice of election shall be
irrevocable.

 

(c)       Content of Interest Election Requests. Each telephonic and written
notice of election pursuant to Section 2.06(b) shall specify the following
information in compliance with Section 2.02:

 

(i)       the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

 

(ii)      the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)     whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)     if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

 

(d)       Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)       Failure to Elect; Events of Default. If the Borrower fails to deliver
a timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one
month, and (ii) if such Borrowing is denominated in a Foreign Currency, the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, (i) any Eurocurrency Borrowing
denominated in Dollars shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing,
(ii) the Borrower shall not be entitled to elect to convert any Borrowing into a
Eurocurrency Borrowing and (iii) any Eurocurrency Borrowing denominated in a
Foreign Currency shall not have an Interest Period of more than one month’s
duration.

 



  50 

 

 

Section 2.07.     Termination, Reduction or Increase of the Commitments.

 

(a)       Scheduled Termination. Unless previously terminated in accordance with
the terms of this Agreement, on the Revolver Termination Date the Commitments of
each Class shall automatically be reduced to an amount equal to the aggregate
principal amount of the Loans and LC Exposure of all Lenders of such Class
outstanding on the Revolver Termination Date and thereafter to an amount equal
to the aggregate principal amount of the Loans and LC Exposure outstanding after
giving effect to each payment of principal and each expiration or termination of
a Letter of Credit thereunder; provided that, for clarity, no Lender shall have
any obligation to make new Loans or to issue, amend or renew an existing Letter
of Credit on or after the Revolver Termination Date, and any Loans outstanding
on the Revolver Termination Date shall be due and payable on the Maturity Date
in accordance with Section 2.08.

 

(b)       Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments ratably among each
Class; provided that (i) each reduction of the Commitments pursuant to this
Section 2.07(b) shall be in an amount that is $5,000,000 or a whole multiple of
$100,000 in excess thereof (or, in each case, if less, the remaining amount of
the Commitments of any Class) and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans of any Class in accordance with Section 2.09, the total Revolving
Credit Exposures of such Class would exceed the total Commitments of such Class.

 

(c)       Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments of a Class delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(d)       Effect of Termination or Reduction. Any termination or reduction of
the Commitments of a Class shall be permanent. Each reduction of the Commitments
of a Class shall be made ratably among the Lenders of such Class in accordance
with their respective Commitments.

 

(e)       [Reserved].

 

(f)       Increase of the Commitments.

 

(i)       Requests for Increase by Borrower. The Borrower shall have the right,
at any time prior to the Revolver Termination Date, to propose that the
Commitments hereunder of a Class be increased (each such proposed increase being
a “Commitment Increase”) by notice to the Administrative Agent specifying each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three (3) Business Days (or such
lesser period as the Administrative Agent may reasonably agree) after delivery
of such notice and thirty (30) days prior to the Revolver Termination Date;
provided that each Lender may determine in its sole discretion whether or not it
chooses to participate in a Commitment Increase; provided, further that:

 



  51 

 

 

(A)       the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, in each case, in such other amounts as agreed by
the Administrative Agent),

 

(B)       the minimum amount of any such Commitment Increase shall be
$10,000,000 or a whole multiple of $5,000,000 in excess thereof (or such lesser
amounts as the Administrative Agent may reasonable agree);

 

(C)       immediately after giving effect to such Commitment Increase, the sum
of the total Commitments of all of the Lenders hereunder shall not exceed the
lower of (x) $200,000,000 and (y) Obligors’ Net Worth at the time of such
Commitment Increase;

 

(D)       each Assuming Lender shall be consented to by the Administrative Agent
and the Issuing Bank (which consent shall not be unreasonably withheld or
delayed);

 

(E)       no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

 

(F)       the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(ii)      Effectiveness of Commitment Increase by Borrower. On the Commitment
Increase Date for any Commitment Increase, each Assuming Lender part of such
Commitment Increase, if any, shall become a Lender hereunder as of such
Commitment Increase Date with the Commitment in the amount set forth in the
agreement referred to in Section 2.07(f)(ii)(B) and the Commitment of the
respective Class of any Increasing Lender part of such Commitment Increase shall
be increased as of such Commitment Increase Date to the amount set forth in the
agreement referred to in Section 2.07(f)(ii)(B); provided that:

 



  52 

 

 

(A)       the Administrative Agent shall have received on or prior to
11:00 a.m., New York City time, on such Commitment Increase Date (or on or prior
to a time on an earlier date specified by the Administrative Agent) a
certificate of a duly authorized officer of the Borrower stating that each of
the applicable conditions to such Commitment Increase set forth in the foregoing
paragraph (i) has been satisfied; and

 

(B)       each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment in each case of the respective Class, as
applicable and, if undertaking a Commitment, such agreement shall also
constitute a written joinder to this Agreement, whereby such Assuming Lender
shall agree to become a party to this Agreement and be bound as a Lender
hereunder), duly executed by such Assuming Lender or Increasing Lender, as
applicable, and the Borrower and acknowledged by the Administrative Agent.

 

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify all Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.

 

(iii)       Recordation into Register. Upon its receipt of an agreement referred
to in clause (ii)(B) above executed by an Assuming Lender or any Increasing
Lender, together with the certificate referred to in clause (ii)(A) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

 

(iv)       Adjustments of Borrowings upon Effectiveness of Increase. On each
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of such Class in full, (B) simultaneously borrow new Loans of such
Class hereunder in an amount equal to such prepayment; provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and Borrowing from,
any existing Lender shall be effected by book entry to the extent that any
portion of the amount prepaid to such Lender will be subsequently borrowed from
such Lender and (y) the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans of such Class are held ratably by the Lenders of such Class in
accordance with the respective Commitments of such Lenders of such Class (after
giving effect to such Commitment Increase) and (C) pay to the Lenders of such
Class the amounts, if any, payable under Section 2.14 as a result of any such
prepayment. Concurrently therewith, the Lenders of such Class shall be deemed to
have adjusted their participation interests in any outstanding Letters of Credit
of such Class so that such Interests are held ratably in accordance with their
Commitments of such Class as so increased. Notwithstanding the foregoing, unless
otherwise consented in writing by the Borrower, no Commitment Increase Date
shall occur on any day other than the last day of an Interest Period.
Immediately prior to the effectiveness of the new Commitments on the Commitment
Increase Date, the Administrative Agent shall amend Schedule 1.01(c) to reflect
the aggregate amount of each Lender’s Commitments (including Increasing Lenders
and Assuming Lenders). Each reference to Schedule 1.01(c) in this Agreement
shall be to Schedule 1.01(c) as amended pursuant to this Section.

 



  53 

 

 

Section 2.08.     Repayment of Loans; Evidence of Debt.

 

(a)       Repayment. Subject to, and in accordance with, the terms of this
Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders of each Class the outstanding
principal amount of the Loans of such Class and all other amounts due and owing
hereunder and under the other Loan Documents on the Maturity Date.

 

In addition, on the Maturity Date, to the extent any Letter of Credit is
outstanding (notwithstanding the requirements of Section 2.04(f)), the Borrower
shall deposit into the Letter of Credit Collateral Account Cash in an amount
equal to 102% of the undrawn face amount of all Letters of Credit outstanding on
the close of business on the Maturity Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

 

(b)       Manner of Payment. Prior to any repayment or prepayment of any
Borrowings of any Class hereunder, but subject to Section 2.09(e), the Borrower
shall select the Borrowing or Borrowings of such Class to be paid and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than the time set forth in Section 2.09(f) prior to the
scheduled date of such repayment; provided that each repayment of Borrowings of
a Class shall be applied to repay any outstanding ABR Borrowings of such Class
before any other Borrowings of such Class. If the Borrower fails to make a
timely selection of the Borrowing or Borrowings to be repaid or prepaid, such
payment shall be applied, first, to pay any outstanding ABR Borrowings pro rata
between any outstanding Dollar ABR Borrowings and outstanding Multicurrency ABR
Borrowings, second, if no Class is specified, to any Pro-Rata Borrowings in the
order of the remaining duration of their respective Interest Periods (the
Pro-Rata Borrowing with the shortest remaining Interest Period to be repaid
first) and, third, within each Class, to any remaining Borrowings in the order
of the remaining duration of their respective Interest Periods (the Borrowing
with the shortest remaining Interest Period to be repaid first). Each payment of
a Pro-Rata Borrowing shall be applied ratably between the Dollar Loans and
Multicurrency Loans included in such Pro-Rata Borrowing. Each payment of a
Borrowing of a Class shall be applied ratably to the Loans of such Class
included in such Borrowing (except as otherwise provided in Section 2.12(b)).

 



  54 

 

 

(c)       Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(d)       Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.

 

(e)       Effect of Entries. The entries made in the records maintained pursuant
to paragraph (c) or (d) of this Section shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(f)       Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).

 

Section 2.09.     Prepayment of Loans.

 

(a)       Optional Prepayments. The Borrower shall have the right at any time
and from time to time (but subject to Sections 2.09(e) and (f)) to prepay any
Borrowing in whole or in part, without premium or fee (but subject to
Section 2.14), subject to the requirements of this Section. Each prepayment in
part under this Section 2.09(a) shall be in a minimum amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof.

 

(b)       Mandatory Prepayments due to Changes in Exchange Rates.

 

 (i)       Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

 



  55 

 

 

(ii)       Prepayment. If on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure exceeds 105% of the aggregate amount of
the Multicurrency Commitments as then in effect, the Borrower shall prepay the
Multicurrency Loans (and/or provide cover for LC Exposure as specified in
Section 2.04(k)) within 15 Business Days of such date of determination in such
amounts as shall be necessary so that after giving effect thereto the aggregate
Revolving Multicurrency Credit Exposure does not exceed the Multicurrency
Commitments.

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

 

Any prepayment pursuant to this paragraph shall be applied, first, to
Multicurrency Loans outstanding and second, as cover for LC Exposure.

 

(c)       Mandatory Prepayments due to Excess Revolving Credit Exposure and
Borrowing Base Deficiency. In the event that the amount of total Revolving
Credit Exposure exceeds the total Commitments, the Borrower shall prepay (but
subject to Sections 2.09(e) and (f)) Loans (and/or provide cover for Letters of
Credit as contemplated by 2.04(k)). In the event that the amount of total
Revolving Dollar Credit Exposure exceeds the total Dollar Commitments, the
Borrower shall prepay (but subject to Sections 2.09(e) and (f)) Loans in such
amounts as shall be necessary so that the amount of total Revolving Dollar
Credit Exposure does not exceed the total Dollar Commitments. In the event that
the amount of total Revolving Multicurrency Credit Exposure exceeds the total
Multicurrency Commitments (other than as a result of a change in exchange rates
pursuant to under Section 2.09(b)), the Borrower shall prepay (but subject to
Sections 2.09(e) and (f)) Loans (and/or provide cover for Letters of Credit as
contemplated by Section 2.04(k)) in such amounts as shall be necessary so that
the amount of total Revolving Multicurrency Credit Exposure does not exceed the
total Multicurrency Commitments. In the event that at any time any Borrowing
Base Deficiency shall exist, promptly (but in no event later than 5 Business
Days), the Borrower shall (subject to Sections 2.09(e) and (f)) either
prepay (x) the Loans (and/or provide cover for Letters of Credit as contemplated
by Section 2.04(k)) so that the Borrowing Base Deficiency is promptly cured or
(y) the Loans and the Other Covered Indebtedness in such amounts as shall be
necessary so that such Borrowing Base Deficiency is promptly cured (and, as
among the Loans (and Letters of Credit) and the Other Covered Indebtedness, at
least ratably (based on the outstanding principal amount of such indebtedness)
as to payments of Loans in relation to Other Covered Indebtedness); provided,
that if within such 5 Business Day period, the Borrower shall present to the
Administrative Agent a reasonably feasible plan that is reasonably acceptable to
the Administrative Agent that will enable any such Borrowing Base Deficiency to
be cured within 30 Business Days of the occurrence of such Borrowing Base
Deficiency (which 30-Business Day period shall include the 5 Business Days
permitted for delivery of such plan), then such prepayment or reduction shall be
effected in accordance with such plan (subject, for the avoidance of doubt, to
the limitations as to the allocation of such prepayments set forth above in this
Section 2.09(c)). For clarity, in the event that the Borrowing Base Deficiency
is not cured prior to the end of such 5 Business Day period (or, if applicable,
such 30-Business Day period), it shall constitute an Event of Default under
clause (a) of Article VII; provided that the Borrower shall not pay interest in
accordance with Section 2.11(c) during such 30-Business Day Period.

 



  56 

 

 

(d)     Mandatory Prepayments due to Certain Events Following Availability
Period. Subject to the last paragraph of this Section 2.09(d), and Sections
2.09(e), (f) and (g) below:

 

(i)       Asset Sales. In the event that any Obligor shall receive any Net Asset
Sale Proceeds at any time after the Availability Period, the Borrower shall, no
later than the third Business Day following the receipt of such Net Asset Sale
Proceeds, prepay the Loans (and/or provide cover for Letters of Credit as
contemplated by 2.04(k)) in an amount equal to such Net Asset Sale Proceeds (and
the Commitments shall be permanently reduced by such amount); provided that with
respect to Asset Sales of assets that are not Portfolio Investments, the
Borrower shall not be required to prepay the Loans (and/or provide cover for
Letters of Credit as contemplated by 2.04(k)) unless and until (and to the
extent that) the aggregate Net Asset Sale Proceeds relating to all such Asset
Sales are greater than $5,000,000.

 

(ii)      Extraordinary Receipts. In the event (but only to the extent) that the
aggregate Net Extraordinary Receipts received by the Obligors at any time after
the Availability Period exceed $5,000,000, the Borrower shall, no later than the
third Business Day following the receipt of such excess Net Extraordinary
Receipts, prepay the Loans (and/or provide cover for Letters of Credit as
contemplated by 2.04(k)) in an amount equal to such excess Net Extraordinary
Receipts (and the Commitments shall be permanently reduced by such amount).

 

(iii)     Return of Capital. In the event that any Obligor shall receive any Net
Return of Capital at any time after the Availability Period, the Borrower shall,
no later than the third Business Day following the receipt of such Net Return of
Capital, prepay the Loans (and/or provide cover for Letters of Credit as
contemplated by 2.04(k)) in an amount equal to 100% of such Net Return of
Capital (and the Commitments shall be permanently reduced by such amount).

 

(iv)     Equity Issuances. In the event that the Borrower shall receive any Cash
proceeds from the issuance of Equity Interests of the Borrower (other than (x)
up to $5,000,000 of proceeds from issuance(s) of Equity Interests to managers,
partners, members, directors, officers, employees or consultants of the
Investment Advisor or (y) pursuant to any distribution reinvestment plan of the
Borrower) at any time after the Availability Period, the Borrower shall, no
later than the third Business Day following the receipt of such Cash proceeds,
prepay the Loans (and/or provide cover for Letters of Credit as contemplated by
2.04(k)) in an amount equal to 100% of such Cash proceeds, net of underwriting
discounts and commissions or other similar payments and other costs, fees,
premiums and expenses directly associated therewith, including reasonable legal
fees and expenses (and the Commitments shall be permanently reduced by such
amount).

 



  57 

 

 

(v)       Indebtedness. In the event that any Obligor shall receive any Cash
proceeds from the issuance by such Obligor of Indebtedness (excluding Hedging
Agreements permitted by Section 6.01 and other Indebtedness permitted by
Section 6.01(f), (g), (h) and (i)) at any time after the Availability Period,
such Obligor shall, no later than the third Business Day following the receipt
of such Cash proceeds, prepay the Loans (and/or provide cover for Letters of
Credit as contemplated by 2.04(k)) in an amount equal to such Cash proceeds, net
of underwriting discounts and commissions or other similar payments and other
costs, fees, commissions, premiums and expenses directly associated therewith,
including, without limitation, reasonable legal fees and expenses (and the
Commitments shall be permanently reduced by such amount).

 

(vi)      Mandatory Prepayment of Eurocurrency Loans. If the Loans to be prepaid
pursuant to Sections 2.09(d)(i), (ii), (iii), (iv) and (v) are Eurocurrency
Loans, the Borrower may defer such prepayment (and permanent Commitment
reduction) until the last day of the Interest Period applicable to such Loans,
so long as the Borrower deposits an amount equal to an amount required to be
prepaid, no later than the third Business Day following the receipt of such
amount, into a segregated collateral account in the name and under the dominion
and control (within the meaning of Section 9-104 of the Uniform Commercial Code)
of the Administrative Agent pending application of such amount to the prepayment
of the Loans (and permanent reduction of the Commitments) on the last day of
such Interest Period.

 

(e)       Payments following the Revolver Termination Date or During an Event of
Default. Notwithstanding any provision to the contrary in Section 2.08 or this
Section 2.09 (but subject to Section 2.09(f)(ii)), following the Revolver
Termination Date or if an Event of Default shall have occurred and be
continuing:

 

(i)       No optional prepayment of the Loans of any Class shall be permitted
unless at such time, the Borrower also prepays the Loans of the other Class or,
to the extent no Loans of the other Class are outstanding, provides cash
collateral as contemplated by Section 2.04(k) for outstanding Letters of Credit
of such Class, which prepayment (and cash collateral) shall be made on a
pro-rata basis (based on the outstanding principal amounts of such Indebtedness)
between each outstanding Class of Revolving Credit Exposure.

 

(ii)      Any prepayment of Loans required to be made pursuant to clause (c)
above shall be applied to prepay Loans (and provide cover for Letters of Credit
as contemplated by 2.04(k)) on a pro-rata basis between each outstanding Class
of Revolving Credit Exposure.

 



  58 

 

 

(iii)       Any prepayment of Loans in Dollars required to be made in connection
with any of the events specified in Section 2.09(d) shall be applied ratably
(based on the outstanding principal amounts of such indebtedness) between the
Dollar Lenders and the Multicurrency Lenders based on the then outstanding Loans
and Letters of Credit denominated in Dollars. So long as no Event of Default has
occurred and is continuing, each prepayment in an Agreed Foreign Currency
(including as a result of the Borrower’s receipt of proceeds from a prepayment
event in such Agreed Foreign Currency) shall be applied ratably among just the
Multicurrency Lenders and, if after such payment, the balance of the Loans
denominated in such currency is zero, then if there are any remaining proceeds,
the Borrower shall prepay the Loans (or provide cover for outstanding Letters of
Credit as contemplated by 2.04(k)) on a pro-rata basis between each outstanding
Class of Revolving Credit Exposure; provided that, if an Event of Default has
occurred and is continuing, then each prepayment in an Agreed Foreign Currency
shall be made ratably (based on the aggregate Dollar Equivalents of the
outstanding principal amounts of such indebtedness) between Dollar Loans and
Multicurrency Loans and Letters of Credit.

 

(iv)       Notwithstanding any other provision to the contrary in this
Agreement, if an Event of Default has occurred and is continuing, then any
payment or repayment of the Loans shall be made and applied ratably (based on
the aggregate Dollar Equivalents of the outstanding principal amounts of such
Loans) between Dollar Loans, Multicurrency Loans and Letters of Credit.

 

(f)     Notices, Etc.

 

(i)       The Borrower shall notify the Administrative Agent in writing or by
telephone (followed promptly by written confirmation) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing denominated
in Dollars under Section 2.09(a), not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of prepayment, (ii) in the case of a
prepayment of a Eurocurrency Borrowing denominated in Foreign Currency under
Section 2.09(a), not later than 11:00 a.m., London Time, three Business Days
before the date of prepayment, or (iii) in the case of prepayment of an ABR
Borrowing, or any prepayment under Section 2.09(b), (c) or (d), not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided, that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07 and any
such notices given in connection with any of the events specified in
Section 2.09(d) may be conditioned upon (x) the consummation of the Asset Sale
or the issuance of Equity Interests or Indebtedness (as applicable) or (y) the
receipt of net cash proceeds from Net Extraordinary Receipts or Net Return of
Capital. Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the affected Lenders of the contents
thereof. Subject to clauses (b), (c) and (e) above and to the proviso of Section
2.16(c), each prepayment in Dollars shall be applied ratably (based on the
outstanding principal amounts of such indebtedness) between the Dollar Lenders
and the Multicurrency Lenders based on the then outstanding Loans denominated in
Dollars and each prepayment in an Agreed Foreign Currency (including as a result
of the Borrower’s receipt of proceeds from a prepayment event in such Agreed
Foreign Currency) shall be applied ratably among the Multicurrency Lenders.

 



  59 

 

 

(ii)       In the event the Borrower is required to make any concurrent payments
under both paragraph (b) and also another paragraph of this Section 2.09, any
such prepayment shall be applied toward a prepayment pursuant to paragraph (b)
before any prepayment pursuant to any other paragraph of this Section 2.09.

 

(iii)      Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).

 

(g)       RIC Tax Distributions. Notwithstanding anything herein to the
contrary, Net Asset Sale Proceeds, Net Extraordinary Receipts and Net Return of
Capital required to be applied to the prepayment of the Loans pursuant to
Section 2.09(d) shall exclude the amounts estimated in good faith by the
Borrower to be necessary for the Borrower to make distributions sufficient in
amount to achieve the objectives set forth in (i), (ii) and (iii) of Section
6.05(b)(A) hereof.

 

Section 2.10.     Fees.

 

(a)       Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the unused amount of the Dollar Commitment and
Multicurrency Commitment of such Lender, as applicable, on each day during the
period from and including the Effective Date to the earlier of the date the
Commitments terminate and the Revolver Termination Date. Accrued commitment fees
shall be payable (x) within one Business Day after each Quarterly Date and
(y) on the earlier of the date the Commitments terminate and the Revolver
Termination Date, commencing on the first such date to occur after the Effective
Date. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, the
Commitments of any Class of a Lender shall be deemed to be used to the extent of
the outstanding Loans and LC Exposure of such Class of such Lender.

 

(b)       Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Multicurrency Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Margin applicable to interest on
Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Multicurrency Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of one
quarter of one percent (0.25%) per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Effective Date; provided that all such
fees with respect to the Letters of Credit shall be payable on the date on which
the Multicurrency Commitments terminate (the “termination date”), the Borrower
shall pay any such fees that have accrued and that are unpaid on the termination
date and, in the event any Letters of Credit shall be outstanding that have
expiration dates after the termination date, the Borrower shall prepay on the
termination date the full amount of the participation and fronting fees that
will accrue on such Letters of Credit subsequent to the termination date through
but not including the date such outstanding Letters of Credit are scheduled to
expire (and in that connection, the Multicurrency Lenders agree not later than
the date two Business Days after the date upon which the last such Letter of
Credit shall expire or be terminated to rebate to the Borrower the excess, if
any, of the aggregate participation and fronting fees that have been prepaid by
the Borrower over the amount of such fees that ultimately accrue through the
date of such expiration or termination). Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 



  60 

 

 

(c)       Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)       Payment of Fees and Expenses. All fees payable hereunder shall be paid
on the dates due, in Dollars and immediately available funds, to the
Administrative Agent (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of commitment fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances absent
manifest error. Any fees representing the Borrower’s reimbursement obligations
of expenses, to the extent requirements of invoice not otherwise specified in
this Agreement, shall be due (subject to the other terms and conditions
contained herein) within ten Business Days of the date that the Borrower
receives from the Administrative Agent a reasonably detailed invoice for such
reimbursement obligations.

 

Section 2.11.     Interest.

 

(a)       ABR Loans. The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 

(b)       Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

 



  61 

 

 

(c)       Default Interest. Notwithstanding the foregoing, if any Event of
Default described in clause (a) (subject to Section 2.09(c)), (b), (h), (i) or
(j) of Article VII has occurred and is continuing, the interest applicable to
Loans shall accrue, and any fee or other amount not paid when due by the
Borrower hereunder shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above, or (ii) in the case of
any fee or other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(d)       Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon termination in full of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.

 

(e)       Computation. All interest hereunder shall be computed on the basis of
a year of 360 days, except that (a) Eurocurrency Borrowings in Canadian Dollars,
AUD and NZD shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and (b) Eurocurrency Borrowings in Pounds Sterling and ABR
Borrowings, at times when the Alternate Base Rate is based on the Prime Rate,
shall be computed on the basis of a year of 365 days and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent and such determination
shall be conclusive absent manifest error.

 

Section 2.12.     Eurocurrency Borrowing Provisions.

 

(a)      Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):

 

(i)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or

 

(ii)      the Administrative Agent is advised by the Required Lenders of such
Class that the Adjusted LIBO Rate for the Affected Currency for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their respective Eurocurrency Loans included in such Borrowing
for such Interest Period;

 



  62 

 

 

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders in writing or by telephone (promptly confirmed in writing) or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and such Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Eurocurrency Borrowing to, or the continuation of any
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if such Borrowing is
requested in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii)
if such Borrowing is requested in any Agreed Foreign Currency, then the
Eurocurrency Rate for such Eurocurrency Borrowing shall be at the rate equal to
the cost to each Lender to fund its pro rata share of such Eurocurrency
Borrowing (from whatever source and using whatever methodologies as such Lender
may select in its reasonable discretion) (such rate, the “COF Rate”); provided,
further that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

 

(b)       Illegality. Without duplication of any other rights that any Lender
has hereunder, if any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful for any Lender
to make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, any LIBO Quoted
Currency in the London interbank market, then, on notice thereof by such Lender
to the Borrower and the Administrative Agent, (i) any obligation of such Lender
to make or continue Eurocurrency Borrowings or to convert ABR Borrowings to
Eurocurrency Borrowings shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Eurocurrency Borrowings the
interest rate on which is determined by reference to the LIBO Rate component of
the Alternate Base Rate, the interest rate on which ABR Borrowings of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate, in each case until such Lender revokes such notice and
advises the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) (A)
all Eurocurrency Borrowings in Dollars of such Lender shall automatically
convert to ABR Borrowings (the interest rate on which ABR Borrowings of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate) and (B) all Eurocurrency Borrowings in an Agreed Foreign
Currency of such Lender shall accrue interest at the COF Rate, in each case
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Borrowings (in which event Borrower shall not be required to pay
any yield maintenance, breakage or similar fees) and (y) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
the LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the LIBO Rate component thereof until the Administrative is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the LIBO Rate. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted. To the extent any Eurocurrency Borrowing so converted is in an Agreed
Foreign Currency, such Eurocurrency Borrowing shall be converted to Dollars
based on the Dollar Equivalent of such Borrowing at the time of such conversion.

 



  63 

 

 

Section 2.13.     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank; or

 

(ii)      impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes, which shall be
governed by Section 2.15 hereof) affecting this Agreement or Eurocurrency Loans
made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Eurocurrency Loan) or to increase the cost to such
Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) with respect to such Lender’s Eurocurrency Loans, then the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, in Dollars,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank for such additional costs incurred or reduction suffered.

 

(b)       Capital Requirements. If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy or liquidity
position), by an amount deemed to be material by such Lender or the Issuing
Bank, then from time to time the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)       Certificates from Lenders. A certificate of a Lender or the Issuing
Bank setting forth in reasonable detail the basis for and calculation of the
amount or amounts, in Dollars, necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be promptly delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 



  64 

 

 

(d)       Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that no Obligor shall be required to compensate a Lender
or the Issuing Bank pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or the Issuing Bank notifies the Borrower in writing
of any such Change in Law giving rise to such increased costs or reductions.

 

Section 2.14.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09(f) and is revoked in accordance herewith), (d) the assignment as a
result of a request by the Borrower pursuant to Section 2.18(b) of any
Eurocurrency Loan other than on the last day of an Interest Period therefor or
(e) the conversion of any Eurocurrency Loan other than on the last day of an
Interest Period therefor as a result of the occurrence of a CAM Exchange, then,
in any such event, the Borrower shall compensate each affected Lender for the
loss, cost and expense attributable to such event (excluding loss of anticipated
profits). In the case of a Eurocurrency Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount determined
by such Lender to be equal to the excess, if any, of

 

(i)       the amount of interest that such Lender would pay for a deposit equal
to the principal amount of such Loan referred to in clauses (a) through (e) of
this Section 2.14 denominated in the Currency of such Loan for the period from
the date of such payment, conversion, failure or assignment to the last day of
the then current Interest Period for such Eurocurrency Loan (or, in the case of
a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

 

(ii)      the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for deposits denominated in such Currency from other
banks in the Eurocurrency market (or, in the case of any Non-LIBO Quoted
Currency, in the relevant market for such Non-LIBO Quoted Currency) at the
commencement of such period.

 

Payments under this Section shall be made upon written request of a Lender
delivered to the Borrower not later than 30 Business Days following a payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section, accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 



  65 

 

 

Section 2.15.     Taxes.

 

(a)       Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes; provided that if any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Taxes from such
payments, then (i) the Withholding Agent shall make such deductions or
withholdings, (ii) the Withholding Agent shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law and (iii)
if such Tax is a Covered Tax, the sum payable shall be increased as necessary so
that after making all required deductions or withholdings (including deductions
and withholdings applicable to additional sums payable under this
Section 2.15) the Administrative Agent, Lender or the Issuing Bank (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings in respect of Covered Taxes been made.

 

(b)       Payment of Other Taxes by the Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)       Indemnification by the Obligors. The Obligors shall jointly and
severally indemnify the Administrative Agent, each Lender and the Issuing Bank
for and, within 10 Business Days after written demand therefor, pay the full
amount of any Covered Taxes or Other Taxes (including Covered Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15(c)) paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Covered Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d)       Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Covered Taxes attributable to such Lender (but only to the extent that any
Obligor has not already indemnified the Administrative Agent for such Covered
Taxes and without limiting the obligation of the Obligors to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(f) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 



  66 

 

 

(e)       Evidence of Payments. As soon as practicable after any payment of
Covered Taxes or Other Taxes by any Obligor to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Covered Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and each Lender for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or such Lender as
a result of such failure (without duplication of amounts indemnified under
Section 2.15(c)).

 

(f)       Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under any Loan Document shall deliver to the Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation as will permit such payments to be made without
withholding or at a reduced rate.

 

In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for U.S. federal income tax purposes in the United States, (A) any Lender that
is a “United States person” as defined in section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and (B) each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)       duly completed executed originals of Internal Revenue Service Form
W-8BEN or Form W-8BEN-E or any successor form claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

 



  67 

 

 

(ii)       duly completed executed originals of Internal Revenue Service Form
W-8ECI or any successor form certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States,

 

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate, signed under penalties of perjury, to the effect that such Foreign
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) duly completed executed
originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any
successor form) certifying that the Foreign Lender is not a United States
Person, or

 

(iv)      any other form including Internal Revenue Service Form W-8IMY, as
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

 

(g)       If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Borrower, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this Section 2.15(g), “FATCA” shall include any amendment
made to FATCA after the Effective Date.

 

(h)       Each Lender shall update the forms, certifications and documentation
described in Sections 2.15(f) and (g) promptly upon the expiration or invalidity
of any form, certificate or documentation previously delivered by such Lender;
provided it is legally able to do so at the time. Each Lender shall promptly
notify the Borrower and the Administrative Agent at any time that it becomes
aware that it no longer satisfies the legal requirements to provide any
previously delivered form, certificate or documentation to the Borrower (or any
other form, certification or documentation adopted by the U.S. or other taxing
authorities for such purpose).

 



  68 

 

 

(i)       Conduit Financing Arrangements. Each Lender represents that as of the
Effective Date (or, in the case of an assignee pursuant to Section 9.04(b)(i),
as of the date of assignment) it is not participating in a conduit financing
arrangement as defined in Treasury Regulations Section 1.881-3 (regardless of
whether such arrangement is pursuant to the use of an SPC as defined in Section
9.04(e)) in connection with its participation in any of the Loan Documents (a
“Conduit Financing Arrangement”). Notwithstanding anything to the contrary in
this Section 2.15, if the Internal Revenue Service determines that any SPC (as
defined in Section 9.04(e)) is a conduit entity participating in a Conduit
Financing Arrangement with respect to any Loan Document and the Borrower was not
a participant to such arrangement (other than as a Borrower under this
Agreement), then (i) the Borrower shall have no obligation to pay additional
amounts or indemnify the SPC for any Taxes with respect to any payments
hereunder to the extent that the amount of such Taxes exceeds the amount that
would have otherwise been withheld or deducted had the Internal Revenue Service
not made such a determination and (ii) such SPC shall indemnify the Borrowers in
full for any and all taxes for which the Borrower is held directly liable under
Section 1461 of the Code by virtue of such Conduit Financing Arrangement;
provided that such Borrower (A) promptly forward to the indemnitor an official
receipt of such documentation satisfactorily evidencing such payment, (B)
contest such tax upon the reasonable request of the indemnitor and at such
indemnitor’s cost, and (C) pay such indemnitor within thirty (30) days any
refund of such taxes (including interest thereon).

 

(j)       Treatment of Certain Refunds. If the Administrative Agent, any Lender
or an Issuing Bank determines, in its sole discretion, that it has received a
refund or credit of any Covered Taxes or Other Taxes as to which it has been
indemnified by any Obligor or with respect to which any Obligor has paid
additional amounts pursuant to this Section 2.15, it shall pay to the Borrower
an amount equal to such refund or credit (but only to the extent of indemnity
payments made, or additional amounts paid, by any Obligor with respect to the
Covered Taxes or Other Taxes giving rise to such refund or credit), net of all
reasonable out-of-pocket expenses of the Administrative Agent or any Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund or credit); provided
that the Borrower, upon the request of the Administrative Agent, any Lender or
the Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, any Lender or the Issuing Bank in the
event the Administrative Agent, any Lender or the Issuing Bank is required to
repay such refund or credit to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (j), in no event will the
Administrative Agent, any Lender or the Issuing Bank be required to pay any
amount to the Borrower pursuant to this paragraph (j) the payment of which would
place the Administrative Agent, such Lender or the Issuing Bank in a less
favorable net position after-Taxes than the Administrative Agent, such Lender or
the Issuing Bank would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require the Administrative Agent, any
Lender or the Issuing Bank to make available its tax returns or its books or
records (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

 

Section 2.16.     Payments Generally; Pro Rata Treatment: Sharing of Set-offs.

 

(a)       Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees,
reimbursement of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 12:00 noon Local Time, on the date when due, in
immediately available funds, without set-off, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Bank as expressly provided herein
and payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03, which shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 



  69 

 

 

All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.13, 2.14 and 2.15 relating to any Loan denominated in
Dollars, but not including principal of and interest on any Loan denominated in
any Foreign Currency or payments relating to any such Loan required under
Section 2.15 or any reimbursement or cash collateralization of any LC Exposure
denominated in any Foreign Currency, which are payable in such Foreign Currency)
or under any other Loan Document (except to the extent otherwise provided
therein) are payable in Dollars. Notwithstanding the foregoing, if the Borrower
shall fail to pay any principal of any Loan or LC Disbursement when due (whether
at stated maturity, by acceleration, by mandatory prepayment or otherwise), the
unpaid portion of such Loan or LC Disbursement shall, if such Loan or LC
Disbursement is not denominated in Dollars, automatically be redenominated in
Dollars on the due date thereof (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such principal shall be payable on demand and if the Borrower
shall fail to pay any interest on any Loan that is not denominated in Dollars,
such interest shall automatically be redenominated in Dollars on the due date
therefor (or, if such due date is a day other than the last day of the Interest
Period therefor, on the last day of such Interest Period) in an amount equal to
the Dollar Equivalent thereof on the date of such redenomination and such
interest shall be payable on demand.

 

(b)       Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees of a
Class then due hereunder, such funds shall be applied (i) first, to pay interest
and fees of such Class then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees of such Class then
due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements of such Class then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements of such Class when due to such parties.

 

(c)       Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of a Class shall be made from the Lenders of such Class, each
payment of commitment fee under Section 2.10 shall be made for account of the
Lenders of the applicable Class, and each termination or reduction of the amount
of the Commitments of a Class under Section 2.07, Section 2.09 or otherwise
shall be applied to the respective Commitments of the Lenders of such Class, pro
rata according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of a Class shall be allocated pro rata among the Lenders of
such Class according to the amounts of their respective Commitments of such
Class (in the case of the making of Loans) or their respective Loans of such
Class that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
of a Class by the Borrower shall be made for account of the Lenders of such
Class pro rata in accordance with the respective unpaid principal amounts of the
Loans of such Class held by them (and, with respect to the pro rata treatment of
prepayments between Classes, any such prepayments shall be made in accordance
with the provisions of the last paragraph of Section 2.09(d) and Sections
2.09(e) and (f)); and (iv) each payment of interest on Loans of a Class by the
Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the amounts of interest on such Loans of such Class then due and
payable to the respective Lenders; provided however that, notwithstanding
anything to the contrary contained herein, in the event that the Borrower wishes
to make a Multicurrency Borrowing in an Agreed Foreign Currency and the
Multicurrency Commitments are fully utilized, the Borrower may make a Borrowing
under the Dollar Commitments (if otherwise permitted hereunder) and may use the
proceeds of such Borrowing to prepay the Multicurrency Loans (without making a
ratable prepayment to the Dollar Loans) solely to the extent that the Borrower
concurrently utilizes any Multicurrency Commitments made available as a result
of such prepayment to make a Multicurrency Borrowing in an Agreed Foreign
Currency.

 



  70 

 

 

(d)       Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans, or participations
in LC Disbursements within its Class, resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements, and accrued interest thereon then due than the proportion
received by any other Lender of such Class, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders of such Class to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements of such Class (subject, for the avoidance of doubt, to
Section 2.09(e)(iv) if an Event of Default has occurred and is continuing);
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 



  71 

 

 

(e)       Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders and the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.

 

(f)       Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to
Section 2.05(a) or (b) or 2.16(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.17.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)       commitment fees pursuant to Section 2.10(a) shall cease to accrue on
the unused portion of the Commitment of such Defaulting Lender to the extent and
during the period such Lender is a Defaulting Lender (and the Borrower shall not
be required to pay any such commitment fee that otherwise would have accrued and
been required to have been paid to such Defaulting Lender to the extent and
during the period such Lender is a Defaulting Lender);

 

(b)       the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the requisite Lenders have taken or
may take any action hereunder or under any other Loan Document (including any
consent to any amendment or waiver pursuant to Section 9.02, except for any
amendment or waiver described in Section 9.02(b)(i), (ii) or (iii)); provided
that any waiver, amendment or modification requiring the consent of a number of
Lenders greater than Required Lenders or of each Lender affected thereby and
which waiver, amendment or modification materially and adversely affects such
Defaulting Lender differently than the other Lenders shall require the consent
of such Defaulting Lender.

 

In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for the Lenders
to hold the Loans in accordance with their Applicable Percentage;

 



  72 

 

 

(c)       if any LC Exposure exists at the time a Multicurrency Lender becomes a
Defaulting Lender then:

 

(i)        all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Multicurrency Lenders in accordance with their respective
Applicable Multicurrency Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Multicurrency Credit Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Multicurrency Commitments, (y) no non-Defaulting Lender’s Revolving
Multicurrency Credit Exposure will exceed such Lender’s Multicurrency
Commitment, and (z) the conditions set forth in Section 4.02 are satisfied at
such time (and unless the Borrower has notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time);

 

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.04(k) for so long as such LC Exposure is outstanding;

 

(iii)      if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)      if the LC Exposure of the non-Defaulting Multicurrency Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance
with such non-Defaulting Multicurrency Lenders’ Applicable Multicurrency
Percentages;

 

(v)       if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to this Section 2.17(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and

 

(vi)      subject to Section 2.19, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.

 

(d)       so long as any Multicurrency Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Multicurrency Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.17(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.17(c)(i) (and Defaulting Lenders shall not participate therein).

 



  73 

 

 

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender that is a Multicurrency Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then such Lender shall no longer be deemed a Defaulting Lender, the
Borrower shall no longer be required to cash collateralize any portion of such
Lender’s LC Exposure cash collateralized pursuant to Section 2.17(c)(ii) above
and the LC Exposure of the Multicurrency Lenders shall be readjusted to reflect
the inclusion of such Lender’s Multicurrency Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Multicurrency
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable
Multicurrency Percentage.

 

Section 2.18.     Mitigation Obligations; Replacement of Lenders.

 

(a)       Designation of a Different Lending Office. If any Lender exercises its
rights under Section 2.12(b) or requests compensation under Section 2.13, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.15, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as the
case may be, in the future, or eliminate the circumstance giving rise to such
Lender exercising its rights under Section 2.12(b) and (ii) would not subject
such Lender to any cost or expense not required to be reimbursed by the Borrower
and would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)       Replacement of Lenders. If any Lender exercises its rights under
Section 2.12(b) or requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.15, or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Commitment is being assigned, the Issuing
Bank) which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.13 or payments required to be made pursuant to Section 2.15, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 



  74 

 

 

(c)       Defaulting Lenders. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections, in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.

 

Section 2.19.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



  75 

 

 

Article III

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01.     Organization; Powers. Each of the Borrower and its
Subsidiaries, as applicable, is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where the failure to do so could reasonably be expected to result
in a Material Adverse Effect.

 

Section 3.02.     Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any other Obligors or any
order of any Governmental Authority (including the Investment Company Act and
the rules, regulations and orders issued by the SEC thereunder), (c) will not
violate or result in a default in any material respect under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any other Obligors.

 

Section 3.04.     Financial Condition; No Material Adverse Effect.

 

(a)       Financial Statements. The financial statements delivered to the
Administrative Agent and the Lenders by the Borrower pursuant to Section 4.01(c)
and 5.01(a) and (b) present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of and for the applicable period in
accordance with GAAP, subject, in the case of unaudited financial statements, to
year-end audit adjustments and the absence of footnotes.

 



  76 

 

 

(b)       No Material Adverse Effect. Since December 31, 2016, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.05.     Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of any Financial Officer of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (a) as
to which there is a reasonable possibility of an adverse determination and that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) that involve this Agreement or the Transactions.

 

Section 3.06.     Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. None of the Obligors is subject
to any contract or other arrangement, the performance of which by the Borrower
could reasonably be expected to result in a Material Adverse Effect.

 

Section 3.07.     Taxes. Each of the Borrower and its Subsidiaries has timely
filed or has caused to be timely filed all material U.S. federal, state and
local Tax returns that are required to be filed by it and all other material Tax
returns that are required to be filed by it and has paid all material Taxes for
which it is directly or indirectly liable and any assessments made against it or
any of its property and all other material Taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority, other than any
Taxes, fees or other charges the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be. The charges, accruals and reserves on
the books of the Borrower and any of its Subsidiaries in respect of Taxes and
other governmental charges are adequate. Neither the Borrower nor any of its
Subsidiaries has given or been requested to give a waiver of the statute of
limitations relating to the payment of any federal, state, local and foreign
Taxes or other impositions, and no Tax lien (other than Liens permitted pursuant
to clause (a) of the definition of Permitted Liens) has been filed with respect
to the Borrower or any of its Subsidiaries. There is no proposed Tax assessment
against the Borrower or any of its Subsidiaries, and there is no basis for any
such assessment.

 

Section 3.08.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.09.     Disclosure.

 

(a)       All written reports, financial statements, certificates and other
written information (other than projected financial information, other
forward-looking information, information relating to third parties, and
information of a general economic or general industry nature) which has been
made available to the Administrative Agent or any Lender by or on behalf of the
Borrower in connection with the transactions contemplated by this Agreement or
delivered under any Loan Document (as modified or supplemented by the other
information so furnished), taken as a whole, will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein at the time made and taken as a whole
(and after giving effect to all written updates provided by the Borrower to the
Administrative Agent for delivery to the Lenders from time to time) not
misleading in light of the circumstances under which such statements were made;
and

 



  77 

 

 

(b)       All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Administrative Agent
or any Lender by or on behalf of Borrower in connection with the transactions
contemplated by this Agreement or delivered under any Loan Document are based
upon good faith assumptions and, in the case of financial projections and pro
forma financial information, good faith estimates, in each case, believed to be
reasonable at the time of the preparation thereof, it being recognized that
(i) such financial information as it relates to future events is subject to
significant, inherent uncertainty and contingencies (many of which are beyond
the control of the Borrower) and are therefore not to be viewed as fact, (ii) no
assurance can be given that projections will be realized, and (iii) actual
results during the period or periods covered by such financial information may
materially differ from the results set forth therein.

 

Section 3.10.     Investment Company Act; Margin Regulations.

 

(a)       Status as Business Development Company. The Borrower is a “closed end
fund” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and has qualified as a RIC for
its initial taxable year ending on December 31, 2016 and will so qualify with
respect to each of its subsequent taxable years.

 

(b)       Compliance with Investment Company Act. The business and other
activities of the Borrower and its Subsidiaries do not result in a violation or
breach of the provisions of the Investment Company Act or any rules, regulations
or orders issued by the SEC thereunder, in each case, that are applicable to the
Borrower and its Subsidiaries, except where such breaches or violations,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(c)       Investment Policies. The Borrower is in compliance with the Investment
Policies and Valuation Policies, except to the extent that the failure to so
comply could not reasonably be expected to result in a Material Adverse Effect.

 

(d)       Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock in violation of
law. On the Effective Date, neither the Borrower nor any of its Subsidiaries own
any Margin Stock.

 



  78 

 

 

Section 3.11.     Material Agreements and Liens.

 

(a)       Material Agreements. Schedule 3.11(a) is a complete and correct list
of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangements (to the extent that such other
arrangements exceed an aggregate outstanding principal amount of $2,500,000)
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrower or any of its Subsidiaries outstanding on the Effective Date, and the
aggregate principal or face amount outstanding or that is, or may become,
outstanding under each such arrangement, in each case on the Effective Date, is
correctly described in Schedule 3.11(a).

 

(b)       Liens. Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Effective Date covering
any property of the Borrower or any of its Subsidiaries, and the aggregate
amount of such Indebtedness secured (or that may be secured) by each such Lien
and the property covered by each such Lien as of the Effective Date is correctly
described in Schedule 3.11(b).

 

Section 3.12.     Subsidiaries and Investments.

 

(a)       Subsidiaries. Set forth in Schedule 3.12(a) is a complete and correct
list of all of the Subsidiaries of the Borrower as of the Effective Date
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such Subsidiary
and (iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Schedule 3.12(a), as of the Effective Date,
(x) the Borrower owns, free and clear of Liens (other than Liens permitted
pursuant to Section 6.02), and has the unencumbered right to vote, all
outstanding ownership interests in each Subsidiary shown to be held by it in
Schedule 3.12(a), and (y) all of the issued and outstanding capital stock of
each such Subsidiary organized as a corporation is validly issued, fully paid
and nonassessable.

 

(b)       Investments. Set forth in Schedule 3.12(b) is a complete and correct
list of all Investments (other than Investments of the types referred to in
clauses (b), (c), (d), (e) and (g) of Section 6.04) held by the Borrower or any
of its Subsidiaries in any Person on the Effective Date and, for each such
Investment, (x) the identity of the Person or Persons holding such Investment
and (y) the nature of such Investment. Except as disclosed in Schedule 3.12(b),
as of the Effective Date each of the Borrower and its Subsidiaries owns, free
and clear of all Liens (other than Liens permitted pursuant to Section 6.02),
all such Investments.

 

Section 3.13.     Properties.

 

(a)       Title Generally. Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 



  79 

 

 

(b)       Intellectual Property. Each of the Borrower and its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.14.     Solvency. On the Effective Date, and upon the incurrence of
any extension of credit hereunder, on any date on which this representation and
warranty is made, (a) the Borrower will be Solvent on an unconsolidated basis,
and (b) each Subsidiary Guarantor will be Solvent on a consolidated basis with
the other Obligors.

 

Section 3.15.     Affiliate Agreements. As of the Effective Date, the Borrower
has heretofore delivered (to the extent not otherwise publicly filed with the
SEC) to each of the Lenders true and complete copies of each of the Affiliate
Agreements as in effect on the Effective Date (including any schedules and
exhibits thereto, and any amendments, supplements or waivers executed and
delivered thereunder). As of the Effective Date, each of the Affiliate
Agreements is in full force and effect.

 

Section 3.16.     Structured Subsidiaries

 

(a)       There are no agreements or other documents relating to any Structured
Subsidiary binding upon the Borrower or any of its Subsidiaries (other than such
Structured Subsidiary) other than as permitted under the definition thereof.

 

(b)       The Borrower has not Guaranteed the Indebtedness or other obligations
in respect of any credit facility relating to the Structured Subsidiaries, other
than pursuant to Standard Securitization Undertakings.

 

(c)       As of the Effective Date, the Borrower has no Structured Subsidiaries.

 

Section 3.17.     Compliance with Sanctions.  Neither the Borrower nor any of
its Subsidiaries, nor any executive officer or director thereof, nor, to the
knowledge of the Borrower, any employee, agent or advisor thereof, any Affiliate
of the Borrower or any executive officer or director, employee, agent or advisor
of any such Affiliate, (i) is the subject of sanctions administered by the
United States Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”), the European Union, Her Majesty’s Treasury, the United Nations
Security Council or any other relevant sanctions authority (collectively,
“Sanctions”), or (ii) is located, has a place of business or is organized or
resident in a country, territory or region that is, or whose government is, the
subject of Sanctions. Furthermore, no part of the proceeds of a Loan will be
used, directly or indirectly, by the Borrower or any Affiliate of the Borrower
to finance or facilitate a transaction with a person that is the subject of
Sanctions, to the extent such activity would be in violation of applicable
Sanctions. Each of the Borrower and its Subsidiaries have instituted and
maintained policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, compliance with the foregoing.

 

Section 3.18.     Anti-Money Laundering Program. The Borrower has implemented an
anti-money laundering program to the extent required by the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism, as amended (the “USA PATRIOT Act”), and the rules and
regulations thereunder.

 



  80 

 

 

Section 3.19.     Foreign Corrupt Practices Act. Neither the Borrower nor any of
its Subsidiaries, nor any executive officer or director thereof, nor, to the
knowledge of the Borrower, any employee, agent or advisor thereof, any Affiliate
of the Borrower or any executive officer or director, employee, agent or advisor
of any such Affiliate or any other person associated with or acting on behalf of
the Borrower or any Subsidiary of the Borrower has: (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity or to influence official action; (ii) made any
direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; (iii) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment; or (iv) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”); and each of the
Borrower and its Subsidiaries have conducted their businesses in compliance with
the FCPA and have instituted and maintained policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, compliance
therewith. Furthermore, no part of the proceeds of a Loan will be used, directly
or indirectly, by the Borrower or any Affiliate of the Borrower, or by any of
their respective officers, directors, agents or employees, to finance or
facilitate a transaction in violation of the FCPA.

 

Section 3.20.     EEA Financial Institutions.  No Obligor is an EEA Financial
Institution.

 

Section 3.21.     Security Documents.  The provisions of the Security Documents
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 6.02) on all right, title and interest of the
respective Obligors in the Collateral described therein to secure the Secured
Obligations (as defined in the Guarantee and Security Agreement), except for any
failure that would not constitute an Event of Default under Section 8.01(p).
Except for filing of UCC financing statements and filings contemplated hereby
and by the Security Documents, no filing or other action will be necessary to
perfect such Liens to the extent required thereunder, except for the failure to
make any filing that would not constitute an Event of Default under
Section 8.01(p).

 



  81 

 

 

Article IV

CONDITIONS

 

Section 4.01.     Effective Date. This Agreement and the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until completion of each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02):

 

(a)     Documents. Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(i)       Executed Counterparts. From each party hereto either (1) a counterpart
of this Agreement signed on behalf of such party or (2) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission or a PDF of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

 

(ii)      Guarantee and Security Agreement. The Guarantee and Security
Agreement, duly executed and delivered by each of the parties to the Guarantee
and Security Agreement.

 

(iii)     Opinion of Counsel to the Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Dechert LLP, counsel for the Obligors, in form and substance reasonably
acceptable to the Administrative Agent and covering such matters as the
Administrative Agent may reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

 

(iv)     Corporate Documents. (v) Copies of the organizational documents of each
Obligor certified as of a recent date by the appropriate governmental official,
(w) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party, (x) resolutions of the
board of directors or similar governing body of each Obligor approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Effective Date, certified as of the Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment, (y) a good standing certificate from the applicable
Governmental Authority of each Obligor’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Effective Date, and (z) such other documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, and the authorization
of the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(v)      Officer’s Certificate. A certificate, dated the Effective Date and
signed by a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in Sections 4.02(a), (b) and (d).

 

(vi)     Custodian Agreement. A duly executed and delivered Custodian Agreement
among the Borrower, the Collateral Agent and the Custodian and all other control
arrangements required at the time under this Agreement with respect to the
Obligors’ other deposit accounts and securities accounts

 



  82 

 

 

(b)       Liens. The Administrative Agent shall have received results of a
recent lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no liens on any of the assets
of the Borrower or its Subsidiaries except for Liens permitted under
Section 6.02 or Liens to be discharged on or prior to the Effective Date
pursuant to documentation satisfactory to the Administrative Agent. Subject to
Section 5.08(c)(ii), all UCC financing statements, control agreements and other
documents or instruments required to be filed or executed and delivered in order
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a first priority perfected (subject to Eligible Liens) security interest in the
Collateral (to the extent that such a security interest may be perfected by
filing, possession or control under the Uniform Commercial Code and as required
by Section 5.08(c)(i) and the Guarantee and Security Agreement) shall have been
properly filed or executed and delivered in each jurisdiction required.

 

(c)       Financial Statements. The Administrative Agent and the Lenders shall
have received prior to the execution of this Agreement the audited consolidated
balance sheets, statements of operations, statement of changes in net assets,
statements of cash flows and schedules of investments of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2016 and the unaudited
consolidated balance sheets, statements of operations, statements of changes in
net assets, statements of cash flows and schedules of investments of the
Borrower and its Subsidiaries for the fiscal quarter ended March 31, 2017. The
Administrative Agent and the Lenders shall have received any other financial
statements of the Borrower and its Subsidiaries as they shall reasonably
request. The Administrative Agent and Lenders acknowledge having received the
financial statements referred to above.

 

(d)       Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with the Transactions,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Transactions or any transaction being financed with the proceeds of the
Loans shall be ongoing.

 

(e)       No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Transactions or that could have a Material Adverse Effect.

 

(f)       Solvency Certificate. On the Effective Date, the Administrative Agent
shall have received a solvency certificate of the chief financial officer of the
Borrower dated as of the Effective Date and addressed to the Administrative
Agent and the Lenders, and in form, scope and substance reasonably satisfactory
to Administrative Agent, with appropriate attachments and demonstrating that
both before and after giving effect to the Transactions, (a) the Borrower will
be Solvent on a unconsolidated basis, and (b) each Subsidiary Guarantor will be
Solvent on a consolidated basis with the other Obligors.

 



  83 

 

 

(g)       Investment Policies. The Administrative Agent and the Lenders shall
have received the Investment Policies and Valuation Policy as in effect on the
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent.

 

(h)       Due Diligence. No information shall have become available which the
Administrative Agent believes has had, or could reasonably be expected to have,
a Material Adverse Effect.

 

(i)       Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Agreement owing on the Effective Date, including any up-front fee due to any
Lender on the Effective Date.

 

(j)       Default. No Default shall have occurred and be continuing under this
Agreement immediately before and after giving effect to the Transactions, any
incurrence of Indebtedness hereunder and the use of the proceeds hereof on a pro
forma basis.

 

(k)       Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to the
Loan Documents is in full force and effect.

 

(l)       Patriot Act. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent.

 

(m)       Status as a RIC. The Borrower shall be qualified as a RIC for the
taxable year ending on December 31, 2016.

 

(n)       Other Documents. The Administrative Agent shall have received such
other documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance reasonably
satisfactory to the Administrative Agent.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Agreement
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above. Each Lender on the
Effective Date acknowledges receipt of, and satisfaction with, each of the
documents set forth above.

 

Section 4.02.     Each Credit Event. The obligation of each Lender to make any
Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, including in each case any such extension of credit on the Effective
Date, is additionally subject to the satisfaction of the following conditions:

 

(a)       the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

 



  84 

 

 

(b)       at the time of such Loan, no Default shall have occurred and be
continuing or would result from such Loan after giving effect thereto;

 

(c)       either (i) no Borrowing Base Deficiency shall exist or (ii) the
Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that no Borrowing Base Deficiency shall exist after giving effect
to such extension of credit as well as any concurrent acquisitions of Portfolio
Investments by the Borrower or payment of outstanding Loans or Other Covered
Indebtedness;

 

(d)       after giving effect to such extension of credit, the Borrower shall be
in pro forma compliance with each of the covenants set forth in Section 6.07;

 

(e)       the proposed date of such extension of credit shall take place during
the Availability Period;

 

(f)       in the case of the first Borrowing, the Administrative Agent shall
have received a Borrowing Base Certificate dated as of the date of the Borrowing
Request, showing a calculation of the Borrowing Base as of the date thereof in
form and substance reasonably satisfactory to the Administrative Agent; and

 

(g)       in the case of the first Borrowing, the Administrative Agent shall
have received delivery of the most recent quarterly third party valuation report
from an Approved Third-Party Appraiser attesting the value of each Unquoted
Investment included in the Borrowing Base at the date of such first Borrowing;
provided that no attested value may be older than three months and forty-five
days at the date of first Borrowing; provided, further that the foregoing shall
not apply to any Unquoted Investment acquired after the end of the most recent
calendar quarter (the “Value” of such Unquoted Investment shall be deemed to be
equal to the lowest of (x) the Internal Value of such Unquoted Investment as
determined by the Borrower pursuant to Section 5.12(b)(ii)(C), (y) the cost of
such Unquoted Investment , and (z) the par or face value of such Unquoted
Investment).

 

Each Borrowing, and each issuance, amendment, renewal or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence. For the avoidance of doubt, the conversion or continuation of a
Borrowing as the same or a different Type (without increase in the principal
amount thereof) shall not be considered to be the making of a Loan.

 



  85 

 

 

Article V

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

Section 5.01.     Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

 

(a)       within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheets, statements of operations, statement of
changes in net assets, statements of cash flows and schedules of investments of
the Borrower and its consolidated Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year (to the extent full fiscal year information is available),
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (which report shall be
unqualified as to going concern and scope of audit and shall not contain any
explanatory paragraph or paragraph of emphasis with respect to going concern);
provided that the requirements set forth in this clause (a) may be fulfilled if
such financial statements are furnished in the Borrower’s annual report filed by
the Borrower with the SEC on Form 10-K for the applicable fiscal year, and such
report shall be deemed to have been provided to the Administrative Agent and the
Lenders once publicly available on the SEC’s website;

 

(b)       within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, the consolidated balance sheets,
statements of operations, statement of changes in net assets, statements of cash
flows and schedules of investments of the Borrower and its consolidated
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the statement of assets and liabilities, as of
the end of) the corresponding period or periods of the previous fiscal year (to
the extent such information is available for the previous fiscal year), all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the requirements set forth in this clause
(b) may be fulfilled if such financial statements are furnished in the
Borrower’s quarterly report filed by the Borrower with the SEC on Form 10-Q for
the applicable quarterly period, and such report shall be deemed to have been
provided to the Administrative Agent and the Lenders once publicly available on
the SEC’s website;

 

(c)       concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) to the extent the requirements in clause (a) and (b) are not fulfilled by
the Borrower delivering the applicable report delivered to (or filed with) the
SEC, certifying that such statements are consistent with the financial
statements filed by the Borrower with the SEC, (ii) certifying as to whether the
Borrower has knowledge that a Default has occurred during the most recent period
covered by such financial statements (or has occurred and is continuing from a
prior period) and, if a Default has occurred during such period (or has occurred
and is continuing from a prior period), specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01(b),
(c) and (e), 6.04(h), 6.05(b) and 6.07, (iv) stating whether any change in GAAP
as applied by (or in the application of GAAP by) the Borrower has occurred since
the Effective Date (but only if the Borrower has not previously reported such
change to the Administrative Agent and if such change has had a material effect
on the financial statements) and, if any such change has occurred (and has not
been previously reported to the Administrative Agent), specifying the effect, as
determined by the Borrower, of such change on the financial statements
accompanying such certificate and (v) attaching a list of Subsidiaries and
Immaterial Subsidiaries as of the date of delivery of such certificate or a
confirmation that there is no change in such information since the date of the
last such list;

 



  86 

 

 

(d)       as soon as available and in any event not later than the last Business
Day of the calendar month following each monthly accounting period (ending on
the last day of each calendar month) of the Borrower and its Subsidiaries, (i) a
Borrowing Base Certificate as of the last day of such accounting period, (ii) a
report certified by a Financial Officer of the Borrower identifying the
aggregate amount of net cash proceeds received by the Borrower from Equity
Interests issued by the Borrower in the immediately prior monthly accounting
period and (iii) a schedule showing all Portfolio Investments contributed or
transferred to the Financing Subsidiaries, or distributed or dividended by the
Financing Subsidiaries to the Borrower, during such monthly period together with
a certificate (which may be included in the Borrowing Base Certificate) of a
Financial Officer providing that at the time of such distribution or transfer of
each such Portfolio Investment the conditions referred to in Section 6.03(f)(i)
had been satisfied;

 

(e)       promptly but no later than two Business Days after any Financial
Officer of the Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency, a Borrowing Base Certificate as at the date such
Financial Officer has knowledge of such Borrowing Base Deficiency indicating the
amount of the Borrowing Base Deficiency as at the date such Financial Officer
obtained knowledge of such deficiency and the amount of the Borrowing Base
Deficiency as of the date not earlier than three Business Days prior to the date
the Borrowing Base Certificate is delivered pursuant to this paragraph;

 

(f)       promptly upon receipt thereof copies of all significant and
non-routine written reports submitted to the management or board of directors of
the Borrower by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower (other than the periodic reports that the Borrower’s
independent auditors provide, in the ordinary course, to the audit committee of
the Borrower’s board of directors);

 

(g)       copies of all periodic and other reports, proxy statements and other
materials sent to all stockholders filed by the Obligors with the SEC or with
any national securities exchange, as the case may be, which such periodic and
other reports, proxy statements and other materials shall be deemed to have been
provided to the Administrative Agent once publicly available on the website of
the SEC or any national securities exchange, as the case may be;

 



  87 

 

 

(h)       within 45 days after the end of each fiscal quarter of the Borrower,
all final internal and external valuation reports relating to the Eligible
Portfolio Investments (excluding all valuation reports prepared by any
Independent Valuation Provider pursuant to Sections 5.12(b)(ii)(B)(x) and
5.12(b)(iii), but including all valuation reports delivered by an Approved
Third-Party Appraiser in connection with the quarterly appraisals of Unquoted
Investments in accordance with Section 5.12(b)(ii)(B)) and the underwriting
memoranda for all Eligible Portfolio Investments included in such valuation
reports, and any other information relating to the Eligible Portfolio
Investments as reasonably requested by the Administrative Agent or any Lender;
provided that the underwriting memoranda for a particular Eligible Portfolio
Investment of an Obligor shall not be required to be delivered prior to the 30th
day following the initial closing of such Portfolio Investment;

 

(i)       to the extent not otherwise provided by the Custodian, within thirty
(30) days after the end of each month, updated copies of custody reports
(including, to the extent available, an itemized list of each Portfolio
Investment held in any Custodian Account owned by the Borrower or any of its
Subsidiaries) with respect to any custodian account owned by the Borrower or any
of the Subsidiary Guarantors;

 

(j)       within 45 days after the end of each of the first three fiscal
quarters of the Borrower and 90 days after the end of each fiscal year of the
Borrower, a certificate of a Financial Officer of the Borrower certifying that
attached thereto is a complete and correct description of all Portfolio
Investments as of the date thereof, including, with respect to each such
Portfolio Investment, the name of the Borrower or Subsidiary holding such
Portfolio Investment and the name of the Portfolio Company of such Portfolio
Investment; and

 

(k)       promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request, including such documents and information
requested by the Administrative Agent or any Lender that are reasonably required
in order to comply with “know-your-customer” and other anti-terrorism,
anti-money laundering and similar rules and regulations and related policies.

 

Section 5.02.     Notices of Material Events. Upon the Borrower becoming aware
of any of the following, the Borrower will furnish to the Administrative Agent
for distribution to each Lender prompt written notice of the following:

 

(a)       the occurrence of any Default (provided that if such Default is
subsequently cured within the time periods set forth herein, the failure to
provide notice of such Default shall not itself result in an Event of Default
hereunder);

 

(b)       the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 



  88 

 

 

(c)       the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000; and

 

(d)       any other development (excluding matters of a general economic,
financial or political nature to the extent that they could not reasonably be
expected to have a disproportionate effect on the Borrower) that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03.     Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

Section 5.04.     Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.05.     Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar business, operating in the same or
similar locations.

 

Section 5.06.     Books and Records; Inspection and Audit Rights.

 

(a)       Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice to the Borrower, to (i) visit and inspect its
properties during business hours, to examine and make extracts from its books
and records, and (ii) discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested, in each case to the extent such information can be
provided or discussed without violation of law, rule, or regulation; provided
that the Borrower or such other Obligor shall be entitled to have its
representatives and advisors present during any inspection of its books and
records or meeting with its independent accountants; provided, further, that the
Administrative Agent and the Lenders shall not conduct more than one such visit
and inspection in any calendar year unless an Event of Default has occurred and
is continuing at the time of any subsequent visits and inspections during such
calendar year.

 



  89 

 

 

(b)       Audit Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by Administrative Agent
(including any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to conduct evaluations and appraisals of the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base
(including, for clarity, audits of any Agency Accounts, funds transfers and
custody procedures), all at such reasonable times and as often as reasonably
requested. The Borrower shall pay the reasonable, documented and out-of-pocket
fees and expenses of representatives retained by the Administrative Agent to
conduct any such evaluation or appraisal; provided that the Borrower shall not
be required to pay such fees and expenses for more than one such evaluation or
appraisal during any calendar year unless an Event of Default has occurred and
is continuing at the time of any subsequent evaluation or appraisal during such
calendar year; provided, further, that in relation to any fees or expenses
required to be paid by the Borrower in connection with any appraisal under this
Section 5.06(b) (but, for the avoidance of doubt, other than valuation reports
produced pursuant to Section 5.12(b)(ii)(B)(x)), unless an Event of Default has
occurred and is continuing such fees and expenses shall be subject to the IVP
Supplemental Cap. The Borrower also agrees to modify or adjust the computation
of the Borrowing Base and/or the assets included in the Borrowing Base, to the
extent required by the Administrative Agent or the Required Lenders as a result
of any such evaluation or appraisal indicating that such computation or
inclusion of assets is not consistent with the terms of this Agreement; provided
that if the Borrower demonstrates that such evaluation or appraisal is
incorrect, the Borrower shall be permitted to re-adjust its computation of the
Borrowing Base.

 

Section 5.07.     Compliance with Laws and Agreements. The Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act (if applicable to such
Person), and orders of any Governmental Authority applicable to it (including
orders issued by the SEC) or its property and all indentures, agreements and
other instruments, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.08.     Certain Obligations Respecting Subsidiaries; Further
Assurances.

 

(a)       Subsidiary Guarantors.

 

(i)       In the event that (1) the Borrower or any of its Subsidiaries shall
form or acquire any new Subsidiary (other than a Financing Subsidiary, a CFC, a
Transparent Subsidiary or an Immaterial Subsidiary), or that any other Person
shall become a “Subsidiary” within the meaning of the definition thereof (other
than a Financing Subsidiary, a CFC, a Transparent Subsidiary or an Immaterial
Subsidiary); (2) any Structured Subsidiary shall no longer constitute a
“Structured Subsidiary” pursuant to the definition thereof (in which case such
Person shall be deemed to be a “new” Subsidiary for purposes of this
Section 5.08); (3) any SBIC Subsidiary shall no longer constitute a “SBIC
Subsidiary” pursuant to the definition thereof (in which case such Person shall
be deemed to be a “new” Subsidiary for purposes of this Section 5.08); (4) any
CFC shall no longer constitute a “CFC” pursuant to the definition thereof (in
which case such Person shall be deemed to be a “new” Subsidiary for purposes of
this Section 5.08); (5) any Transparent Subsidiary shall no longer constitute a
“Transparent Subsidiary” pursuant to the definition thereof (in which case such
Person shall be deemed to be a “new” Subsidiary for purposes of this Section
5.08); or (6) any Immaterial Subsidiary shall no longer constitute an
“Immaterial Subsidiary” pursuant to the definition thereof (in which case such
Person shall be deemed to be a “new” Subsidiary for purposes of this Section
5.08), the Borrower will, in each case, on or before thirty (30) days (or such
longer period as may be agreed to by the Administrative Agent in its sole
discretion) following such Person becoming a Subsidiary or such Financing
Subsidiary, CFC, Transparent Subsidiary or Immaterial Subsidiary, as the case
may be, no longer qualifying as such, cause such new Subsidiary or former
Financing Subsidiary, former CFC, former Transparent Subsidiary or former
Immaterial Subsidiary, as the case may be, to become a “Subsidiary Guarantor”
(and, thereby, an “Obligor”) under the Guarantee and Security Agreement pursuant
to a Guarantee Assumption Agreement and to deliver such proof of corporate or
other action, incumbency of officers, opinions of counsel and other documents as
the Administrative Agent shall have reasonably requested.

 



  90 

 

 

(ii)       The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each Structured Subsidiary as an Obligor only for
so long as such Person qualifies as a “Structured Subsidiary” pursuant to the
definition thereof, and thereafter such Person shall no longer constitute a
“Structured Subsidiary” for any purpose of this Agreement or any other Loan
Document.

 

(iii)       The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each SBIC Subsidiary as an Obligor only for so
long as such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.

 

(b)       Ownership of Subsidiaries. The Borrower will, and will cause each of
its Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary; provided that
the foregoing shall not prohibit any transaction permitted under Sections 6.03
or 6.04, so long as after giving effect to such permitted transaction each of
the remaining Subsidiaries is a wholly owned Subsidiary.

 

(c)       Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors, to:

 



  91 

 

 

(i)       take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any Affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower) pursuant to the
Security Documents, perfected security interests and Liens in the Collateral;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security Documents;

 

(ii)      with respect to each deposit account or securities account of the
Obligors (other than (A) any such accounts that are maintained by the Borrower
in its capacity as “servicer” for a Financing Subsidiary or any Agency Account,
(B) any such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) any payroll account so long as such payroll account is coded as
such, (D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment and (E) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (E), does not at any time exceed $75,000; provided that in the case
of each of the foregoing clauses (A) through (E), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” over such account (within the meaning of the Uniform Commercial
Code)), cause each bank or securities intermediary (within the meaning of the
Uniform Commercial Code) to enter into such arrangements with the Collateral
Agent as shall be appropriate in order that the Collateral Agent has “control”
(within the meaning of the Uniform Commercial Code) over each such deposit
account or securities account (each, a “Control Account”) and in that
connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below,
to cause all cash and other proceeds of Portfolio Investments received by any
Obligor to be immediately deposited into a Control Account (or otherwise
delivered to, or registered in the name of, the Collateral Agent) and, both
prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for the benefit of the
Collateral Agent and shall not be commingled with any other funds or property of
such Obligor or any other Person (including with any money or financial assets
of the Borrower in its capacity as “servicer” for a Structured Subsidiary, or
any money or financial assets of a Structured Subsidiary, or any money or
financial assets of the Borrower in its capacity as an agent or administrative
agent for any other Bank Loans subject to Section 5.08(c)(v) below);

 

(iii)     cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;

 

(iv)     in the case of any Portfolio Investment consisting of a Bank Loan that
does not constitute all of the credit extended to the underlying borrower under
the relevant underlying loan documents and a Financing Subsidiary holds any
interest in the loans or other extensions of credit under such loan documents,
(x)(1) cause the interest owned by such Financing Subsidiary to be evidenced by
separate execution of relevant loan documentation by, or assignment
documentation in the name of, such Financing Subsidiary and, if such interest is
evidenced by notes, cause such interest to be evidenced by a separate note or
notes, which note or notes are either (A) in the name of such Financing
Subsidiary or (B) in the name of the Borrower, endorsed in blank and delivered
to the applicable Financing Subsidiary and beneficially owned by the Financing
Subsidiary and (2) not permit such Financing Subsidiary to have a participation
acquired from an Obligor in such underlying loan documents and the extensions of
credit thereunder or any other indirect interest therein acquired from an
Obligor; provided that such participation shall be permitted for a period of not
more than ninety (90) days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion), as a bridge to an assignment of
such interest to such Financing Subsidiary in accordance with (x)(1) above; and
(y) ensure that, subject to Section 5.08(c)(v) below, all amounts owing to any
Obligor by the underlying borrower or other obligated party are remitted by such
borrower or obligated party (or the applicable administrative agents, collateral
agents or equivalent Person) directly to the Custodian Account and no other
amounts owing by such underlying borrower or obligated party are remitted to the
Custodian Account;

 



  92 

 

 

(v)       in the event that any Obligor is acting as an agent or administrative
agent under any loan documents with respect to any Bank Loan (or is acting in an
analogous agency capacity under any note purchase agreements with respect to any
Mezzanine Investment) and such Obligor does not hold all of the credit extended
to the underlying borrower or issuer under the relevant underlying loan
documents or note purchase agreements, ensure that (1) all funds held by such
Obligor in such capacity as agent or administrative agent are segregated from
all other funds of such Obligor and clearly identified as being held in an
agency capacity (an “Agency Account”); (2) all amounts owing on account of such
Bank Loan or Mezzanine Investment by the underlying borrower or other obligated
party are remitted by such borrower or obligated party to either (A) such Agency
Account or (B) directly to an account in the name of the underlying lender to
whom such amounts are owed (for the avoidance of doubt, no funds representing
amounts owing to more than one underlying lender may be remitted to any
commingled account other than the Agency Account); and within one (1) Business
Day after receipt of such funds, such Obligor acting in its capacity as agent or
administrative agent shall distribute any such funds belonging to any Obligor to
the Custodian Account (provided that if any distribution referred to in this
clause (c) is not permitted by applicable bankruptcy law to be made as a result
of the bankruptcy of the underlying borrower, such Obligor shall use
commercially reasonable efforts to obtain permission to make such distribution
and shall make such distribution as soon as legally permitted to do so);

 

(vi)      cause the documentation relating to each Investment in Indebtedness
described in paragraph 1 of Schedule 1.01(d) to be delivered to the Custodian as
provided therein; and

 



  93 

 

 

(vii)       in the case of any Portfolio Investment held by any Financing
Subsidiary, including any cash collection related thereto, ensure that such
Portfolio Investment shall not be held in any Custodian Account, or any other
account of any Obligor.

 

Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then the
Borrower shall use its commercially reasonable efforts to obtain from the
underlying borrower, and deliver to the Custodian, a replacement instrument or
document within 20 Business Days from the date when the Borrower has knowledge
of such loss or destruction; provided that if possession or control of such
instrument, promissory note, agreement, document or certificate is not required
for the perfection of a security interest therein (as reasonably determined by
the Administrative Agent), any original of such instrument, promissory note,
agreement, document or certificate shall be deemed held by the Custodian for all
purposes hereunder.

 

Section 5.09.     Use of Proceeds. The Borrower will use the proceeds of the
Loans and the issuances of Letters of Credit (a) in connection with any
transaction permitted under Section 6.03, (b) to pay fees, costs and expenses
incurred in connection with this Agreement and the other Loan Documents or (c)
for other general corporate purposes of the Borrower and its Subsidiaries (other
than the Financing Subsidiaries, except to the extent permitted by
Section 6.03(f)) in the ordinary course of business, including making
distributions, in each case to the extent not prohibited by this Agreement,
making payments of Indebtedness to the extent not prohibited under this
Agreement and the acquisition and funding (either directly or through one or
more wholly-owned Subsidiary Guarantors) of leveraged loans, mezzanine loans,
high-yield securities, convertible securities, preferred stock, common stock,
Hedging Agreements and other Portfolio Investments, in each case to the extent
otherwise permitted hereunder; provided that neither the Administrative Agent
nor any Lender shall have any responsibility as to the use of any of such
proceeds. No part of the proceeds of any Loan will be used in violation of
applicable law or, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any Margin Stock. On the first day
(if any) an Obligor acquires any Margin Stock or at any other time requested by
the Administrative Agent or any Lender, the Borrower shall furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U. Margin Stock shall be purchased by the Obligors
only with the proceeds of Indebtedness not directly or indirectly secured by
Margin Stock (within the meaning of Regulation U), or with the proceeds of
equity capital of the Borrower.

 

Section 5.10.     Status of RIC and BDC. The Borrower shall, with respect to
each taxable year, maintain its status as a RIC under the Code and at all times
maintain its status as a “business development company” under the Investment
Company Act.

 

Section 5.11.     Investment Policies and Valuation Policy The Borrower shall at
all times be in compliance in all material respects with its Investment Policies
and Valuation Policy, and shall promptly advise the Administrative Agent of any
material change in either its Investment Policies or its Valuation Policy.

 

  94 

 

 

Section 5.12.     Portfolio Valuation and Diversification Etc.

 

(a)          Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Eligible Portfolio Investment to an Industry
Classification Group as reasonably determined by the Borrower. To the extent
that the Borrower reasonably determines that any Eligible Portfolio Investment
is not adequately correlated with the risks of other Eligible Portfolio
Investments in an Industry Classification Group, such Eligible Portfolio
Investment may be assigned by the Borrower to an Industry Classification Group
that is more closely correlated to such Eligible Portfolio Investment. In the
absence of any correlation, the Borrower shall be permitted, upon notice to the
Administrative Agent for distribution to each Lender to create up to three
additional industry classification groups for purposes of this Agreement.

 

(b)          Portfolio Valuation Etc.

 

(i)          Settlement-Date Basis. For purposes of this Agreement and the other
Loan Documents, all determinations of whether a Portfolio Investment is an
Eligible Portfolio Investment shall be determined on a Settlement-Date Basis;
provided that no such investment shall be included as an Eligible Portfolio
Investment to the extent it has not been paid for in full.

 

(ii)          Determination of Values. For purposes of the Loan Documents, the
Eligible Portfolio Investments shall be valued as follows:

 

(A)          Quoted Investments External Review. With respect to Eligible
Portfolio Investments (including Cash Equivalents) for which market quotations
are readily available and are reflective of an actual trade executed within a
reasonable period of such quotation (“Quoted Investments”), the Borrower shall,
not less frequently than once each calendar week, determine the market value of
such Quoted Investments which shall, in each case, be determined in accordance
with one of the following methodologies as selected by the Borrower (each such
value, an “External Quoted Value”):

 

(w)          in the case of public and 144A securities, the average of the bid
prices as determined by two Approved Dealers selected by the Borrower,

 

(x)          in the case of Bank Loans, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower or an Approved
Pricing Service which makes reference to at least two Approved Dealers with
respect to such Bank Loans,

 

(y)          in the case of any Quoted Investment traded on an exchange, the
closing price for such Eligible Portfolio Investment most recently posted on
such exchange, and

 

(z)          in the case of any other Quoted Investment, the fair market value
thereof as determined by an Approved Pricing Service; and

 



95 

 

 

(B)          Unquoted Investments External Review. With respect to Eligible
Portfolio Investments for which market quotations are not readily available
(“Unquoted Investments”):

 

(x)           Commencing on July 31st, 2017, and for October 31st , February
28th, April 30th and July 31st thereafter (or such other dates as are reasonably
agreed by the Borrower and the Administrative Agent (provided that such testing
dates shall occur not less than quarterly), each an “IVP Testing Date”), the
Administrative Agent through an Independent Valuation Provider will, solely for
purposes of determining the Borrowing Base, test the values as of such IVP
Testing Date of those Unquoted Investments that are Portfolio Investments
included in the Borrowing Base selected by the Administrative Agent (such
selected assets, the “IVP Tested Assets” and such value, the “IVP External
Unquoted Borrowing Base Value”) in an amount approximately equal to the Tested
Amount. Each such valuation report shall also include the information required
to comply with paragraph 18 of Schedule 1.01(d) for an IVP Tested Asset (to the
extent such provisions are applicable.) For the avoidance of doubt, Unquoted
Investments that are part of the Collateral but not included in the Borrowing
Base shall not be subject to testing under this Section 5.12(b)(ii)(B)(x).

 

(y)          The Borrower shall value Unquoted Investments quarterly in a manner
consistent with its “Net Asset Valuation Policy”, as the same may be amended,
supplemented, waived or otherwise modified from time to time consistent with
standard industry practice and in a manner not prohibited by this Agreement (the
“Valuation Policy”); provided that, with respect to not less than 70% (the
determination of fair value for such 70% threshold shall be based off of the
last determination of value of the Portfolio Investments pursuant to this
Section 5.12 and, for the avoidance of doubt, in the case of any Unquoted
Investments acquired during the calendar quarter, the value shall be as
determined pursuant to clause (E)(z)(2) below) of the Unquoted Investments
included in the Borrowing Base (the “Borrower Tested Assets”), that the Borrower
shall request an Approved Third-Party Appraiser to assist the Board of Directors
of the Borrower in determining the fair market value of such Unquoted
Investments, as of the last day of each fiscal quarter of the Borrower (such
value, the “Borrower External Unquoted Borrowing Base Value”), and to provide
the Board of Directors with a written valuation report as part of that
assistance each quarter. Each such valuation report shall also include the
information required to comply with paragraph 18 of Schedule 1.01(d).

 

(C)          Internal Review. The Borrower shall conduct internal reviews to
determine the value of all Eligible Portfolio Investments included in the
Borrowing Base at least once each calendar week which shall take into account
any events of which the Borrower has knowledge that materially affects the value
of any Eligible Portfolio Investment (each such value, an “Internal Value”).

 



96 

 

 

(D)          Credit Agreement Value of Quoted Investments. Subject to clause (G)
of this Section 5.12(b)(ii), the “Value” of each Quoted Investment for all
purposes of this Agreement shall be the lowest of (i) the Internal Value of such
Quoted Investment as most recently determined by the Borrower pursuant to
Section 5.12(b)(ii)(C), (ii) the External Quoted Value of such Quoted Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A), and (iii) the
par or face value of such Quoted Investment.

 

(E)          Credit Agreement Value of Unquoted Investments. Subject to clauses
(G) of this Section 5.12(b)(ii) and, as applicable, Section 5.12(b)(iii),

 

(x)          if the Value of such Unquoted Investment determined pursuant to
Section 5.12(b)(ii)(B)(y) or Section 5.12(b)(ii)(C) is not more than the lesser
of (1) five points more than the midpoint of the valuation range (expressed as a
percentage of par) provided by the Independent Valuation Provider (provided that
the value of such Unquoted Investment is customarily quoted as a percentage of
par) and (2) 110% of the midpoint of the valuation range provided by the
Independent Valuation Provider, then the Value for such Unquoted Investment
determined in accordance with Section 5.12(b)(ii)(B)(y) or Section
5.12(b)(ii)(C) shall continue to be used as the “Value” for purposes of this
Agreement;

 

(y)          If the values of any Unquoted Investment determined pursuant to
Section 5.12(b)(ii)(B)(y) or Section 5.12(b)(ii)(C) is more than the lesser of
the values set forth in clauses (1) and (2) (to the extent applicable), then for
such Portfolio Investment, the “Value” for purposes of this Agreement shall
become the lesser of (x) the highest value of the valuation range provided by
the Independent Valuation Provider, (y) five (5) points more than the midpoint
of the valuation range (expressed as a percentage of par) provided by the
Independent Valuation Provider (provided that the value of such Unquoted
Investment is customarily quoted as a percentage of par) and (z) 110% of the
midpoint of the valuation range provided by the Independent Valuation Provider.

 

provided that, if an Unquoted Investment is acquired during a fiscal quarter and
until such time as the Applicable External Borrowing Base Value is obtained with
respect to such Unquoted Investment, the “Value” of such Unquoted Investment
shall be deemed to be equal to the lowest of (x) the Internal Value of such
Unquoted Investment as determined by the Borrower pursuant to
Section 5.12(b)(ii)(C), (y) the cost of such Unquoted Investment , and (z) the
par or face value of such Unquoted Investment.

 

(F)          Actions Upon a Borrowing Base Deficiency. If, based upon such
weekly internal review, the Borrower determines that a Borrowing Base Deficiency
exists, then the Borrower shall, promptly and in any event within five Business
Days as provided in Section 5.01(e), deliver a Borrowing Base Certificate
reflecting the new amount of the Borrowing Base and shall take the actions, and
make the payments and prepayments (and/or provide cover for Letters of Credit),
but only to the extent required by Section 2.09(c).

 



97 

 

 

(G)          Failure to Determine Values. If the Borrower shall fail to
determine the value of any Eligible Portfolio Investment as at any date pursuant
to the requirements (but subject to the exclusions) of the foregoing sub-clauses
(A), (B), (C), (D) or (E), then the “Value” of such Eligible Portfolio
Investment as at such date, and until a value is obtained, shall be deemed to be
zero for purposes of the Borrowing Base; provided, however, that the Borrower
shall determine which assets shall have a “Value” of zero for such purposes (and
upon request of the Administrative Agent, the Borrower shall promptly inform the
Administrative Agent which assets have a “Value” of zero for this purpose).

 

Provided that, in no event shall any Portfolio Investment be valued pursuant to
the foregoing requirements less frequently then annually.

 

(iii)          Supplemental Testing of Values; Valuation Dispute Resolutions

 

(A)          Notwithstanding the foregoing, the Administrative Agent,
individually or at the request of the Required Lenders, shall at any time have
the right, solely for purposes of the Borrowing Base, to request in its
reasonable discretion any unquoted Portfolio Investment included in the
Borrowing Base with a value assigned by the Borrower (other than IVP Tested
Assets as of the most recent IVP Testing Date) to be independently tested by an
Independent Valuation Provider for purposes of the Borrowing Base. Subject to
Section 5.12(b)(iv)(C) below, there shall be no limit on the number of such
appraisals requested by the Administrative Agent in its reasonable discretion
and the costs of any such valuation shall be at the expense of the Borrower. If
(x) the value of any Borrower Tested Asset determined pursuant to
Section 5.12(b)(ii) is less than the value determined by the Independent
Valuation Provider pursuant to this clause, then the value determined pursuant
to Section 5.12(b)(ii) shall continue to be used as the “Value” for purposes of
this Agreement and (y) if the value of any Borrower Tested Asset determined
pursuant to Section 5.12(b)(ii) is greater than the value determined by the
Independent Valuation Provider and the difference between such values is
(1) less than or equal to 5% of the value determined pursuant to
Section 5.12(b)(ii), then the value determined pursuant to
Section 5.12(b)(ii) shall become the “Value” of such Portfolio Investment,
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
shall become the average of the value determined pursuant to
Section 5.12(b)(ii) and the value determined by the Independent Valuation
Provider, and (3) greater than 20% of the value determined pursuant to
Section 5.12(b)(ii), then the Borrower and the Administrative Agent shall retain
an additional third-party appraiser and, upon the completion of such appraisal,
the “Value” of such Portfolio Investment shall become the average of the three
valuations (with the average of the value of the Independent Valuation Provider
and value determined pursuant to Section 5.12(b)(ii) to be used until the third
value is obtained).

 



98 

 

 

(iv)          Generally Applicable Valuation Provisions

 

(A)          The Value of any Portfolio Investment for which the Independent
Valuation Provider’s value is used shall be the midpoint of the range (if any)
determined by the Independent Valuation Provider. The Independent Valuation
Provider shall apply a recognized valuation methodology that is commonly
accepted in the Borrower’s industry for valuing Portfolio Investments of the
type being valued and held by the Obligors. Other procedures relating to the
valuation will be reasonably agreed upon by the Administrative Agent and the
Borrower.

 

(B)          All valuations shall be on a Settlement-Date Basis. For the
avoidance of doubt, the value of any Portfolio Investments determined in
accordance with any provision of this Section 5.12 shall be the Value of such
Portfolio Investment for purposes of this Agreement until a new Value for such
Portfolio Investment is subsequently determined in good faith in accordance with
this Section 5.12.

 

(C)          Subject to the last sentence of Section 9.03(a), the reasonable and
documented out-of-pocket costs of any valuation reasonably incurred by the
Administrative Agent under this Section 5.12 shall be at the expense of the
Borrower; provided that the Borrower’s obligation to reimburse valuation costs
incurred by the Administrative Agent under Section 5.12(b)(iii) (together with
expenses incurred under Section 5.06(b)) shall under no circumstances be in
excess of the IVP Supplemental Cap.

 

(D)          The values determined by the Independent Valuation Provider shall
be deemed to be “Information” hereunder and subject to Section 9.13 hereof.

 

(E)          The Administrative Agent shall provide a copy of the final results
of any valuation performed by the Independent Valuation Provider or an Approved
Third-Party Appraiser to any Lender promptly upon such Lender’s request, except
to the extent that such recipient has not executed and delivered a customary and
reasonable non-reliance letter, confidentiality agreement or similar agreement
requested or required by such Independent Valuation Provider or Approved
Third-Party Appraiser, as applicable.

 

(F)          The foregoing valuation procedures shall only be required to be
used for purposes of calculating the Borrowing Base and related concepts and
shall not be required to be utilized by the Borrower for any other purpose,
including, without limitation, the delivery of financial statements or
valuations required under ASC820 or the Investment Company Act.

 



99 

 

 

(G)          The Independent Valuation Provider shall be instructed to conduct
its tests in a manner not disruptive to the business of the Borrower in any
material respect. The Administrative Agent shall notify the Borrower of its
receipt of the final results of any such test promptly upon its receipt thereof
and shall provide a copy of such results and the related report to the Borrower
promptly upon the Borrower’s request.

 

(c)          Investment Company Diversification Requirements. The Borrower
(together with its Subsidiaries to the extent required by the Investment Company
Act) will at all times comply in all material respects with the portfolio
diversification and similar requirements set forth in the Investment Company Act
applicable to business development companies. The Borrower will at all times,
subject to applicable grace periods set forth in the Code, comply with the
portfolio diversification and similar requirements set forth in the Code
applicable to RICs.

 

Section 5.13.     Calculation of Borrowing Base. For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the products obtained by multiplying (x) the Value of each Eligible
Portfolio Investment by (y) the applicable Advance Rate; provided that:

 

(a)          the Advance Rate applicable to that portion of the aggregate Value
of the Eligible Portfolio Investments of all issuers in a consolidated group of
corporations or other entities in accordance with GAAP exceeding 5% of the
aggregate Value of all Eligible Portfolio Investments included in the Borrowing
Base shall be 50% of the otherwise applicable Advance Rate;

 

(b)          the Advance Rate applicable to that portion of the aggregate Value
of the Eligible Portfolio Investments of all issuers in a consolidated group of
corporations or other entities in accordance with GAAP exceeding 7.5% of the
aggregate Value of all Eligible Portfolio Investments included in the Borrowing
Base shall be 0%;

 

(c)          the Advance Rate applicable to that portion of the aggregate Value
of the Eligible Portfolio Investments of all issuers in any single Industry
Classification Group exceeding 20% of the aggregate Value of all Eligible
Portfolio Investments included in the Borrowing Base shall be 0%;

 

(d)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Cash, Cash Equivalents, Short-Term U.S.
Government Securities, Long-Term U.S. Government Securities, Performing Cash Pay
First Lien Bank Loans, Performing Cash Pay Last Out Loans and Performing Cash
Pay Second Lien Bank Loans shall be no less than 50%;

 

(e)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Cash, Cash Equivalents, Short-Term U.S.
Government Securities, Long-Term U.S. Government Securities and Performing Cash
Pay First Lien Bank Loans shall be no less than 30%;

 



100 

 

 

(f)          the portion of the Borrowing Base attributable to Non-Core
Investments shall not exceed 15% of the Borrowing Base and the Borrowing Base
shall be reduced by removing Eligible Portfolio Investments therefrom (but not
from the Collateral) to the extent such portion would otherwise exceed 15% of
the Borrowing Base;

 

(g)          the portion of the Borrowing Base attributable to Foreign Eligible
Portfolio Investments shall not exceed 30% of the Borrowing Base and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 30% of the Borrowing Base; and

 

(h)          the Advance Rate applicable to that portion of the Borrowing Base
that is either (I) Agreed Foreign Currency Cash or (II) Cash Equivalents, in
either case that is (i) issued by a jurisdiction other than the United States or
a Permitted Foreign Jurisdiction, (ii) not otherwise hedged to the satisfaction
of the Administrative Agent and (iii) in excess of the then current amount of
Loans outstanding in the respective Currency of such Agreed Foreign Currency
Cash or Cash Equivalents, shall be 90% of the otherwise applicable Advance Rate.

 

For all purposes of this Section 5.13, (i) all Portfolio Companies of Eligible
Portfolio Investments that are Affiliates of one another shall be treated as a
single Portfolio Company (unless such Portfolio Companies are Affiliates of one
another solely because they are under the common Control of the same private
equity sponsor or similar sponsor) and (ii) to the extent the Borrowing Base is
required to be reduced to comply with this Section 5.13, the Borrower shall be
permitted to choose the Eligible Portfolio Investments to be so removed to
effect such reduction.

 

For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions.

 

As used herein, the following terms have the following meanings:

 

“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment:

 

Eligible Portfolio Investment Quoted Unquoted USD Cash, Agreed Foreign Currency
Cash, Cash Equivalents (including Short-Term U.S. Government Securities) 100%
n.a. Long-Term U.S. Government Securities 95% n.a. Other Cash 90% n.a.
Performing Cash Pay First Lien Bank Loans 70% 60% Performing Cash Pay Last Out
Loans 65% 55% Performing Cash Pay Second Lien Bank Loans 60% 50% Performing Cash
Pay High Yield Securities and Performing Cash Pay Covenant-Lite Loans 45% 35%
Performing Cash Pay Mezzanine Investments 50% 40% Performing DIP Loans 40% 30%
Performing Non-Cash Pay Bank Loans 35% 25% Performing Non-Cash Pay High Yield
Securities and Performing Non-Cash Pay Covenant-Lite Loans 35% 25% Performing
Non-Cash Pay Mezzanine Investments 35% 25% Performing Common Equity 30% 20%

 



101 

 

 

For the avoidance of doubt, the categories above are intended to be indicative
of the traditional investment types. All determinations of whether a particular
Portfolio Investment belongs to one category or another shall be made by the
Borrower on a consistent basis with the foregoing. For example, a secured bank
loan solely at a holding company, the only assets of which are the shares of an
operating company, may constitute a Mezzanine Investment, but would not
ordinarily constitute a First Lien Bank Loan.

 

“Affiliate Investment” means a Portfolio Investment in which the Investment
Advisor or any of its Affiliates (other than the Borrower) owns or controls more
than 25% of the voting Capital Stock.

 

“Agreed Foreign Currency Cash” means any immediately available funds in any
Agreed Currency other than U.S. dollars (measured in terms of the Dollar
Equivalent thereof) as long as it is a freely convertible currency.

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement, note purchase agreement or other similar
financing arrangement facility, whether or not syndicated.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” means, collectively, USD Cash, Agreed Foreign Currency Cash and Other
Cash.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Cash Pay” means, with respect to any Portfolio Investment, that at the time of
determination, (x) not less than 2/3rds (or, in the case of First Lien Bank
Loans, Last Out Loans or Second Lien Bank Loans, not less than 3/4ths) of the
interest payable in respect of such Portfolio Investment (including accretions
and “pay-in-kind” interest) for the current monthly, quarterly or semi-annual
period (as applicable) is payable in cash or (y) (i) if such Portfolio
Investment is a floating rate obligation, cash interest in an amount greater
than or equal to 4.5% above 3-month LIBOR is payable at least semi-annually or
(ii) if such Portfolio Investment is a fixed rate obligation, cash interest in
an amount greater than or equal to 8% per annum is payable at least
semi-annually.

 



102 

 

 

“Covenant-Lite Loan” means a Bank Loan that does not require the borrower
thereunder to comply with any financial covenants (including without limitation
any covenant relating to a borrowing base, asset valuation or similar
asset-based requirement) (regardless of whether compliance with one or more
incurrence covenants is otherwise required by such Bank Loan).

 

“Defaulted Obligation” means (i) any Investment in Indebtedness as to which (a) 
(x) a default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty two (32) consecutive days with respect to such
Indebtedness (without regard to any grace period applicable thereto, or waiver
thereof) or (y) a default not set forth in clause (x) has occurred and the
holders of such Indebtedness have accelerated all or a portion of the principal
amount thereof as a result of such default; (b)  a default as to the payment of
principal and/or interest has occurred and is continuing for a period of thirty
two (32) consecutive days on another material debt obligation of the Portfolio
Company under such Indebtedness which is senior or pari passu in right of
payment to such Indebtedness (without regard to any grace period applicable
thereto, or waiver thereof); (c)  the Portfolio Company under such Indebtedness
or others have instituted proceedings to have such Portfolio Company adjudicated
bankrupt or insolvent or placed into receivership and such proceedings have not
been stayed or dismissed or such Portfolio Company has filed for protection
under the United States Bankruptcy Code or under any foreign bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it (unless, in the case of clause (b) or (c), such debt is a DIP Loan, in which
case it shall not be deemed to be a Defaulted Obligation under such clause);
(d)  a default rate of interest has been and continues to be charged for more
than 120 consecutive days, or foreclosure on collateral for such debt has been
commenced and is being pursued by or on behalf of the holders thereof; or (e)
the Borrower has delivered written notice to the Portfolio Company declaring
such Indebtedness in default or as to which the Borrower otherwise exercises
significant remedies following a default and (ii) any Capital Stock in respect
of which (x) the Portfolio Company (1) has failed to meet any scheduled
redemption obligations or pay its latest declared cash dividend with respect to
such Capital Stock or any other class of Capital Stock after the expiration of
any applicable grace period or pay any other amount owing in cash in respect of
such Capital Stock or (2) any outstanding indebtedness of such Portfolio Company
would satisfy clause (i) above if such indebtedness was an Investment in
Indebtedness (or if any agent or lender with respect to any indebtedness of such
Portfolio Company has delivered written notice declaring such indebtedness in
default or as to which any such agent or lender has exercised significant
remedies following a default).

 



103 

 

 

“DIP Loan” means a Bank Loan, whether revolving or term, that is originated
after the commencement of a case under Chapter 11 of the Bankruptcy Code by a
Portfolio Company, which is a debtor in possession as described in Section 1107
of the Bankruptcy Code or a debtor as defined in Section 101(13) of the
Bankruptcy Code in such case (a “Debtor”) organized under the laws of the United
States or any state therein and domiciled in the United States, and which
satisfies the following criteria: (a) the DIP Loan is duly authorized by a final
order of the applicable bankruptcy court or federal district court under the
provisions of subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the
Debtor’s bankruptcy case is still pending as a case under the provisions of
Chapter 11 of Title 11 of the Bankruptcy Code and has not been dismissed or
converted to a case under the provisions of Chapter 7 of Title 11 of the
Bankruptcy Code; (c) the Debtor’s obligations under such loan have not been (i)
disallowed, in whole or in part, or (ii) subordinated, in whole or in part, to
the claims or interests of any other Person under the provisions of 11 U.S.C.
Section 510; (d) the DIP Loan is secured and the Liens granted by the applicable
bankruptcy court or federal district court in relation to the Loan have not been
subordinated or junior to, or pari passu with, in whole or in part, to the Liens
of any other lender under the provisions of 11 U.S.C. Section 364(d) or
otherwise; (e) the Debtor is not in default on its obligations under the loan;
(f) neither the Debtor nor any party in interest has filed a Chapter 11 plan
with the applicable federal bankruptcy or district court that, upon
confirmation, would (i) disallow or subordinate the loan, in whole or in part,
(ii) subordinate, in whole or in part, any Lien granted in connection with such
loan, (iii) fail to provide for the repayment, in full and in cash, of the loan
upon the effective date of such plan or (iv) otherwise impair, in any manner,
the claim evidenced by the loan; (g) the DIP Loan is documented in a form that
is commercially reasonable; (h) the DIP Loan shall not provide for more than 50%
(or a higher percentage with the consent of the Required Lenders) of the
proceeds of such loan to be used to repay prepetition obligations owing to all
or some of the same lender(s) in a “roll-up” or similar transaction; (i) no
portion of the DIP Loan is payable in consideration other than cash; and (j) no
portion of the DIP Loan has been credit bid under Section 363(k) of the
Bankruptcy Code or otherwise . For the purposes of this definition, an order is
a “final order” if the applicable period for filing a motion to reconsider or
notice of appeal in respect of a permanent order authorizing the Debtor to
obtain credit has lapsed and no such motion or notice has been filed with the
applicable bankruptcy court or federal district court or the clerk thereof.

 

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus the following to
the extent deducted in calculating such consolidated net income: (i)
consolidated interest charges for such period; (ii) the provision for Federal,
state, local and foreign income taxes payable for such period; (iii)
depreciation and amortization expense for such period; and (iv) such other
adjustments included in the definition of “EBITDA” (or similar defined term used
for the purposes contemplated herein) in the relevant agreement relating to the
applicable Eligible Portfolio Investment, provided that such adjustments are
usual and customary and substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers at the time
such relevant agreements are entered into as reasonably determined in good faith
by the Borrower; provided that in each case EBITDA shall be calculated as of the
most recently delivered financial statements of the applicable Person.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings in such collateral; provided, however, that, in the case
of accounts receivable and inventory (and the proceeds thereof), such lien and
security interest may be second in priority to a Permitted Prior Working Capital
Lien (subject, for the avoidance of doubt, to the second proviso in the
definition thereof); and further provided that any portion (and only such
portion) of such a Bank Loan which has a total debt to EBITDA ratio above 4.00x
will be deemed to be a Second Lien Bank Loan. For the avoidance of doubt, in no
event shall a First Lien Bank Loan include a Last Out Loan.

 



104 

 

 

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private Portfolio Companies, (b) issued pursuant to an
effective registration statement or pursuant to Rule 144A under the Securities
Act (or any successor provision thereunder) and (c) that are not Cash
Equivalents, Mezzanine Investments (described under clause (i) of the definition
thereof) or Bank Loans.

 

“Last Out Loan” shall mean, with respect to any Bank Loan that is a term loan
structured in a first out tranche and a last out tranche (with the first out
tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Bank Loan that is the last out tranche; provided
that:

 

(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings;

 

(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.00x;

 

(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions, including standstill periods and if the holders of the
first out tranche have previously exercised enforcement rights), (ii) shall have
the same maturity date as the first out tranche, (iii) is entitled to the same
representations, covenants and events of default as the holders of the first out
tranche (subject to customary exceptions), and (iv) provides the holders of such
last out tranche with customary protections (including, without limitation,
consent rights with respect to (1) any increase of the principal balance of the
first out tranche, (2) any increase of the margins (other than as a result of
the imposition of default interest) applicable to the interest rates with
respect to the first out tranche, (3) any reduction of the final maturity of the
first out tranche, and (4) amending or waiving any provision in the underlying
loan documents that is specific to the holders of such last out tranche); and

 

(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).

 

“Liquidation Preference” shall mean, with respect to Preferred Stock, the dollar
amount required to be paid to the holder thereof upon any voluntary or
involuntary liquidation, dissolution or winding up of the issuer of such
Preferred Stock or the distribution of assets of such issuer that represents a
return of capital or the purchase price paid for such Preferred Stock at the
time of issuance of such Preferred Stock by such issuer.

 



105 

 

 

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three (3) months from the applicable date of determination.

 

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock, in each case (a) issued by public or private Portfolio
Companies, (b) issued without registration under the Securities Act, (c) not
issued pursuant to Rule 144A under the Securities Act (or any successor
provision thereunder), (d) that are not Cash Equivalents and (e) if debt,
contractually subordinated in right of payment to other debt of the same
Portfolio Company and (ii) a Bank Loan that is not a First Lien Bank Loan,
Second Lien Bank Loan, a Covenant-Lite Loan, a High Yield Security or a Last Out
Loan.

 

“Non-Core Investments” means, collectively, (i) Portfolio Investments in
Performing Non-Cash Pay Investments, Performing DIP Loans, Performing High Yield
Securities that are Preferred Stock, Performing Mezzanine Investments that are
Preferred Stock and Performing Common Equity and (ii) any Affiliate Investments.

 

“Other Cash” means any immediately available funds in any currency other than
(i) U.S. dollars or (ii) any other Agreed Currency (measured in terms of the
Dollar Equivalent thereof), that is a freely convertible currency.

 

“Performing” means with respect to any Eligible Portfolio Investment, (i) such
Eligible Portfolio Investment (i) is not a Defaulted Obligation, (ii) is not on
non-accrual status as disclosed on a Form 10-K or Form 10-Q as filed by the
Borrower with the SEC, and (iii) other than with respect to DIP Loans, does not
represent debt or Capital Stock of a Portfolio Company that has issued a
Defaulted Obligation.

 

“Performing Capital Stock” means Capital Stock of an issuer all of whose
outstanding debt is Performing.

 

“Performing Cash Pay Covenant-Lite Loans” means Performing Covenant-Lite Loans
that are Cash Pay.

 

“Performing Cash Pay First Lien Bank Loans” means Performing First Lien Bank
Loans that are Cash Pay.

 

“Performing Cash Pay High Yield Securities” means Performing High Yield
Securities that are Cash Pay.

 

“Performing Cash Pay Last Out Loans” means Performing Last Out Loans that are
Cash Pay.

 

“Performing Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments that are Cash Pay.

 

“Performing Cash Pay Second Lien Bank Loans” means Performing Second Lien Bank
Loans that are Cash Pay.

 



106 

 

 

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of a Portfolio Company all of whose outstanding debt is Performing.

 

“Performing Covenant-Lite Loans” means Covenant-Lite Loans that are Performing.

 

“Performing DIP Loans” means DIP Loans that (a) are Cash Pay and (b) are not
Defaulted Obligations.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans that (a) are not
DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

“Performing High Yield Securities” means High Yield Securities that are
Performing.

 

“Performing Last Out Loans” means Last Out Loans that (a) are not DIP Loans or
Covenant-Lite Loans and (b) are Performing.

 

“Performing Mezzanine Investments” means Mezzanine Investments that are
Performing.

 

“Performing Non-Cash Pay Bank Loans” means Performing First Lien Bank Loans,
Performing Last Out Loans, and Performing Second Lien Bank Loans, in each case
that are not Cash Pay.

 

“Performing Non-Cash Pay Covenant-Lite Loans” means Performing Covenant-Lite
Loans that are not Cash Pay.

 

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities that are not Cash Pay.

 

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments that are not Cash Pay.

 

“Performing Non-Cash Pay Investments” means Performing Non-Cash Pay Bank Loans,
Performing Non-Cash Pay Covenant-Lite Loans, Performing Non-Cash Pay High Yield
Securities and Performing Non-Cash Pay Mezzanine Investments.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans that (a) are
not DIP Loans or Covenant-Lite Loans and (b) are Performing.

 

“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and inventory (and, to the extent applicable, all related property and proceeds
thereof) of such Portfolio Company and any of its parents and/or subsidiaries
that are guarantors of such working capital facility; provided that (i) such
Bank Loan has a second priority lien on such accounts receivable and inventory
(and, to the extent applicable, all related property and proceeds thereof),
(ii) such working capital facility is not secured by any other assets (other
than a second priority lien, subject to the first priority lien of the Bank
Loan) and does not benefit from any standstill rights or other agreements (other
than customary rights) with respect to any other assets and (iii) the maximum
principal amount of such working capital facility is not at any time greater
than 15% of the aggregate enterprise value of the Portfolio Company (as
determined pursuant to the enterprise value as determined at closing of the
transaction, and thereafter an enterprise value for the applicable Portfolio
Company determined in a manner consistent with the valuation methodology applied
in the valuation for such Portfolio Company as determined by the Borrower’s
Board of Directors in a commercially reasonable manner, including the use of an
Approved Third-Party Appraiser in the case of Unquoted Investments); provided,
further, that the requirements set forth in clauses (i), (ii) and (iii) of the
foregoing proviso shall not be applicable to any First Lien Bank Loan that is a
Quoted Investment so long as such First Lien Bank Loan has a Value greater than
or equal to 90% of its par or face value.

 



107 

 

 

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock; provided that such Preferred Stock (i) pays a cash dividend on a
monthly or quarterly basis, (ii) has a maturity date or is subject to mandatory
redemption on a date certain that is not greater than ten (10) years from the
date of initial issuance of such Preferred Stock and (iii) has a Liquidation
Preference

 

“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, (b) any Portfolio Investment that has in the past six months been on
cash non-accrual, or (c) any Portfolio Investment that has in the past six
months been amended or subject to a deferral or waiver if both (i) the effect of
such amendment, deferral or waiver is either, among other things, to (1) change
the amount of previously required scheduled debt amortization (or, in the case
of Preferred Stock, required payments on such Preferred Stock) (other than by
reason of repayment thereof) or (2) extend the tenor of previously required
scheduled debt amortization, in each case such that the remaining weighted
average life of such Portfolio Investment is extended by more than 20% and (ii)
the reason for such amendment, deferral or waiver is related to the
deterioration of the credit profile of the underlying borrower such that, in the
absence of such amendment, deferral or waiver, it is reasonably expected by the
Borrower that such underlying borrower either (x) will not be able to make any
such previously required scheduled debt amortization payment (or, in the case of
Preferred Stock, required payments on such Preferred Stock) or (y) is
anticipated to incur a breach of a material financial covenant. A DIP Loan shall
not be deemed to be a Restructured Investment, so long as it does not meet the
conditions of the definition of Restructured Investment.

 

“Second Lien Bank Loan” means a Bank Loan (other than Bank Loans that meet the
definition of a First Lien Bank Loan or Last Out Loan) that is entitled to the
benefit of a first and/or second lien and first and/or second priority perfected
security interest on all or substantially all of the assets of the respective
borrower and guarantors obligated in respect thereof.

 



108 

 

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three (3) months of the applicable date of determination.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

 

“USD Cash” means any immediately available funds in U.S. dollars.

 

“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with
Section 5.12(b)(ii) or 5.12(b)(iii), as applicable.

 

Article VI

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

Section 6.01.     Indebtedness. The Borrower will not nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)          Indebtedness created hereunder or under any other Loan Document;

 

(b)          Unsecured Shorter-Term Indebtedness (including any refinancing or
replacement thereof) in an amount not to exceed, together with amounts incurred
pursuant to Section 6.01(e), $5,000,000 (or such greater amount so long as,
after giving effect to the incurrence of such Indebtedness, the aggregate amount
of such Indebtedness (together with Indebtedness under Sections 6.01(c) and
Section 6.01(e)) does not exceed 5% of Stockholders’ Equity), provided that,
(w) no Default exists at the time of the incurrence, refinancing or replacement
thereof, (x) on the date of incurrence, refinancing or replacement thereof, the
Borrower is in pro forma compliance with each of the covenants set forth in
Section 6.07 after giving effect to the incurrence, refinancing or replacement
thereof and on the date of such incurrence, refinancing or replacement the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect, (y) prior to and immediately after giving effect to the
incurrence, refinancing or replacement thereof, the Covered Debt Amount does not
or would not exceed the Borrowing Base then in effect, and (z) on the date of
incurrence, refinancing or replacement thereof, the Borrower delivers to the
Administrative Agent a Borrowing Base Certificate as at such date demonstrating
compliance with (or a certification that the Borrower is in compliance with)
subclause (y) after giving effect to such incurrence, refinancing or
replacement;

 



109 

 

 

(c)          Unsecured Longer-Term Indebtedness (including any refinancing or
replacement thereof), so long as (x) no Default exists at the time of the
incurrence, refinancing or replacement thereof and (y) on the date of
incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Section 6.07 after giving
effect to the incurrence, refinancing or replacement thereof and on the date of
such incurrence, refinancing or replacement the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect;

 

(d)          Indebtedness of Financing Subsidiaries; provided that (i) on the
date that such Indebtedness is incurred (for clarity, with respect to revolving
loan facilities or staged advance loan facilities, “incurrence” shall be deemed
to take place at the time such facility is entered into, and not upon each
borrowing thereunder) the Borrower is in pro forma compliance with each of the
covenants set forth in Section 6.07 after giving effect to the incurrence
thereof and on the date of such incurrence Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect, and
(ii) in addition, in the case of revolving loan facilities or staged advance
loan facilities, upon each borrowing thereunder, the Borrower is in pro forma
compliance with the covenant set forth in Section 6.07(b);

 

(e)          (i) additional unsecured Indebtedness not for borrowed money, in an
aggregate amount not to exceed, together with amounts incurred pursuant to
Section 6.01(b), $5,000,000 (or such greater amount so long as, after giving
effect to the incurrence of such Indebtedness, the aggregate amount of such
Indebtedness (together with Indebtedness under Sections 6.01(b) and Section
6.01(c)) does not exceed 5% of Stockholders’ Equity), in each case so long as,
prior to and immediately following the incurrence of such Indebtedness, no
Default or Event of Default exists and is continuing; (ii) interest rate and
foreign currency Hedging Agreements entered into by Borrower or any Subsidiary
(other than any Financing Subsidiary) in the ordinary course of the Borrower’s
financial planning and not for speculative purposes, and which shall not hedge
Indebtedness of any Financing Subsidiary, or (iii) interest rate and foreign
currency Hedging Agreements entered into by any Financing Subsidiary;

 

(f)          repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities;

 

(g)          obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;

 

(h)          Indebtedness of an Obligor to any other Obligor;

 



110 

 

 

(i)          obligations of the Borrower under a Permitted SBIC Guarantee and
obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

 

(j)          indebtedness of the Borrower on account of the sale by the Borrower
of the first out tranche of any First Lien Bank Loan that arises solely as an
accounting matter under ASC 860; provided that such Indebtedness (i) is
non-recourse to the Borrower and its Subsidiaries and (ii) would not represent a
claim against the Borrower or any of its Subsidiaries in a bankruptcy,
insolvency or liquidation proceeding of the Borrower or its Subsidiaries, in
each case in excess of the amount sold or purportedly sold;

 

(k)          Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal, so long as such
judgments or awards do not constitute an Event of Default under clause (k) of
Article VII; and

 

(l)          Indebtedness (other than Indebtedness for borrowed money) arising
in connection with transactions in the ordinary course of any Obligor’s business
in connection with its purchasing of securities, derivatives transactions,
reverse repurchase agreements or dollar rolls to the extent such transactions
are permitted under the Investment Company Act and the Investment Policies;
provided that such Indebtedness does not arise in connection with the purchase
of Portfolio Investments other than Cash Equivalents and U.S. Government
Securities.

 

For purposes of preparing the Borrowing Base Certificate described in clause
(b)  above, (A) the fair market value of Quoted Investments shall be the most
recent quotation available for such Eligible Portfolio Investment and (B) the
fair market value of Unquoted Investments shall be the Value set forth in the
Borrowing Base Certificate most recently delivered by the Borrower to the
Administrative Agent pursuant to Section 5.01(d) or if an Unquoted Investment is
acquired after the delivery of the Borrowing Base Certificate most recently
delivered, then the Value of such Unquoted Investment shall be the lower of the
cost of such Unquoted Investment and the Internal Value of such Unquoted
Investment; provided, that the Borrower shall reduce the Value of any Eligible
Portfolio Investment referred to in this sub-clause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Eligible Portfolio Investment.

 

Section 6.02.     Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset (including Equity Interests in any Financing Subsidiary or any
other Subsidiary) now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

 

(a)          any Lien on any property or asset of the Borrower existing on the
Effective Date and set forth in Schedule 3.11(b); provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of its
Subsidiaries, and (ii) any such Lien shall secure only those obligations which
it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(b)          Liens created pursuant to the Security Documents;

 



111 

 

 

(c)          Liens on assets owned by Financing Subsidiaries;

 

(d)          Liens securing Hedging Agreement Obligations;

 

(e)          Permitted Liens;

 

(f)          [Reserved];

 

(g)          Liens on Equity Interests in any SBIC Subsidiary created in favor
of the SBA;

 

(h)          Liens created by posting of cash collateral in connection with
Hedging Agreements permitted under Section 6.04(c) in an aggregate amount not to
exceed $2,500,000 at any time; provided that, for the avoidance of doubt, at no
time shall such cash collateral constitute an Eligible Portfolio Investment; and

 

(i)          Liens on Special Equity Interests included in the Portfolio
Investments but only to the extent securing obligations in the manner provided
in the definition of “Special Equity Interests” in Section 1.01.

 

Section 6.03.     Fundamental Changes. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not, nor will it permit any of
its Subsidiaries (other than Financing Subsidiaries) to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
Person, except for purchases or acquisitions of Portfolio Investments and other
assets in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries and not in violation of the terms and conditions
of this Agreement or any other Loan Document. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets (including,
without limitation, Cash, Cash Equivalents and Equity Interests), whether now
owned or hereafter acquired, but excluding (x) assets (including Cash and Cash
Equivalents but excluding Portfolio Investments) sold or disposed of in the
ordinary course of business of the Borrower and its Subsidiaries (other than the
Financing Subsidiaries) (including to make expenditures of cash in the normal
course of the day-to-day business activities of the Borrower and its
Subsidiaries (other than the Financing Subsidiaries)) and (y) subject to the
provisions of clauses (e), (f) and (g) below, Portfolio Investments.

 

Notwithstanding the foregoing provisions of this Section:

 

(a)          any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary and a wholly owned Subsidiary
Guarantor, the wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation;

 



112 

 

 

(b)          any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower;

 

(c)          any Subsidiary of the Borrower may be liquidated or dissolved;
provided that (i) in connection with such liquidation or dissolution, any and
all of the assets of such Subsidiary shall be distributed or otherwise
transferred to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower and (ii) the Borrower determines in good faith that such liquidation is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders;

 

(d)          the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;

 

(e)          the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary) so long as prior to and after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing
Base;

 

(f)          the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary (including in
the form of advances) so long as (i) prior to and after giving effect to such
sale, transfer or other disposition (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base and no
Default exists and (ii) either (x) the amount by which the Borrowing Base
exceeds the Covered Debt Amount immediately prior to such release is not
diminished as a result of such release or (y) the Borrowing Base immediately
after giving effect to such release is at least 115% of the Covered Debt Amount
(after giving pro forma effect to any prepayments of the Covered Debt Amount in
connection with such disposition);

 

(g)          an Obligor may transfer assets to a Financing Subsidiary for the
sole purpose of facilitating the transfer of assets from one Financing
Subsidiary (or a Subsidiary that was a Financing Subsidiary immediately prior to
such disposition) to another Financing Subsidiary, directly or indirectly
through such Obligor (such assets, the “Transferred Assets”), provided that (i)
no Default exists or is continuing at such time, (ii) the Covered Debt Amount
shall not exceed the Borrowing Base at such time and (iii) the Transferred
Assets are transferred to such Obligor by the transferor Financing Subsidiary on
the same Business Day that such assets are transferred by such Obligor to the
transferee Financing Subsidiary;

 

(h)          the Borrower and its Subsidiaries may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $5,000,000 in any fiscal year;

 

(i)          [Reserved]; and

 



113 

 

 

(j)          the Borrower may merge or consolidate with any other Person, so
long as (i) the Borrower is the continuing or surviving entity in such
transaction and (ii) at the time thereof and after giving effect thereto, no
Default shall have occurred and be continuing.

 

Section 6.04.     Investments. The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:

 

(a)          operating deposit accounts with banks;

 

(b)          Investments by the Borrower and the Subsidiary Guarantors in the
Borrower and the Subsidiary Guarantors;

 

(c)          (i) Hedging Agreements entered into by Borrower or any Subsidiary
(other than any Financing Subsidiary) in the ordinary course of the Borrower’s
financial planning and not for speculative purposes, and which shall not hedge
Indebtedness of any Financing Subsidiary, or (ii) Hedging Agreements entered
into by any Financing Subsidiary in the ordinary course of such Financing
Subsidiary’s financial planning and not for speculative purposes;

 

(d)          Portfolio Investments (excluding, for the avoidance of doubt, any
derivatives) by the Borrower and its Subsidiaries to the extent such Portfolio
Investments are permitted under the Investment Company Act (to the extent such
applicable Person is subject to the Investment Company Act) and the Investment
Policies;

 

(e)          (x) Equity Interests in Financing Subsidiaries acquired after the
Effective Date and (y) capital contributions or advances after the Effective
Date to any Financing Subsidiary after the Effective Date, in each case of
clauses (x) and (y) to the extent not prohibited by Sections 6.03(f) or (g) or
Section 6.16;

 

(f)          Investments by any Financing Subsidiary;

 

(g)          Investments in Cash and Cash Equivalents; and

 

(h)          additional Investments up to but not exceeding $5,000,000 in the
aggregate (for purposes of this clause (h), the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made), minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment; provided that in no event shall the aggregate
amount of any Investment be less than zero, and provided further that the amount
of any Investment shall not be reduced by reason of any write-off of such
Investment, nor increased by way of any increase in the amount of earnings
retained in the Person in which such Investment is made that have not been
dividended, distributed or otherwise paid out).

 



114 

 

 

Section 6.05.     Restricted Payments. The Borrower will not, nor will it permit
any of its Subsidiaries (other than the Financing Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that:

 

(a)          the Borrower may declare and pay dividends with respect to the
Equity Interests of the Borrower (including, for the avoidance of doubt,
pursuant to any distribution reinvestment plan of the Borrower) payable solely
in additional shares of the Borrower’s common stock;

 

(b)          (A) the Borrower may declare and pay dividends and distributions in
either case in cash or other property (excluding for this purpose the Borrower’s
common stock) in or with respect to any taxable year of the Borrower (or any
calendar year, as relevant) in amounts not to exceed 110% of the amounts that
are required to be distributed to: (i) allow the Borrower to satisfy the minimum
distribution requirements imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a RIC for any such
taxable year, (ii) reduce to zero for any such taxable year its liability for
federal income taxes imposed on (y) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), and
(z) its net capital gain pursuant to Section 852(b)(3) of the Code (or any
successor thereto), and (iii) reduce to zero its liability for federal excise
taxes for any such calendar year imposed pursuant to Section 4982 of the Code
(or any successor thereto);

 

(B) the Borrower may make other Restricted Payments if at the time of any such
Restricted Payment, (i) no Default shall have occurred and be continuing,
(ii) the Covered Debt Amount does not exceed 85% of the Borrowing Base
calculated on a pro forma basis after giving effect to any such Restricted
Payment and (iii) the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as of such date demonstrating compliance
with the foregoing after giving effect to such Restricted Payment.

 

(c)          the Subsidiaries of the Borrower may declare and pay Restricted
Payments to the Borrower or any Subsidiary Guarantor;

 

(d)          settlement in respect of a conversion feature in any convertible
security that may be issued by the Borrower to the extent made through the
delivery of common stock (except in the case of interest expenses or fractional
shares (which may be payable in cash)); and

 

(e)          the Obligors may make Restricted Payments to repurchase Equity
Interests of the Borrower from officers, directors and employees of the
Investment Advisor, the Borrower or any of its Subsidiaries or their respective
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the Board of
Directors of the Investment Advisor, the Borrower or any of its Subsidiaries, in
an aggregate amount not to exceed $500,000 in any calendar year with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $1,000,000 in any calendar year.

 

For the avoidance of doubt, (1) the Borrower shall not declare any dividend to
the extent such declaration violates the provisions of the Investment Company
Act applicable to it and (2) the determination of the amounts referred to in
paragraph (b) above shall be made separately for the taxable year of the
Borrower (in the case of amounts calculated under clauses (b)(i) and (ii) above)
and the calendar year of the Borrower (in the case of amounts calculated under
clause (b)(iii) above) and the limitation on dividends or distributions imposed
by such clause shall apply separately to the amounts so determined.

 



115 

 

 

Section 6.06.     Certain Restrictions on Subsidiaries. The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
(other than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property, except for any
prohibitions or restraints contained in (i) any Indebtedness permitted under
Section 6.01(b) or (c), (ii) any Indebtedness permitted under Section 6.01
secured by a Lien permitted under clause (j) of the definition of “Permitted
Liens”; provided that such prohibitions and restraints are applicable by their
terms only to the assets that are subject to such Lien, (iii) any Indebtedness
permitted under Section 6.01(f) or (g) secured by a Permitted Lien; provided
that such prohibitions and restraints are applicable by their terms only to the
assets that are subject to such Lien and (iv) any agreement, instrument or other
arrangement pertaining to any sale or other disposition of any asset permitted
by this Agreement so long as the applicable restrictions (i) only apply to such
assets and (ii) do not restrict prior to the consummation of such sale or
disposition the creation or existence of the Liens in favor of the Collateral
Agent pursuant to the Security Documents or otherwise required by this
Agreement, or the incurrence or payment of Indebtedness under this Agreement or
the ability of the Borrower and its Subsidiaries to perform any other obligation
under any of the Loan Documents.

 

Section 6.07.     Certain Financial Covenants.

 

(a)          Minimum Stockholder’s Equity. The Borrower will not permit
Stockholders’ Equity as of the last day of any fiscal quarter of the Borrower to
be less than the greater of (i) 40% of the total assets of the Borrower and its
Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis, without duplication, in accordance with GAAP) and (ii)
$95,000,000 plus 50% of the aggregate net proceeds of all sales of Equity
Interests by the Borrower and its Subsidiaries after the Effective Date (other
than (a) the proceeds of sales of Equity Interests by and among the Borrower and
its Subsidiaries and (b) proceeds of any distribution reinvestment plan used to
redeem or repurchase Equity Interests of the Borrower).

 

(b)          Asset Coverage Ratio. The Borrower will not permit the Asset
Coverage Ratio to be less than 2.00 to 1 at any time.

 

(c)          Obligors’ Net Worth Test. The Borrower will not permit the
Obligors’ Net Worth to be less than an amount equal to the lesser of (i)
$95,000,000 plus 50% of the aggregate net proceeds of all sales of Equity
Interests by the Borrower and its Subsidiaries after the Effective Date (other
than (a) the proceeds of sales of Equity Interests by and among the Borrower and
its Subsidiaries and (b) proceeds of any distribution reinvestment plan used to
redeem or repurchase Equity Interests of the Borrower) and (ii) $150,000,000.

 



116 

 

 

(d)          Liquidity Test. The Borrower will not permit the aggregate Value of
the Eligible Portfolio Investments that can be converted to Cash in fewer than
20 Business Days without more than a 5% change in price to be less than 10% of
the Covered Debt Amount for more than 30 Business Days during any period when
the Adjusted Covered Debt Balance is greater than 90% of the Adjusted Borrowing
Base.

 

Section 6.08.     Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transactions with any of
its Affiliates, even if otherwise permitted under this Agreement, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) transactions between or among
the Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term
is used under the rules promulgated under the Investment Company Act) company of
an Obligor at prices and on terms and conditions not less favorable to the
Obligors than could be obtained at the time on an arm’s-length basis from
unrelated third parties, (iv) Restricted Payments permitted by Section 6.05,
dispositions permitted by Sections 6.03(f) and (g), and Investments permitted by
Sections 6.04(b) and (e), (v) the transactions provided in the Affiliate
Agreements as the same may be amended in accordance with Section 6.11(b),
(vi) existing transactions with Affiliates as set forth in Schedule 6.08, (vii)
transactions with one or more Affiliates permitted by the exemptive relief order
(Release No. 30548) granted by the SEC to the Borrower (the “Original Order”),
as may be amended from time to time, and any future exemptive relief order
granting relief to the Borrower from the same provisions of, and rules
promulgated under, the Investment Company Act of 1940 as the Original Order on
substantially similar terms (each an “Exemptive Order”) or (viii) the payment of
compensation and reimbursement of expenses of directors in a manner consistent
with current practice of the Borrower and general market practice, and
indemnification to directors in the ordinary course of business.

  

Section 6.09.     Lines of Business. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies.

 

Section 6.10.     No Further Negative Pledge. The Borrower will not, and will
not permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any agreement, instrument, deed or lease which prohibits or limits the
ability of any Obligor to create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement and the other Loan Documents and documents with respect to
Indebtedness permitted under Section 6.01(b) and (e); (b) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the assets
encumbered thereby; (c) customary restrictions contained in leases not subject
to a waiver; and (d) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on any
Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor to secure the
Loans or any Hedging Agreement.

 



117 

 

 

Section 6.11.     Modifications of Indebtedness and Affiliate Agreements. The
Borrower will not, and will not permit any of its Subsidiaries (other than
Financing Subsidiaries) to, consent to any modification, supplement or waiver
of, in each case, without the prior consent of the Administrative Agent (with
the approval of the Required Lenders):

 

(a)          any of the provisions of any agreement, instrument or other
document evidencing or relating to any Unsecured Longer-Term Indebtedness or
Unsecured Shorter-Term Indebtedness that would result in such Indebtedness not
meeting the requirements of the definition of “Unsecured Longer-Term
Indebtedness” or “Unsecured Shorter-Term Indebtedness”, as applicable, set forth
in Section 1.01 of this Agreement, unless, in the case of Unsecured Longer-Term
Indebtedness, such Indebtedness would have been permitted to be incurred as
Unsecured Shorter-Term Indebtedness at the time of such modification, supplement
or waiver and the Borrower so designates such Indebtedness as “Unsecured
Shorter-Term Indebtedness” (whereupon such Indebtedness shall be deemed to
constitute “Unsecured Shorter-Term Indebtedness” for all purposes of this
Agreement); or

 

(b)          any of the Affiliate Agreements, unless such modification,
supplement or waiver is not materially less favorable to the Borrower than could
be obtained on an arm’s-length basis from unrelated third parties.

 

The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent or the Required Lenders, freely amend, restate, terminate, or otherwise
modify any documents, instruments and agreements evidencing, securing or
relating to Indebtedness permitted pursuant to Section 6.01(d) and (e),
including increases in the principal amount thereof, modifications to the
advance rates and/or modifications to the interest rate, fees or other pricing
terms; provided that no such amendment, restatement or modification shall,
unless Borrower complies with the terms of Section 5.08(a)(i) hereof, cause a
Financing Subsidiary to fail to be a “Financing Subsidiary” in accordance with
the definition thereof.

 

Section 6.12.     Payments of Certain Indebtedness. The Borrower will not, nor
will it permit any of its Subsidiaries (other than Financing Subsidiaries) to,
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of
Unsecured Longer-Term Indebtedness (other than (i) the refinancing of Unsecured
Longer-Term Indebtedness with Unsecured Longer-Term Indebtedness permitted under
Section 6.01, or (ii) with the proceeds of any issuance of Equity Interests, in
each case to the extent not required to be used to repay Loans), except for
regularly scheduled payments and interest in respect thereof required pursuant
to the instruments evidencing such Indebtedness and the payment when due of the
types of fees and expenses that are customarily paid in connection with such
Indebtedness (it being understood that: (w) the conversion features into
Permitted Equity Interests under convertible notes; (x) the triggering of such
conversion and/or settlement thereof solely with Permitted Equity Interests; and
(y) any cash payment on account of interest or expenses on such convertible
notes (or fractional shares issued upon customary conversion provisions of such
convertible notes) made by the Borrower in respect of such triggering and/or
settlement thereof, shall be permitted under hereunder).

 



118 

 

 

Section 6.13.     Modification of Investment Policies and Valuation Policy.
Other than with respect to Permitted Policy Amendments, the Borrower will not
amend, supplement, waive or otherwise modify in any material respect the
Investment Policies or the Valuation Policy as in effect on the Effective Date.

 

Section 6.14.     SBIC Guarantee. The Borrower will not, nor will it permit any
of its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.

 

Section 6.15.     Sanctions. The Borrower will not, nor will it permit any of
its Subsidiaries to, directly or indirectly, use the proceeds of any Loan or the
issuance of any Letter of Credit, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Sanctioned Country, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Administrative Agent, Issuing Bank or
otherwise) of Sanctions.

 

Section 6.16.     Structured Subsidiaries. The Borrower will not, nor will it
permit any of its Subsidiaries to, form or create any Structured Subsidiaries if
at the time of such formation or creation (a) the Obligors’ Net Worth is less
than $150,000,000 or (b) there exists an Event of Default.

 

Article VII

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)          (i) the Borrower shall fail to pay any principal of any Loan
(including, without limitation, any principal payable under Section 2.09(b), (c)
or (d)) or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise or (ii) fail to deposit any
amount into the Letter of Credit Collateral Account as and when required by
Section 2.08(a);

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

 



119 

 

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made in any material respect;

 

(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.01(e), Section 5.02(a),
Section 5.03 (with respect to the Borrower’s and its Subsidiaries’ existence
only, and not with respect to the Borrower’s and its Subsidiaries’ rights,
licenses, permits, privileges or franchises), Sections 5.08(a) or (b),
Section 5.10, Section 5.12(c) or in Article VI or any Obligor shall default in
the performance of any of its obligations contained in Section 7 of the
Guarantee and Security Agreement or (ii) Section 5.01(f) or Sections 5.02(b),
(c) or (d) and, in the case of this clause (ii), such failure shall continue
unremedied for a period of five or more days after the Borrower has knowledge of
such failure;

 

(e)          the Borrower or any Obligor, as applicable, shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in clause (a), (b) or (d) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after notice thereof from the Administrative Agent (given at the
request of any Lender) to the Borrower;

 

(f)          the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
taking into account any applicable grace period;

 

(g)          any event or condition occurs that (i) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) enables or
permits (with or without the giving of notice) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to, as a
result of an event of default under such Material Indebtedness, cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, unless, in
the case of this clause (ii), such event or condition is no longer continuing or
has been waived in accordance with the terms of such Material Indebtedness such
that the holder or holders thereof or any trustee or agent on its or their
behalf are no longer enabled or permitted to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity (for the avoidance of doubt, after
giving effect to any applicable grace period); provided that this clause
(g) shall not apply to (1) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; or (2) convertible debt that becomes due as a result of a
conversion or redemption event provided such conversion, repurchase or
redemption is settled only with Permitted Equity Interests (other than interest
and expenses, which may be paid in cash);

 



120 

 

 

(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)          the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)          the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k)         one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 shall be rendered against the Borrower or any of
its Subsidiaries (other than Immaterial Subsidiaries) or any combination thereof
and (i) the same shall remain undischarged for a period of 30 consecutive days
following the entry of such judgment during which 30 day period such judgment
shall not have been vacated, stayed, discharged or bonded pending appeal, or
liability for such judgment amount shall not have been admitted by an insurer of
reputable standing, or (ii) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) to enforce any such judgment;

 

(l)          an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)        a Change in Control shall occur;

 

(n)         (i) the Sub-Advisor shall cease to be the investment sub-advisor for
the Borrower or (ii) the Investment Advisor shall cease to be the investment
advisor for the Borrower and, in each case, no successor reasonably acceptable
to the Required Lenders shall have been appointed within thirty (30) days after
the resignation or removal of such Person;

 



121 

 

 

(o)          any SBIC Subsidiary shall become the subject of an enforcement
action and be transferred into liquidation status by the SBA;

 

(p)          the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments held by Obligors having an aggregate Value in
excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be, valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or
therein) in favor of the Collateral Agent (or any Obligor or any Affiliate of an
Obligor shall so assert in writing), free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents) except as a result of a disposition of Portfolio Investments in a
transaction or series of transactions permitted under this Agreement and except
to the extent that any such loss of perfection results from the failure of the
Collateral Agent to maintain possession of certificates representing securities
pledged under the Guarantee and Collateral Agreement; provided that if such
default is as a result of any action of the Administrative Agent or Collateral
Agent or a failure of the Administrative Agent or Collateral Agent to take any
action within its control, then there shall be no Default or Event of Default
hereunder unless such default shall continue unremedied for a period of ten (10)
consecutive Business Days after the Borrower receives written notice of such
default thereof from the Administrative Agent unless the continuance thereof is
a result of a failure of the Collateral Agent or Administrative Agent to take an
action within their control;

 

(q)          except for expiration or termination in accordance with its terms,
any of the Security Documents shall for whatever reason be terminated or cease
to be in full force and effect in any material respect, or the enforceability
thereof shall be contested by any Obligor, or there shall be any actual
invalidity of any guaranty thereunder or any Obligor or any Affiliate of an
Obligor shall so assert in writing; or

 

(r)          the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee.

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 



122 

 

 

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to 102% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default described in clause (h) or (i) of
this Article.

 

Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) the Commitments shall
automatically and without further act be terminated, (ii) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the Designated Obligations under each Loan or Letter of Credit in which it shall
participate as of such date, such Lender shall own an interest equal to such
Lender’s CAM Percentage in the Designated Obligations under each of the Loans or
Letters of Credit, whether or not such Lender shall previously have participated
therein, and (b) simultaneously with the deemed exchange of interests pursuant
to clause (a) above, the interests in the Designated Obligations to be received
in such deemed exchange shall, automatically and with no further action
required, be converted into the Dollar Equivalent of such amount (as of the
Business Day immediately prior to the CAM Exchange Date) and on and after such
date all amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder. Each Lender, each Person acquiring a participation from
any Lender as contemplated by Section 9.04 and the Borrower hereby consents and
agrees to the CAM Exchange. It is understood and agreed that the CAM Exchange,
in itself, will not affect the aggregate amount of Designated Obligations owing
by the Obligors. The Borrower and the Lenders agree from time to time to execute
and deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of the Borrower to execute
or deliver or of any Lender to accept such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

 

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment). Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of a
Designated Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.

 



123 

 

 

Article VIII

THE ADMINISTRATIVE AGENT

 

Section 8.01.     Appointment of the Administrative Agent. Each of the Lenders
and the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

Section 8.02.     Capacity as Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any of its Subsidiaries or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

 

Section 8.03.     Limitation of Duties; Exculpation. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), unless such action taken or not
taken by it constitutes gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent shall not be responsible for or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Competitors. Without
limiting the generality of the foregoing, the Administrative Agent shall not
have any liability with respect to or arising out of any disclosure of
confidential information to, any Competitor.

 



124 

 

 

Section 8.04.     Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Section 8.05.     Sub-Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 8.06.     Resignation; Successor Administrative Agent. The
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower not to be unreasonably
withheld (provided that no such consent shall be required if an Event of Default
has occurred and is continuing), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

 



125 

 

 

Section 8.07.     Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.08.     Modifications to Loan Documents. Except as otherwise provided
in Section 9.02(b) or 9.02(c), the Administrative Agent may, with the prior
consent of the Required Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the Loan Documents; provided
that, without the prior consent of each Lender, the Administrative Agent shall
not (except as provided herein or in the Security Documents) release all or
substantially all of the Collateral or otherwise terminate all or substantially
all of the Liens under any Security Document providing for collateral security,
agree to additional obligations being secured by all or substantially all of
such collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
(1) release any Lien covering property that is the subject of either a
disposition of property permitted hereunder (which such release shall be
automatic and require no further action from any party) or a disposition to
which the Required Lenders have consented, (2) release from the Guarantee and
Security Agreement any “Subsidiary Guarantor” (and any property of such
Subsidiary Guarantor) that is designated as a Structured Subsidiary in
accordance with this Agreement or which is no longer required to be a
“Subsidiary Guarantor”, so long as in the case of this clause (2): (A)
immediately after giving effect to any such release (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Indebtedness)
the Covered Debt Amount does not exceed the Borrowing Base and the Borrower
delivers a certificate of a Financial Officer to such effect to the
Administrative Agent, (B) either (I) the amount of any excess availability under
the Borrowing Base immediately prior to such release is not diminished as a
result of such release or (II) the Borrowing Base immediately after giving
effect to such release is at least 115% of the Covered Debt Amount and (C) no
Default has occurred and is continuing or (3) spread the Liens to any Hedging
Agreement Obligations (as such terms are defined in the Guarantee and Security
Agreement) in accordance with the Guarantee and Security Agreement.

 



126 

 

 

Article IX

MISCELLANEOUS

 

Section 9.01.     Notices; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or (to the extent permitted by
Section 9.01(b)) e-mail, as follows:

 

(i)          if to the Borrower, to it at: 

Corporate Capital Trust II
CNL Center at City Commons 

450 South Orange Avenue 

Orlando, Florida 32801 

Attention: Chirag J. Bhavsar 

Telecopy Number: 407-650-1106 

Telephone Number: 407-540-2699


 

with a copy to (which shall not
constitute notice):

 

Dechert LLP



1095 Avenue of the Americas 

New York, NY 10036



Attention: Jay R. Alicandri, Esq. 

Telecopy Number: 212-698-3599



Telephone Number: 212-698-3800 

E-mail: jay.alicandri@dechert.com


 

(ii)         if to the Administrative Agent or the Issuing Bank, to it at:

 

ING Capital LLC



1133 Avenue of the Americas 

New York, New York 10036
Attention: Min Jiang
Telecopy Number: (646) 424-8223



Telephone Number: (646) 424-8225 

E-mail: Min.Jiang@ing.com



E-mail: DLNYCLoanAgencyTeam@ing.com

 



127 

 

 

with a copy to (which shall not
constitute notice):

 

ING Capital LLC 

1133 Avenue of the Americas 

New York, New York 10036
Attention: Dominik Breuer
Telecopy Number: (646) 424-6919 

Telephone Number: (646) 424-6269 

E-mail: Dominik.Breuer@ing.com

 

with a copy to (which shall not
constitute notice):


 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Thomas V. de la Bastide III, Esq.
Telecopy Number: (212) 492-0031
Telephone Number: (212) 373-3031
E-mail: tdelabastide@paulweiss.com

 

(iii)         if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Section 2.05 if such Lender or the Issuing Bank has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 



128 

 

 

(c)          Documents to be Delivered to Lenders. For so long as a Debtdomain™
or equivalent website is available to each of the Lenders hereunder, the
Borrower may satisfy its obligation to deliver documents to the Administrative
Agent or the Lenders under Sections 5.01 and 5.12(a) by delivering an electronic
copy or a notice identifying the website where such information is located for
posting by the Administrative Agent on Debtdomain™ or such equivalent website;
provided that the Administrative Agent shall have no responsibility to maintain
access to Debtdomain™ or an equivalent website.

 

Section 9.02.     Waivers; Amendments.

 

(a)          No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)          Amendments to this Agreement. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that, subject to Section 2.17(b), no such agreement
shall

 

(i)          increase the Commitment of any Lender without the written consent
of such Lender,

 

(ii)          reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,

 



129 

 

 

(iii)       postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees or other
amounts payable to a Lender hereunder, or reduce the amount or waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby,

 

(iv)       change Sections 2.07(b) or (d), 2.16(b), (c) or (d) (or other
sections referred to therein to the extent relating to pro rata payments) in a
manner that would alter the pro rata reduction of commitments, sharing of
payments, or making of disbursements, required thereby without the written
consent of each Lender directly affected thereby,

 

(v)       change any of the provisions of this Section, the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender,

 

(vi)       change any of the provisions of the definition of the term “Agreed
Foreign Currency” or any other provision hereof specifying the Foreign
Currencies in which each Multicurrency Lender must make Multicurrency Loans, or
make any determination or grant any consent hereunder with respect to the
definition of “Agreed Foreign Currencies” without the written consent of each
Multicurrency Lender, or

 

(vii)       permit the assignment or transfer by the Borrower of any of its
rights or obligations under any Loan Document without the consent of each
Lender;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be, and (y) the consent of Lenders holding not
less than two-thirds of the total Revolving Credit Exposures and unused
Commitments will be required for (A) any change adverse to the Lenders affecting
the provisions of this Agreement relating to the Borrowing Base (including the
definitions used therein), or the provisions of Section 5.12(b)(ii), and (B) any
release of any material portion of the Collateral or any Subsidiary Guarantor
representing more than 10% of Stockholders’ Equity, in each case of this clause
(B), other than for fair value or as otherwise permitted hereunder or under the
other Loan Documents (subject to Section 9.02(c)(ii)).

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document.

 



130

 

 

(c)       Amendments to Security Documents.  No Security Document nor any
provision thereof may be waived, amended or modified, except to the extent
otherwise expressly contemplated by the Guarantee and Security Agreement, and
the Liens granted under the Guarantee and Security Agreement may not be spread
to secure any additional obligations (including any increase in Loans hereunder,
but excluding any increase pursuant to any Commitment Increase under
Section 2.07(f) to an amount such that immediately after giving effect to such
Commitment Increase, the total Commitments of all of the Lenders hereunder is
not greater than the amount set forth in Section 2.07(f)(i)(C) as in effect from
time to time) except to the extent otherwise expressly contemplated by the
Guarantee and Security Agreement or except pursuant to an agreement or
agreements in writing entered into by the Borrower, and by the Collateral Agent
with the consent of the Required Lenders; provided that, subject to
Section 2.17(b), (i) without the written consent of the holders of not less than
two-thirds of the total Revolving Credit Exposures and unused Commitments, no
waiver, amendment or modification to the Guarantee and Security Agreement shall
(A) release any Obligor representing more than 10% of the Stockholder’s Equity
of the Borrower from its obligations under the Security Documents, (B) release
any guarantor representing more than 10% of the Stockholder’s Equity of the
Borrower under the Guarantee and Security Agreement from its guarantee
obligations thereunder, or (C) amend the definition of “Collateral” under the
Security Documents (except to add additional collateral) and (ii) without the
written consent of each Lender, no such agreement shall (W) release all or
substantially all of the Obligors from their respective obligations under the
Security Documents, (X) release all or substantially all of the collateral
security or otherwise terminate all or substantially all of the Liens under the
Security Documents, (Y) release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, or (Z) alter the relative priorities of the obligations entitled to
the Liens created under the Security Documents (except in connection with
securing additional obligations equally and ratably with the Loans and other
obligations hereunder) with respect to all or substantially all of the
collateral security provided thereby; except that no such consent described in
clause (i) or (ii) above shall be required (and the Administrative Agent is
hereby authorized (and so agrees with the Borrower) to direct the Collateral
Agent under the Guarantee and Security Agreement) to release any Lien covering
property (and to release any such guarantor) that is the subject of either a
disposition of property permitted hereunder or a disposition to which the
Required Lenders or the required number or percentage of Lenders have consented
(and such Lien shall be released automatically to the extent provided in Section
10.03(e) of the Guarantee and Security Agreement), or otherwise in accordance
with Section 9.15.

 

(d)       Replacement of Non-Consenting Lender. If, in connection with any
proposed amendment, waiver or consent requiring (i) the consent of “each Lender”
or “each Lender affected thereby,” or (ii) the consent of “two-thirds of the
holders of the total Revolving Credit Exposures and unused Commitments”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower shall have the right, at its sole cost and expense, to replace each
such Non-Consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 2.18(b) so long as at the time of such replacement, each
such replacement Lender consents to the proposed change, waiver, discharge or
termination.

 



131

 

 

Section 9.03.     Expenses; Indemnity; Damage Waiver.

 

(a)       Costs and Expenses. The Borrower shall pay (i) all reasonable
documented and out-of-pocket costs and expenses actually incurred by the
Administrative Agent, the Collateral Agent and their Affiliates, including the
reasonable, documented and out-of-pocket fees, charges and disbursements of up
to one outside counsel for the Administrative Agent and the Collateral Agent
collectively (other than the allocated costs of internal counsel) and, if
necessary, the reasonable, documented and out-of-pocket fees, costs and expenses
of one local counsel per jurisdiction, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration (other
than internal overhead charges) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) including, subject to the last sentence of this clause (a), all
costs and expenses of the Independent Valuation Provider, (ii) all reasonable,
documented and out-of-pocket expenses actually incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all reasonable, documented
and out-of-pocket costs and expenses actually incurred by the Administrative
Agent, Collateral Agent, Issuing Bank or any Lender, including the reasonable,
documented and out-of-pocket fees, charges and disbursements of any one firm of
outside counsel for the Administrative Agent and the Collateral Agent
collectively as well as one firm of outside counsel for the Lenders
collectively, and additional counsel in each local jurisdiction and should any
conflict of interest arise, in each case in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable,
documented and out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect thereof and (iv) and all reasonable, documented and
out-of-pocket costs, expenses, taxes, assessments and other charges actually
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Security Document or any other
document referred to therein; provided that, the aggregate amount of such legal
fees, costs, disbursements and expenses paid in connection with the negotiation,
preparation, execution and delivery of the Loan Documents and the consummation
of the transactions on the Effective Date shall not exceed $200,000. Unless an
Event of Default has occurred and is continuing, the Borrower shall not be
responsible for the reimbursement of any fees, costs and expenses of the
Independent Valuation Provider incurred pursuant to Sections 5.06(b) and
5.12(b)(iii) in excess of the greater of (x) $75,000 and (y) .05% of the total
Commitments, in each case in the aggregate incurred for all such fees, costs and
expenses in any 12-month period (the “IVP Supplemental Cap”).

 

(b)       Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable, documented and out-of-pocket fees, charges and disbursements of one
outside counsel for all Indemnitees collectively (other than the allocated costs
of internal counsel), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby (including,
without limitation, any arrangement entered into with an Independent Valuation
Provider), (ii) any Loan or the use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit) or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (1) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, fraud, willful misconduct or gross negligence of
such Indemnitee, (2) result from a claim brought against such Indemnitee for
breach of such Indemnitee’s material obligations under this Agreement or the
other Loan Documents, if there has been a final and nonappealable judgment
against such Indemnitee on such claim as determined by a court of competent
jurisdiction or (3) result from a claim arising as a result of a dispute between
Indemnitees (other than (x) any dispute involving claims against the
Administrative Agent or the Issuing Bank, in each case in their respective
capacities as such, and (y) claims arising out of any act or omission by the
Borrower or its Affiliates). This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 



132

 

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

 

(c)       Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or the Issuing
Bank under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so) or to the extent that the fees, costs and expenses of the
Independent Valuation Provider incurred pursuant to Section 5.12(b)(iii) exceed
the IVP Supplemental Cap for any 12-month period (provided that prior to
incurring expenses in excess of the IVP Supplemental Cap, the Administrative
Agent shall have afforded the Lenders an opportunity to consult with the
Administrative Agent regarding such expenses), each Lender severally agrees to
pay to the Administrative Agent or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

 

(d)       Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof.

 



133

 

 

(e)       Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.

 

(f)       No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower or any of
its Subsidiaries, their stockholders and/or their affiliates. The Borrower, on
behalf of itself and each of its Subsidiaries, agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower or any of its Subsidiaries, its stockholders or its
affiliates, on the other. The Borrower, on behalf of itself and each of its
Subsidiaries, acknowledges and agrees that (i) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower or any
of its Subsidiaries, any of their stockholders or affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower or any of
its Subsidiaries, their stockholders or their affiliates on other matters) or
any other obligation to the Borrower or any of its Subsidiaries except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower or
any of its Subsidiaries, their management, stockholders, creditors or any other
Person. The Borrower, on behalf of itself and each of its Subsidiaries,
acknowledges and agrees that it has consulted its legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions contemplated by the
Loan Documents and the process leading thereto. The Borrower, on behalf of
itself and each of its Subsidiaries, agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any of its Subsidiaries, in
connection with such transactions contemplated by the Loan Documents or the
process leading thereto.

 

Section 9.04.     Successors and Assigns.

 

(a)       Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 



134

 

 

(b)           Assignments by Lenders.

 

(i)           Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans and LC Exposure at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of:

 

(A)       the Borrower; provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if an
Event of Default has occurred and is continuing, any other assignee, and
(ii) the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received written notice thereof; and

 

(B)       the Administrative Agent and (in the case of Multicurrency Commitments
or Multicurrency Loans) the Issuing Bank.

 

(ii)          Certain Conditions to Assignments. Assignments shall be subject to
the following additional conditions:

 

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)       each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments and Loans and LC Exposure;

 

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated (except in the case of an assignment pursuant to
Section 2.18(b)); and

 



135

 

 

(D)       the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(iii)         Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.

 

(c)           Maintenance of Registers by Administrative Agent. The
Administrative Agent, acting solely for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices in New York City a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount and “stated interest” for tax purposes of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Registers” and each individually, a “Register”). The entries in the
Registers shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Registers pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Registers shall be available
for inspection by the Borrower, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(e)           Special Purposes Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”) owned or administered by such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make; provided that (i) nothing herein shall constitute a commitment to make
any Loan by any SPC, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall, subject to the terms of this Agreement, make such Loan pursuant to the
terms hereof, (iii) the rights of any such SPC shall be derivative of the rights
of the Granting Lender, and such SPC shall be subject to all of the restrictions
upon the Granting Lender herein contained, and (iv) no SPC shall be entitled to
the benefits of Sections 2.13 (or any other increased costs protection
provision), 2.14 or 2.15. Each SPC shall be conclusively presumed to have made
arrangements with its Granting Lender for the exercise of voting and other
rights hereunder in a manner which is acceptable to the SPC, the Administrative
Agent, the Lenders and the Borrower, and each of the Administrative Agent, the
Lenders and the Obligors shall be entitled to rely upon and deal solely with the
Granting Lender with respect to Loans made by or through its SPC. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by the Granting Lender.

 



136

 

 

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

 

(f)            Participations. Any Lender may sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitments and the Loans and LC
Disbursements owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents and the
Administrative Agent shall have no responsibility to confirm or maintain the
identity of any Participants, and (iv) except when an Event of Default described
in clause (a), (b), (h), (i) or (j) of Article VII has occurred and is
continuing, no Lender may sell a participation to any Competitor. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and the other Loan Documents and to approve any amendment, modification or
waiver of any provision of this Agreement or any other Loan Document; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (g) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
(it being understood that the documentation required under Sections 2.15(f) and
2.15(g) shall be delivered to the participating Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to
Section 2.16(d) as though it were a Lender hereunder. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Commitments or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 



137

 

 

(g)           Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.13, 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Sections 2.15(f) through (h) as though
it were a Lender.

 

(h)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

(i)            No Assignments or Participations to the Borrower or Affiliates or
Certain Other Persons. Anything in this Section to the contrary notwithstanding,
no Lender may (i) assign or participate any interest in any Commitment or Loan
or LC Exposure held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender, or (ii) assign any
interest in any Commitment or Loan or LC Exposure held by it hereunder to a
natural person or to any Person known by such Lender at the time of such
assignment to be a Defaulting Lender, a Subsidiary of a Defaulting Lender or a
Person who, upon consummation of such assignment would be a Defaulting Lender.

 



138

 

 

(j)       Multicurrency Lenders. Any assignment by a Multicurrency Lender, so
long as no Event of Default has occurred and is continuing, must be to a Person
that is able to fund and receive payments on account of each outstanding Agreed
Foreign Currency at such time without the need to obtain any authorization
referred to in clause (c) of the definition of “Agreed Foreign Currency”.

 

Section 9.05.     Survival.     All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.13, 2.14, 2.15, 9.03, this 9.05,
9.08, 9.11 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

Section 9.06.     Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)           Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when provided in Section 4.01, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)           Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 



139

 

 

Section 9.07.     Severability.     Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08.     Right of Setoff.    If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Obligor
against any of and all the obligations of any Obligor now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
set-off and application

 

Section 9.09.     Governing Law; Jurisdiction; Etc.

 

(a)           Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

 

(b)           Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c)           Waiver of Venue. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 



140

 

 

(d)           Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 9.10.     WAIVER OF JURY TRIAL.     EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.     Judgment Currency.    This is an international loan
transaction in which the specification of Dollars or any Foreign Currency, as
the case may be (the “Specified Currency”) and payment in New York City or the
country of the Specified Currency (the “Specified Place”) is of the essence, and
the Specified Currency shall be the currency of account in all events relating
to Loans denominated in the Specified Currency. Subject to Section 2.16(a), the
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency in
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

 



141

 

 

Section 9.12.     Headings.     Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13.     Treatment of Certain Information; Confidentiality.

 

(a)           Treatment of Certain Information. The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

(b)           Confidentiality. Each of the Administrative Agent (including in
its capacity as the Collateral Agent), the Lenders and the Issuing Bank agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement; provided that, so long as no
Event of Default described in clause (a), (b), (h), (i) or (j) of Article VII
has occurred and is continuing, such Person is not a Competitor or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Loans, (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower, or (i) in connection with the
Lenders’ right to grant security interest pursuant to Section 9.04(h) to the
Federal Reserve Bank or any other central bank, or subject to an agreement
containing provisions substantially the same as those of this Section, to any
other pledgee or assignee pursuant to Section 9.04(h).

 



142

 

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower, any of its
Subsidiaries, any of their respective businesses or any Portfolio Investment
(including its Value), other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the Effective Date, such information shall be deemed confidential at the
time of delivery unless clearly identified therein as nonconfidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 9.14.     USA PATRIOT Act.    Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with said Act.

 

Section 9.15.     Termination.    Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents reasonably
necessary or appropriate to evidence the termination of this Agreement, the Loan
Documents, and each of the documents securing the obligations hereunder as the
Borrower may reasonably request, all at the sole cost and expense of the
Borrower.

 

[Signature pages follow]

 

143

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  CORPORATE CAPITAL TRUST II         By:       Name:     Title:

 

[Signature Page to the Credit Agreement]

 



 

 





  ING CAPITAL LLC, as Administrative Agent and a Lender         By:       Name:
    Title:



        By:       Name:     Title:

 

[Signature Page to the Credit Agreement]

 



 

 



  Cadence Bank, as a Lender         By:       Name:     Title:

 

[Signature Page to the Credit Agreement]

 



 

 



  Seaside National Bank & Trust, as a Lender         By:       Name:     Title:

 

[Signature Page to the Credit Agreement]

 



 

 

Schedule 1.01(a)

Approved Dealers and Approved Pricing Services

 

APPROVED DEALERS

 

Antares Capital Advisors, LLC

Bank of America N.A.

Bank of New York Mellon

Barclays Bank PLC

Barclays Capital Inc.

BMO Capital Markets

BNP Paribas Securities Corp.

BofA Distributors, Inc.

BTIG LLC

Cantor Fitzgerald & Co.

Citicorp Securities Services, Inc.

Citigroup Global Markets Inc.

CommerzBank AG

Courtview Capital



Credit Agricole



Credit Suisse Securities (USA) LLC



Daiwa Capital Markets America Inc.



Deutsche Bank AG



Deutsche Bank Securities Inc.



FBR Capital Markets & Co.



Fidelity Brokerage Services LLC



Gleacher & Co. Securities Inc.



Global Hunter Securities LLC



Goldman, Sachs & Co.



Guggenheim Securities LLC



HSBC Securities (USA) Inc.



Imperial Capital LLC



ING Financial Markets LLC



J.P. Morgan Securities Inc.



Jeffries & Company, Inc.



Key Bank



Knight Capital Americas LP



Lazard Freres & Co. LLC



Macquarie Capital USA Inc.



Merrill Lynch Government Securities Inc.



Merrill Lynch, Pierce, Fenner & Smith Incorporated



Mitsubishi UFJ Securities USA Inc.



Mizuho Securities USA Inc.



Morgan Stanley & Co. Incorporated



Morgan Stanley Smith Barney



Natixis Global Asset Management

 





 

 

Nomura Securities International, Inc.



Oppenheimer & Co Inc



RBC Capital Markets



RBS Securities Inc.



RW Baird



Scotia Bank



Societe Generale SA



State Street Bank



Sterne Agee



Stifel Financial Corp



TD Securities



UBS Financial Services Inc.



UBS Securities LLC



US Bancorp



Wells Fargo Advisors, LLC



Wells Fargo Securities, LLC



Wells Fargo Investments, LLC

 

APPROVED PRICING SERVICES

 

Bloomberg



FT Interactive Data Corporation
International Data Corporation



Loan Pricing Corporation



Markit



Thomson Reuters

 



 

 

Schedule 1.01(b)

Industry Classification Groups

 

1. Aerospace and Defense 2. Automotive 3. Banking, Finance, Insurance and Real
Estate (FIRE) 4. Beverage, Food and Tobacco 5. Capital Equipment 6. Chemicals,
Plastics and Rubber 7. Construction and Building 8. Consumer Goods Durable 9.
Consumer Goods Non Durable 10. Containers, Packaging and Glass 11. Energy
Electricity 12. Energy Oil and Gas 13. Environmental Industries 14. Forest
Products and Paper 15. Healthcare and Pharmaceuticals 16. High Tech Industries
17. Hotels, Gaming and Leisure 18. Media Advertising, Printing and Publishing
19. Media Broadcasting and Subscription 20. Media Diversified and Production 21.
Metals and Mining 22. Retail 23. Services Business 24. Services Consumer 25.
Sovereign and Public Finance 26. Telecommunications 27. Transportation Cargo 28.
Transportation Consumer 29. Utilities Electric 30. Utilities Oil and Gas 31.
Utilities Water 32. Wholesale

 



 

 

Schedule 1.01(c)

 

Dollar Commitments

 

Lender Commitment Amount (in millions) Seaside National Bank & Trust $18,500,000
Total Dollar Commitments $18,500,000

 

Multicurrency Commitments

 

Lender Commitment Amount (in millions) ING Capital LLC $20,000,000 Cadence Bank
$31,500,000 Total Multicurrency Commitments $51,500,000

 



 

 

Schedule 1.01(d)

 

Eligibility Criteria

 

A Portfolio Investment shall not be an Eligible Portfolio Investment on any date
of determination unless it meets all of the following criteria:

 

1)if any Investment in Indebtedness, (a) all documentation evidencing or
otherwise relating to such Portfolio Investment has been duly authorized and
executed, is in full force and effect and is the legal, binding and enforceable
obligation of the parties thereto; (b) the Custodian shall have received and
credited to the Custodian Account pursuant to the terms of the Custodian
Agreement an original or a copy of any transfer document or instrument relating
to such Indebtedness, which, in the case of a transfer document, evidences the
assignment of such Indebtedness from the prior third party owner thereof
directly to the Obligor (together with the consent of each party required under
the applicable loan documentation); and (c) the Custodian shall have received
originals or copies of each of the following, to the extent applicable (and, in
the case of any syndicated, club or multi-lender transaction, to the extent
originals or copies of such loan documentation have been distributed to other
lenders; provided that the Borrower shall have used commercially reasonable
efforts to obtain such documents): any related loan agreement, credit agreement,
note purchase agreement, security agreement (if separate from any mortgage),
acquisition agreement pursuant to which such Investment was acquired,
subordination agreement, intercreditor or similar instruments, guarantee,
assumption or substitution agreement or similar material operative document, in
each case together with any amendment or modification thereto.

 

2)such Portfolio Investment, whether originated directly or purchased, was
underwritten and closed in all material respects in accordance with the
Investment Policies;

 

3)if the Portfolio Company of such Portfolio Investment is a “Debtor” (as
defined in the definition of “DIP Loan”) and such Portfolio Investment is a Bank
Loan, such Portfolio Investment meets the other criteria set forth in the
definition of DIP Loan;

 

4)such Portfolio Investment is Transferable (as defined below);

 

5)such Portfolio Investment is not a Defaulted Obligation or a Restructured
Investment;

 

6)such Portfolio Investment does not represent an Investment in any Financing
Subsidiary, investment fund, Structured Finance Obligation or similar off
balance sheet financing vehicle, or joint venture or other Person under the
Control, whether in whole or in part, of the Borrower or its Affiliates that is
in the principal business of making multiple debt or equity investments in other
unaffiliated third Persons;

 

7)(x) such Portfolio Investment is owned by the Borrower or any Obligor, free
and clear of any Liens and the Collateral Agent has a first priority, perfected
security interest in the Portfolio Investment (subject to no other Liens other
than any Eligible Liens), (y) the Collateral Agent or the Custodian as bailee on
behalf of the Collateral Agent is holding all documents provided to an Obligor
evidencing such Portfolio Investment (to the extent required by paragraph
(1) above) and (z) the other steps relating to such Portfolio Investment set
forth in Section 5.08 and in the Guarantee and Collateral Agreement have been
taken;

 





 

 

8)such Portfolio Investment and related documents are in compliance, in all
material respects, with applicable laws, rules and regulations (including
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy, OFAC and
Patriot Act);

 

9)such Portfolio Investment meets all of the following criteria: (i) it is
denominated and payable only in Dollars or the currency of a Permitted Foreign
Jurisdiction, (ii) the Portfolio Company of such Portfolio Investment is
organized under the laws of the United States or any state or Commonwealth
thereof (including the District of Columbia) or any Permitted Foreign
Jurisdiction, (iii) such Portfolio Company is domiciled in the United States or
any Permitted Foreign Jurisdiction, (iv) the principal operations and any
property or other assets of such Portfolio Company thereunder pledged as
collateral are located in the United States or a Permitted Foreign Jurisdiction
and (v) the only place of payment of such loans is the United States of America
or a Permitted Foreign Jurisdiction.

 

10)such Portfolio Investment, if an Investment in Indebtedness, bears interest
which is due and payable no less frequently than semi-annually and provides for
a fixed amount of principal payable on a scheduled payment date and/or at
maturity, and does not have a final maturity greater than 10 years;

 

11)(i) such Portfolio Investment, if an Investment in Indebtedness, includes a
contractual provision requiring all payments to be made without set off, defense
or counterclaim, and (ii) such Portfolio Investment does not include a
contractual provision granting rights of rescission, set off, counterclaim or
defense in favor of the Portfolio Company in respect of such Portfolio
Investment, and no material dispute has been asserted with respect to such
Portfolio Investment;

 

12)such Portfolio Investment is not (x) secured primarily by a mortgage, deed of
trust or similar lien on real estate, or (y) issued by a Person whose primary
asset is real estate, or whose value is otherwise primarily derived from real
estate;

 

13)such Portfolio Investment does not represent a consumer obligation
(including, without limitation, a mortgage loan, auto loan, credit card loan or
personal loan);

 

14)no payment in respect of such Portfolio Investment, if an Investment in
Indebtedness, is subject to withholding in respect to taxes of any nature,
unless the Portfolio Company is required to make customary and market-based
gross-up payments on an after tax basis for the full amount of such tax;

 

15)such Portfolio Investment is not a derivative instrument;

 

16)the Portfolio Company of such Portfolio Investment (or an agent on its
behalf) is required to make payments directly into an account of the Borrower or
any Obligor over which the Collateral Agent has “control” (within the meaning of
Section 9-104 of the Uniform Commercial Code) and no other Person’s assets are
commingled in such account;

 

17)except pursuant to an exemptive order or as permitted under the Investment
Company Act, no Person acting as administrative agent, collateral agent or in a
similar capacity shall be an Affiliate of the Borrower unless such Person is an
Obligor;

 

18)if such Portfolio Investment is a Bank Loan for which market quotations are
not readily available and the Portfolio Company of such Portfolio Investment has
issued a Permitted Prior Working Capital Lien, the Borrower has delivered to the
Administrative Agent a written valuation report of an Approved Third-Party
Appraiser determining the enterprise value of such Portfolio Company to be used
for purposes of the conditions outlined in clause (iii) of the definition of
Permitted Prior Working Capital Lien (except that, prior to the delivery of the
first valuation report of the Approved Third-Party Appraiser to be delivered
after the Borrower’s acquisition of such Portfolio Investment, the enterprise
value of such Portfolio Company may be calculated by the Borrower in a
commercially reasonable manner);

 





 

 

19)if such Portfolio Investment is a Bank Loan with respect to which the
underlying documentation requires the underlying borrower to execute and deliver
a promissory note to evidence the indebtedness created under such Bank Loan,
such promissory note shall have been delivered to the Custodian.

 

For purposes of paragraph (4) above, “Transferable” means, in the case of any
Portfolio Investment, both that:

 

(i)        the applicable Obligor may create a security interest in or pledge
all of its rights under and interest in such Portfolio Investment to secure its
obligations under this Agreement or any other Loan Document, and that such
pledge or security interest may be enforced in any manner permitted under
applicable law; and

 

(ii)       such Portfolio Investment (and all documents related thereto)
contains no provision that directly or indirectly restricts the assignment of
such Obligor’s, or any assignee of such Obligor’s, rights under such Portfolio
Investment (including any requirement that the Borrower maintain a minimum
ownership percentage of such Portfolio Investment); provided that, such
Portfolio Investment may contain the following restrictions on customary and
market based terms: (a) restrictions pursuant to which assignments may be
subject to the consent of the obligor or Portfolio Company or agent under the
Portfolio Investment so long as the applicable provision also provides that such
consent may not be unreasonably withheld, (b) restrictions on transfer to
parties that are not ‘eligible assignees’ within the customary and market based
meaning of the term or, solely in the case of a Portfolio Investment consisting
of an Equity Interest, restrictions on transfers if it would (i) cause a
violation of law, (ii) require the obligor or Portfolio Company to register as
an “investment company” or file any other registration statement, (iii) cause
the obligor or Portfolio Company to be dissolved (including for federal income
tax purposes) or to lose its tax status  or (iv) subject the Portfolio Company
or obligor to any law or regulation which it was not subject to immediately
prior to any transfer, and (c) restrictions on transfer to the applicable
obligor or Portfolio Company under the Portfolio Investment or its equity
holders or financial sponsor entities, competitors, or, in each case, their
affiliates; provided, further, that in the event that (i) an Obligor is a party
to an intercreditor arrangement with other lenders thereof with payment rights
or lien priorities that are junior or senior to the rights of such Obligor, such
Portfolio Investment may be subject to customary and market based rights of
first refusal, rights of first offer and purchase rights in favor, in each case,
of such other lenders thereof (so long as the Value used in determining the
Borrowing Base is not greater than the amount of such right of first refusal,
first offer or purchase rights) or (ii) such Portfolio Investment constitutes an
Equity Interest, such Portfolio Investment may be subject to customary and
market based rights of first refusal, rights of first offer, purchase rights,
drag-along rights, tag-along rights, market stand-off agreements or other
similar rights; provided that the Value of any Eligible Portfolio Investments
for purposes of the Borrowing Base shall not exceed the value that could
reasonably be expected to be realized in the event of a foreclosure or sale by
the Collateral Agent after taking into account any restrictions on assignment
permitted under this clause (ii).

 



